Exhibit 10.1

 

 

[g61411ks01i001.jpg]

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Sole Lead Arranger,

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

 

 

 

as Sole Book Runner,

 

 

 

 

 

THE LENDERS THAT ARE PARTIES HERETO

 

 

 

 

 

as the Lenders,

 

 

 

 

 

and

 

 

HARTE HANKS, INC.,
TRILLIUM SOFTWARE, INC.,
3Q DIGITAL, INC.,
HARTE-HANKS DATA SERVICES LLC,
HARTE-HANKS DIRECT, INC.,
HARTE-HANKS DIRECT MARKETING/DALLAS, INC.,
HARTE-HANKS DIRECT MARKETING/FULLERTON, INC.,
HARTE HANKS DIRECT MARKETING/BALTIMORE, INC.,
HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC,
HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC,
HARTE-HANKS LOGISTICS, LLC,
HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.,
HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.,
HARTE-HANKS STRATEGIC MARKETING, INC.,
NSO, INC.,

 

and

 

SALES SUPPORT SERVICES, INC.,

 

as Borrowers

 

Dated as of March 10, 2016

 

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1.

Definitions

1

 

1.2.

Accounting Terms

1

 

1.3.

Code

2

 

1.4.

Construction

2

 

1.5.

Time References

3

 

1.6.

Schedules and Exhibits

3

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

3

 

 

 

 

 

2.1.

Revolving Loans

3

 

2.2.

Term Loan

4

 

2.3.

Borrowing Procedures and Settlements

4

 

2.4.

Payments; Reductions of Commitments; Prepayments

12

 

2.5.

Promise to Pay; Promissory Notes

18

 

2.6.

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

19

 

2.7.

Crediting Payments

21

 

2.8.

Designated Account

21

 

2.9.

Maintenance of Loan Account; Statements of Obligations

21

 

2.10.

Fees

22

 

2.11.

Letters of Credit

23

 

2.12.

LIBOR Option

31

 

2.13.

Capital Requirements

33

 

2.14.

[Intentionally Omitted]

34

 

2.15.

Joint and Several Liability of Borrowers

34

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

37

 

 

 

 

 

3.1.

Conditions Precedent to the Initial Extension of Credit

37

 

3.2.

Conditions Precedent to all Extensions of Credit

37

 

3.3.

Maturity

38

 

3.4.

Effect of Maturity

38

 

3.5.

Early Termination by Borrowers

38

 

3.6.

Post-Closing Covenants

38

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

38

 

 

 

 

 

4.1.

Due Organization and Qualification; Subsidiaries

39

 

4.2.

Due Authorization; No Conflict

39

 

4.3.

Governmental Consents

40

 

4.4.

Binding Obligations; Perfected Liens

40

 

4.5.

Title to Assets; No Encumbrances

40

 

4.6.

Litigation

41

 

4.7.

Compliance with Laws

41

 

4.8.

No Material Adverse Effect

41

 

4.9.

Solvency

41

 

4.10.

Employee Benefits

42

 

4.11.

Environmental Condition

42

 

4.12.

Complete Disclosure

42

 

i

--------------------------------------------------------------------------------


 

 

4.13.

Patriot Act

43

 

4.14.

Obligations for Borrowed Money

43

 

4.15.

Payment of Taxes

43

 

4.16.

Margin Stock

44

 

4.17.

Governmental Regulation

44

 

4.18.

OFAC

44

 

4.19.

Employee and Labor Matters

44

 

4.20.

[Intentionally Omitted]

45

 

4.21.

Leases

45

 

4.22.

Eligible Accounts

45

 

4.23.

Hedge Agreements

45

 

 

 

 

5.

AFFIRMATIVE COVENANTS

45

 

 

 

 

 

5.1.

Financial Statements, Reports, Certificates

45

 

5.2.

Reporting

46

 

5.3.

Existence

46

 

5.4.

Maintenance of Properties

46

 

5.5.

Taxes

46

 

5.6.

Insurance

46

 

5.7.

Inspection

47

 

5.8.

Compliance with Laws

47

 

5.9.

Environmental

48

 

5.10.

Disclosure Updates

48

 

5.11.

Formation of Subsidiaries

48

 

5.12.

Further Assurances

49

 

5.13.

Lender Meetings

49

 

5.14.

Bank Products

50

 

5.15.

Hedge Agreements

50

 

5.16.

Compliance with ERISA and the IRC

50

 

 

 

 

6.

NEGATIVE COVENANTS

50

 

 

 

 

 

6.1.

Indebtedness

51

 

6.2.

Liens

51

 

6.3.

Restrictions on Fundamental Changes

51

 

6.4.

Disposal of Assets

51

 

6.5.

Nature of Business

51

 

6.6.

Prepayments and Amendments

52

 

6.7.

Restricted Payments

52

 

6.8.

Accounting Methods

53

 

6.9.

Investments

53

 

6.10.

Transactions with Affiliates

53

 

6.11.

Use of Proceeds

54

 

6.12.

Limitation on Issuance of Equity Interests

54

 

6.13.

Employee Benefits

55

 

ii

--------------------------------------------------------------------------------


 

7.

FINANCIAL COVENANTS

55

 

 

 

 

8.

EVENTS OF DEFAULT

57

 

 

 

 

 

8.1.

Payments

57

 

8.2.

Covenants

58

 

8.3.

Judgments

58

 

8.4.

Voluntary Bankruptcy, etc.

58

 

8.5.

Involuntary Bankruptcy, etc.

58

 

8.6.

Default Under Other Agreements

59

 

8.7.

Representations, etc.

59

 

8.8.

Guaranty

59

 

8.9.

Security Documents

59

 

8.10.

Loan Documents

59

 

8.11.

Change of Control

59

 

8.12.

ERISA

59

 

 

 

9.

RIGHTS AND REMEDIES

60

 

 

 

 

 

9.1.

Rights and Remedies

60

 

9.2.

Remedies Cumulative

61

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

61

 

 

 

 

10.1.

Demand; Protest; etc.

61

 

10.2.

The Lender Group’s Liability for Collateral

61

 

10.3.

Indemnification

61

 

 

 

11.

NOTICES

62

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

64

 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

65

 

 

 

 

 

13.1.

Assignments and Participations

65

 

13.2.

Successors

69

 

13.3.

Intralender Matters

70

 

 

 

 

14.

AMENDMENTS; WAIVERS

70

 

 

 

 

14.1.

Amendments and Waivers

70

 

14.2.

Replacement of Certain Lenders

72

 

14.3.

No Waivers; Cumulative Remedies

73

 

 

 

15.

AGENT; THE LENDER GROUP

73

 

 

 

 

 

15.1.

Appointment and Authorization of Agent

73

 

15.2.

Delegation of Duties

74

 

15.3.

Liability of Agent

74

 

15.4.

Reliance by Agent

74

 

15.5.

Notice of Default or Event of Default

75

 

15.6.

Credit Decision

75

 

15.7.

Costs and Expenses; Indemnification

76

 

iii

--------------------------------------------------------------------------------


 

 

15.8.

Agent in Individual Capacity

76

 

15.9.

Successor Agent

77

 

15.10.

Lender in Individual Capacity

77

 

15.11.

Collateral Matters

78

 

15.12.

Restrictions on Actions by Lenders; Sharing of Payments

79

 

15.13.

Agency for Perfection

80

 

15.14.

Payments by Agent to the Lenders

80

 

15.15.

Concerning the Collateral and Related Loan Documents

80

 

15.16.

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

81

 

15.17.

Several Obligations; No Liability

82

 

15.18.

Sole Lead Arranger and Sole Book Runner

82

 

 

 

16.

WITHHOLDING TAXES

82

 

 

 

 

 

16.1.

Payments

82

 

16.2.

Exemptions

83

 

16.3.

Reductions

85

 

16.4.

Refunds

85

 

 

 

17.

GENERAL PROVISIONS

86

 

 

 

 

 

17.1.

Effectiveness

86

 

17.2.

Section Headings

86

 

17.3.

Interpretation

86

 

17.4.

Severability of Provisions

86

 

17.5.

Bank Product Providers

86

 

17.6.

Debtor-Creditor Relationship

87

 

17.7.

Counterparts; Electronic Execution

87

 

17.8.

Revival and Reinstatement of Obligations; Certain Waivers

88

 

17.9.

Confidentiality

88

 

17.10.

Survival

90

 

17.11.

Patriot Act

90

 

17.12.

Integration

90

 

17.13.

Harte Hanks as Agent for Borrowers

91

 

17.14.

No Setoff

91

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit I-1

 

Form of IP Reporting Certificate

Exhibit L-1

 

Form of LIBOR Notice

Exhibit P-1

 

Form of Perfection Certificate

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule I-1

 

Immaterial Subsidiaries

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 3.6

 

Conditions Subsequent

Schedule 4.1(b)

 

Capitalization of Administrative Borrower

Schedule 4.1(c)

 

Capitalization of Administrative Borrower’s Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6

 

Litigation

Schedule 4.8

 

Material Adverse Effect

Schedule 4.10

 

Benefit Plans

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 6.5

 

Nature of Business

Schedule 6.10

 

Affiliate Transactions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 10, 2016,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”), HARTE HANKS, INC., a Delaware corporation (“Harte
Hanks”), TRILLIUM SOFTWARE, INC., a Delaware corporation (“Trillium”), 3Q
DIGITAL, INC., a Delaware corporation (“3Q”), HARTE-HANKS DATA SERVICES LLC, a
Maryland limited liability company (“Data Services”), HARTE-HANKS DIRECT, INC.,
a New York corporation (“HH Direct”), HARTE-HANKS DIRECT MARKETING/DALLAS, INC.,
a Delaware corporation (“HH Dallas”), HARTE-HANKS DIRECT
MARKETING/FULLERTON, INC., a California corporation (“HH Fullerton”), HARTE
HANKS DIRECT MARKETING/BALTIMORE, INC., a Maryland corporation (“HH Baltimore”),
HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC, a Delaware limited liability
company (“HH Jacksonville”), HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC, a
Delaware limited liability company (“HH Kansas City”), HARTE-HANKS LOGISTICS,
LLC, a Florida limited liability company (“Logistics”), HARTE-HANKS RESPONSE
MANAGEMENT/AUSTIN, INC., a Delaware corporation (“HH Austin”), HARTE-HANKS
RESPONSE MANAGEMENT/BOSTON, INC., a Massachusetts corporation (“HH Boston”),
HARTE-HANKS STRATEGIC MARKETING, INC., a Delaware corporation (“Strategic
Marketing”), NSO, INC., an Ohio corporation (“NSO”), SALES SUPPORT
SERVICES, INC., a New Jersey corporation (“Sales Support” and, together with
Harte Hanks, Trillium, 3Q, Data Services, HH Direct, HH Dallas, HH Fullerton, HH
Baltimore, HH Jacksonville, HH Kansas City, Logistics, HH Austin, HH Boston,
Strategic Marketing and NSO are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

 

The parties agree as follows:

 

1.                                     DEFINITIONS AND CONSTRUCTION.

 

1.1.                          Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2.                          Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that if Borrowers notify Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision

 

1

--------------------------------------------------------------------------------


 

(or if Agent notifies Borrowers that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then Agent and Borrowers agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of the
Lenders and Borrowers after such Accounting Change conform as nearly as possible
to their respective positions before such Accounting Change and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Borrowers” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Administrative Borrower and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.  Notwithstanding anything to the
contrary contained herein, (a) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit

 

1.3.                          Code.  Any terms used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, that to the extent that the Code is
used to define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4.                          Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting.  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties.  Any reference herein or in any other Loan Document to
the satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid

 

2

--------------------------------------------------------------------------------


 

regardless of whether demand has been made therefor, (iii) all fees or charges
that have accrued hereunder or under any other Loan Document (including the
Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 

1.5.                          Time References.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, all references
to time of day refer to Central standard time or Central daylight saving time,
as in effect in Dallas, Texas on such day.  For purposes of the computation of a
period of time from a specified date to a later specified date, unless otherwise
expressly provided, the word “from” means “from and including” and the words
“to” and “until” each means “to and including”; provided that, with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

1.6.                          Schedules and Exhibits.  All of the schedules and
exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

2.                                     LOANS AND TERMS OF PAYMENT.

 

2.1.                          Revolving Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Revolving Loans”) to Borrowers in an amount at any one time outstanding not to
exceed the lesser of:

 

(i)                                     such Lender’s Revolver Commitment, or

 

(ii)                                  such Lender’s Pro Rata Share of an amount
equal to the lesser of:

 

3

--------------------------------------------------------------------------------


 

(A)                               the amount equal to (1) the Maximum Revolver
Amount less (2) the sum of (y) the Letter of Credit Usage at such time, plus
(z) the principal amount of Swing Loans outstanding at such time, and

 

(B)                               the amount equal to (1) the Borrowing Base as
of such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent) less (2) the sum of (y) the Letter of Credit Usage at such
time, plus (z) the principal amount of Swing Loans outstanding at such time.

 

(b)                                Amounts borrowed pursuant to this Section 2.1
may be repaid and, subject to the terms and conditions of this Agreement,
reborrowed at any time during the term of this Agreement.  The outstanding
principal amount of the Revolving Loans, together with interest accrued and
unpaid thereon, shall constitute Obligations and shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

(c)                                 Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease
Receivable Reserves, Bank Product Reserves, 3QD Earnout Reserves and other
Reserves against the Borrowing Base or the Maximum Revolver Amount.  The amount
of any Receivable Reserve, Bank Product Reserve, 3QD Earnout Reserves or other
Reserve established by Agent shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve and
shall not be duplicative of any other reserve or exclusion based on eligibility
criteria established and currently maintained.

 

2.2.                          Term Loan.  Subject to the terms and conditions of
this Agreement, on the Closing Date each Lender with a Term Loan Commitment
agrees (severally, not jointly or jointly and severally) to make term loans
(collectively, the “Term Loan”) to Borrowers in an amount equal to such Lender’s
Pro Rata Share of the Term Loan Amount.  The principal of the Term Loan shall be
repaid in consecutive monthly installments equal to $375,000.00 each on the
first day of each month commencing on May 1, 2016.  The outstanding unpaid
principal balance and all accrued and unpaid interest on the Term Loan shall be
due and payable on the earlier of (i) the Maturity Date, and (ii) the date of
the acceleration of the Term Loan in accordance with the terms hereof.  Any
principal amount of the Term Loan that is repaid or prepaid may not be
reborrowed.  All principal of, interest on, and other amounts payable in respect
of the Term Loan shall constitute Obligations hereunder.

 

2.3.                          Borrowing Procedures and Settlements.

 

(a)                                 Procedure for Borrowing Revolving Loans. 
Each Borrowing shall be made by a written request by an Authorized Person
delivered to Agent and received by Agent no later than 12:00 p.m. (i) on the
Business Day that is the requested Funding Date in the case of a request for a
Swing Loan, and (ii) on the Business Day that is 1 Business Day prior to the
requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 12:00 p.m. on the applicable
Business Day.  At Agent’s election, in lieu of delivering the above-

 

4

--------------------------------------------------------------------------------


 

described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

(b)                                Making of Swing Loans.  In the case of a
request for a Revolving Loan and so long as the aggregate amount of Swing Loans
made since the last Settlement Date, minus all payments or other amounts applied
to Swing Loans since the last Settlement Date, plus the amount of the requested
Swing Loan does not exceed 10% of the Maximum Revolver Amount, Swing Lender
shall make a Revolving Loan (any such Revolving Loan made by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and all such
Revolving Loans being referred to as “Swing Loans”) available to Borrowers on
the Funding Date applicable thereto by transferring immediately available funds
in the amount of such requested Borrowing to the Designated Account. Each Swing
Loan shall be deemed to be a Revolving Loan hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Revolving
Loans, except that all payments (including interest) on any Swing Loan shall be
payable to Swing Lender solely for its own account.  Subject to the provisions
of Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent’s Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.

 

(c)                                 Making of Revolving Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall notify the Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing; such notification to be sent on the Business Day that is 1 Business
Day prior to the requested Funding Date.  If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 12:00 p.m. on the Business Day that is
the requested Funding Date.  After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Unless Agent receives notice from a Lender
prior to 11:30 a.m. on the Business Day that is the requested Funding Date
relative to a requested Borrowing as to which Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Agent for the account of Borrowers the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrowers a corresponding amount.  If,
on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to Borrowers such amount on the requested
Funding Date, then such Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, no later than 12:00 p.m. on the Business Day that is
the first Business Day after the requested Funding Date (in which case, the
interest accrued on such Lender’s portion of such Borrowing for the Funding Date
shall be for Agent’s separate account).  If any Lender shall not remit the full
amount that it is required to make available to Agent in immediately available
funds as and when required hereby and if Agent has made available to Borrowers
such amount, then that Lender shall be obligated to immediately remit such
amount to Agent, together with interest at the Defaulting Lender Rate for each
day until the date on which such amount is so remitted.  A notice submitted by
Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error.  If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement.  If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Loans composing such Borrowing.

 

(d)                                Protective Advances and Optional
Overadvances.

 

(i)                                     Any contrary provision of this Agreement
or any other Loan Document notwithstanding, but subject to Section 2.3(d)(iv),
at any time (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, Agent hereby is authorized
by Borrowers and the Lenders, from time to time, in Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers, on behalf of the
Revolving Lenders, that Agent, in its Permitted Discretion, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”). 
Notwithstanding the foregoing, the aggregate amount of all Protective Advances
outstanding at any one time shall not exceed 10% of the Maximum Credit Amount
(unless Required Lenders in their sole discretion elect to exceed such amount).

 

(ii)                                  Any contrary provision of this Agreement
or any other Loan Document notwithstanding, but subject to Section 2.3(d)(iv),
the Lenders hereby authorize Agent

 

6

--------------------------------------------------------------------------------


 

or Swing Lender, as applicable, and either Agent or Swing Lender, as applicable,
may, but is not obligated to, knowingly and intentionally, continue to make
Revolving Loans (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 10% of the Maximum Revolver Amount (unless
Required Lenders in their sole discretion elect to exceed such amount), and
(B) after giving effect to such Revolving Loans, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount.  In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing provisions, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence.  In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e).  Each Lender with a Revolver Commitment shall be
obligated to make Revolving Loans in accordance with Section 2.3(c) in, or
settle Overadvances made by Agent with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for, the amount of such Lender’s Pro Rata Share
of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

 

(iii)                               Each Protective Advance and each Overadvance
(each, an “Extraordinary Advance”) shall be deemed to be a Revolving Loan
hereunder.  No Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. 
Prior to Settlement with respect to Extraordinary Advances, all payments on the
Extraordinary Advances, including interest thereon, shall be payable to Agent
solely for its own account.  The Extraordinary Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.  The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrowers (or any other Loan Party) in any way.

 

(iv)                              Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary:  (A) no Extraordinary
Advance may be made by Agent if such Extraordinary Advance would cause the
aggregate principal amount of Extraordinary Advances outstanding to exceed an
amount equal to 10% of the Maximum Credit Amount (unless Required Lenders
otherwise agree to a higher amount); and (B) to the extent that the making of
any Protective Advance causes the aggregate Revolver Usage to exceed the Maximum

 

7

--------------------------------------------------------------------------------


 

Revolver Amount, such portion of such Protective Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).

 

(e)                                 Settlement.  It is agreed that each Lender’s
funded portion of the Revolving Loans is intended by the Lenders to equal, at
all times, such Lender’s Pro Rata Share of the outstanding Revolving Loans. 
Such agreement notwithstanding, Agent, Swing Lender, and the other Lenders agree
(which agreement shall not be for the benefit of Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Revolving Loans (including the Swing
Loans and the Extraordinary Advances) shall take place on a periodic basis in
accordance with the following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent in its sole discretion (1) on behalf of Swing Lender,
with respect to the outstanding Swing Loans, (2) for itself, with respect to the
outstanding Extraordinary Advances, and (3) with respect to Administrative
Borrower’s or any of its Subsidiaries’ payments or other amounts received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 4:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”).  Such notice of
a Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing Loans and Extraordinary Advances) for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.3(g)):  (y) if the amount of the Revolving
Loans (including Swing Loans and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 2:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 2:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances).  Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances.  If any
such amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

(ii)                                  In determining whether a Lender’s balance
of the Revolving Loans (including Swing Loans and Extraordinary Advances) is
less than, equal to, or greater than such Lender’s Pro Rata Share of the
Revolving Loans as of a Settlement Date, Agent shall, as part of

 

8

--------------------------------------------------------------------------------


 

the relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

 

(iii)                               Between Settlement Dates, Agent, to the
extent Extraordinary Advances for the account of Agent or Swing Loans for the
account of Swing Lender are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Administrative Borrower or its
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(iv)                              Anything in this Section 2.3(e) to the
contrary notwithstanding, in the event that a Lender is a Defaulting Lender,
Agent shall be entitled to refrain from remitting settlement amounts to the
Defaulting Lender and, instead, shall be entitled to elect to implement the
provisions set forth in Section 2.3(g).

 

(f)                                   Notation.  Agent, as a non-fiduciary agent
for Borrowers, shall maintain a register showing the principal amount and stated
interest of the Revolving Loans (and portion of the Term Loan, as applicable),
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.

 

(g)                                Defaulting Lenders.

 

(i)                                     Notwithstanding the provisions of
Section 2.4(b)(ii), Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Agent to the extent
of any Extraordinary Advances that were made by Agent and that were required to
be, but were not, paid by Defaulting Lender, (B) second, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not,

 

9

--------------------------------------------------------------------------------


 

paid by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(F) sixth, from and after the date on which all other Obligations have been paid
in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(iii).  Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender.  Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii).  The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers).  The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any

 

10

--------------------------------------------------------------------------------


 

of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.  In the
event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3(g) shall control and govern.

 

(ii)         If any Swing Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

 

(A)        such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

 

(B)        if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

 

(C)        if Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;

 

(D)        to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure;

 

(E)        to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be

 

11

--------------------------------------------------------------------------------


 

payable to the Issuing Bank until such portion of such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized or reallocated;

 

(F)        so long as any Lender is a Defaulting Lender, the Swing Lender shall
not be required to make any Swing Loan and the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 

(G)        Agent may release any cash collateral provided by Borrowers pursuant
to this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply
any such cash collateral to the payment of such Defaulting Lender’s Pro Rata
Share of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(d).

 

(h)        Independent Obligations.  All Revolving Loans (other than Swing Loans
and Extraordinary Advances) shall be made by the Lenders contemporaneously and
in accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.

 

2.4.       Payments; Reductions of Commitments; Prepayments.

 

(a)        Payments by Borrowers.

 

(i)         Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 3:30 p.m. on the
date specified herein.  Any payment received by Agent later than 3:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(ii)         Unless Agent receives notice from Borrowers prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent Borrowers do not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the

 

12

--------------------------------------------------------------------------------


 

Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

(b)        Apportionment and Application.

 

(i)         Subject to the Agreement Among Lenders, so long as no Application
Event has occurred and is continuing and except as otherwise provided herein
with respect to Defaulting Lenders, all principal and interest payments received
by Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.

 

(ii)         Subject to Section 2.2, Section 2.4(b)(v), Section 2.4(d)(ii), and
Section 2.4(e), and the Agreement Among Lenders, all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)        Subject to the Agreement Among Lenders, at any time that an
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, all payments remitted to
Agent and all proceeds of Collateral received by Agent shall be applied as
follows:

 

(A)        first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

 

(B)        second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

 

(C)        third, to pay interest due in respect of all Protective Advances
until paid in full,

 

(D)        fourth, to pay the principal of all Protective Advances until paid in
full,

 

(E)        fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

 

(F)        sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

 

13

--------------------------------------------------------------------------------


 

(G)        seventh, to pay interest accrued in respect of the Swing Loans until
paid in full,

 

(H)        eighth, to pay the principal of all Swing Loans until paid in full,

 

(I)         ninth, ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances) and the Term Loan until paid in full,

 

(J)        tenth, ratably

 

i.          ratably, to pay the principal of all Revolving Loans and the Term
Loan until paid in full,

 

ii.          to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof),

 

iii.         ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Providers on account of Bank Product Obligations,
and (z) with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable) and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof,

 

(K)        eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

(L)        twelfth, ratably to pay any Obligations owed to Defaulting Lenders,
and

 

(M)       thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

14

--------------------------------------------------------------------------------


 

(iv)        Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(v)        Subject to the Agreement Among Lenders, in each instance, so long as
no Application Event has occurred and is continuing, Section 2.4(b)(ii) shall
not apply to any payment made by Borrowers to Agent and specified by Borrowers
to be for the payment of specific Obligations then due and payable (or
prepayable) under any provision of this Agreement or any other Loan Document.

 

(vi)        For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)       In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement (other than
Section 17.12) or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)        Reduction of Commitments.

 

(i)         Revolver Commitments.  The Revolver Commitments shall terminate on
the Maturity Date.  Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than the greater of (1) the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.11(a) and (2) $10,000,000; provided, that Borrowers may reduce the
Revolver Commitments, without premium or penalty, to $0 if, after giving effect
to such reduction and any current prepayments made hereunder, the Obligations
shall have been paid in full.  Each such reduction shall be in an amount which
is not less than $1,000,000, and shall be made by providing not less than 10
Business Days prior written notice to Agent.  Each such reduction notice shall
be irrevocable; provided, that Borrowers may rescind or postpone any reduction
notice if such reduction would have resulted from an anticipated refinancing and
payment in full of all of the Obligations, which refinancing is not consummated
or otherwise is delayed. The Revolver Commitments, once reduced, may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.

 

15

--------------------------------------------------------------------------------


 

(ii)         Term Loan Commitments.  The Term Loan Commitments shall terminate
upon the making of the Term Loan.

 

(d)        Optional Prepayments.

 

(i)         Revolving Loans.  Borrowers may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.

 

(ii)         Term Loan.  Borrowers may, upon at least 10 Business Days prior
written notice to Agent, so long as, (A) for each day during the 30 calendar
days prior to the making of such payment Excess Availability has been greater
than the sum of (1) the greater of 13.5% of the Maximum Credit Amount and
$14,850,000 and (2) the amount of such payment and (B) after giving effect to
such payment Excess Availability is greater than the greater of 13.5% of the
Maximum Credit Amount and $14,850,000, prepay the principal of the Term Loan, in
whole or in part.  Each prepayment made pursuant to this
Section 2.4(d)(ii) shall be accompanied by the amounts due pursuant to the Fee
Letter and the payment of accrued interest to the date of such payment on the
amount prepaid.  Subject to the Agreement Among Lenders, each such prepayment
shall be applied against the remaining installments of principal due on the Term
Loan on a pro rata basis (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).

 

(e)        Mandatory Prepayments.

 

(i)         Borrowing Base.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate
most recently delivered by Borrowers to Agent, then Borrowers shall immediately
prepay the Obligations in accordance with Section 2.4(f)(i) in an aggregate
amount equal to the amount of such excess.

 

(ii)         Dispositions.  Within 5 Business Days of the date of receipt by
Administrative Borrower or any of its Subsidiaries of the Net Cash Proceeds of
any voluntary or involuntary sale or disposition by Administrative Borrower or
any of its Subsidiaries of assets (including insurance proceeds and proceeds
from casualty losses or condemnations but excluding (x) Net Cash Proceeds
received from any single sale or disposition (or series of related sales or
dispositions that could have been made in a single sale or disposition), unless
the aggregate amount of such Net Cash Proceeds exceeds $100,000, (y) Net Cash
Proceeds received in any fiscal year (including those made pursuant to the
foregoing clause (x)) until the aggregate amount of all such Net Cash Proceeds
received in such fiscal year exceeds $300,000, and (z) proceeds from sales or
dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (e), (f), (i), (j), (k), (l), (m), (n), or (o) of the definition of
Permitted Dispositions and dispositions in the form of transactions expressly
permitted by Section 6.3), Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of such Net Cash Proceeds (including condemnation awards and
payments in lieu thereof) received by such Person in connection with such sales
or dispositions; provided that, so long as (A) no Default or Event of Default
shall have occurred and is continuing or would result therefrom, (B) such
Borrower shall have given Agent prior written notice of such Borrower’s
intention to apply such monies to the costs of replacement of the properties or
assets that are the subject of such sale or disposition or the cost of purchase
or

 

16

--------------------------------------------------------------------------------


 

construction of other assets useful in the business of Administrative Borrower
or its Subsidiaries, (C) the monies are held in a Deposit Account in which Agent
has a perfected first-priority security interest, and (D) Administrative
Borrower or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition or the costs of purchase
or construction of other assets useful in the business of such Loan Party unless
and to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the Deposit Account referred to in clause (C) above
shall be paid to Agent and applied in accordance with Section 2.4(f)(ii);
provided, that no Borrower nor any of its Subsidiaries shall have the right to
use such Net Cash Proceeds (1) to make such replacements, purchases, or
construction in respect of voluntary sales or dispositions in excess of $500,000
in any given fiscal year or (2) to make such replacements, purchases or
construction in respect of involuntary sales or dispositions in excess of
$3,000,000 in any given fiscal year.  Nothing contained in this
Section 2.4(e)(ii) shall permit Administrative Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

 

(iii)        [Intentionally Omitted].

 

(iv)        Indebtedness.  Within 1 Business Day of the date of incurrence by
Administrative Borrower or any of its Subsidiaries of any Indebtedness (other
than Permitted Indebtedness), Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such incurrence.  The provisions of this Section 2.4(e)(iv) shall not be
deemed to be implied consent to any such incurrence otherwise prohibited by the
terms of this Agreement.

 

(v)        [Intentionally Omitted].

 

(vi)        Excess Cash Flow.  Within 10 days of delivery to Agent of audited
annual financial statements pursuant to Section 5.1, commencing with the
delivery to Agent of the financial statements for Administrative Borrower’s
fiscal year ended December 31, 2016 or, if such financial statements are not
delivered to Agent on the date such statements are required to be delivered
pursuant to Section 5.1, within 10 days after the date such statements were
required to be delivered to Agent pursuant to Section 5.1, so long as, (A) for
each day during the 30 calendar days prior to the making of such payment Excess
Availability has been greater than the sum of (1) the greater of 10% of the
Maximum Credit Amount and $11,000,000 and (2) the amount of such payment and
(B) after giving effect to such payment Excess Availability is greater than the
greater of 10% of the Maximum Credit Amount and $11,000,000, Borrowers shall
(A) if such financial statements demonstrate that the Leverage Ratio of
Administrative Borrower and its Subsidiaries as of the end of such fiscal year
was greater than or equal to 2.0:1.0, prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
(1) 50% of the Excess Cash Flow of Administrative Borrower and its Subsidiaries
for such fiscal year, minus (2) the aggregate amount of all voluntary
prepayments

 

17

--------------------------------------------------------------------------------


 

in respect of the outstanding principal balance of the Term Loan made by
Borrowers during such fiscal year, minus (3) the aggregate amount of all
voluntary prepayments in respect of the outstanding principal balance of the
Revolving Loans made by Borrowers during such fiscal, solely to the extent such
prepayments are accompanied by a corresponding reduction in the Revolver
Commitment; provided, that any Excess Cash Flow payment made pursuant to this
Section 2.4(e)(vi) shall exclude the portion of Excess Cash Flow that is
attributable to the target of a Permitted Acquisition and that accrued prior to
the closing date of such Permitted Acquisition, and (B) if such financial
statements demonstrate that the Leverage Ratio of Administrative Borrower and
its Subsidiaries as of the end of such fiscal year was less than 2.0:1.0 (in the
case of the fiscal year ending December 31, 2016) or 1.75:1.0 (in the case of
each other fiscal year), as applicable, then no prepayment shall be required;
provided, that in the case of the fiscal year ended December 31, 2016, Borrowers
shall only be obligated to prepay the outstanding principal amount of the
Obligations in an amount equal to the applicable percentage of the Excess Cash
Flow of the Administrative Borrower and its Subsidiaries for the period
commencing with the Closing Date and ending on December 31, 2016.

 

(f)         Application of Payments.

 

(i)         Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as
no Application Event shall have occurred and be continuing, be applied, first,
to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount) until paid in
full, second, to cash collateralize the Letters of Credit in an amount equal to
105% of the then outstanding Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount), and third, to the
outstanding principal amount of the Term Loan until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii).  Subject to the Agreement Among
Lenders, each such prepayment of the Term Loan shall be applied against the
remaining installments of principal of the Term Loan in the inverse order of
maturity (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

 

(ii)         Subject to the Agreement Among Lenders, each prepayment pursuant to
Section 2.4(e)(ii), 2.4(e)(iv), or 2.4(e)(vi) shall (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Term Loan until paid in full, second, to
the outstanding principal amount of the Revolving Loans (without a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage (without a corresponding permanent
reduction in the Maximum Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).  Subject to the Agreement Among Lenders, each such
prepayment of the Term Loan shall be applied against the remaining installments
of principal of the Term Loan in the inverse order of maturity (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

 

2.5.       Promise to Pay; Promissory Notes.

 

(a)        Borrowers agree to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being

 

18

--------------------------------------------------------------------------------


 

acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement. 
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

 

(b)        Any Lender may request that any portion of its Commitments or the
Loans made by it be evidenced by one or more promissory notes.  In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers.  Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.

 

2.6.       Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

 

(a)        Interest Rates.  Except as provided in Section 2.6(c), all Loans, and
all Obligations (except for undrawn Letters of Credit) that have been charged to
the Loan Account pursuant to the terms hereof, shall bear interest as follows:

 

(i)         if the relevant Obligation is a portion of a Revolving Loan that is
a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR
Rate Margin,

 

(ii)         if the relevant Obligation is a portion of a Revolving Loan that is
a Base Rate Loan, at a per annum rate equal to the Base Rate plus the Base Rate
Margin,

 

(iii)        if the relevant Obligation is a portion of the Term Loan that is a
LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus 7.22
percentage points,

 

(iv)        if the relevant Obligation is a portion of the Term Loan that is a
Base Rate Loan, at a per annum rate equal to the Base Rate plus 6.22 percentage
points, and

 

(v)        otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.

 

(b)        Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit
Fee”) (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(k)) that shall accrue
at a per annum rate equal to the applicable LIBOR Rate Margin times the Letter
of Credit Usage.

 

19

--------------------------------------------------------------------------------


 

(c)        Default Rate.  Subject to the Agreement Among Lenders, upon the
occurrence and during the continuation of an Event of Default and at the
election of Agent or the Required Lenders,

 

(i)         all or any portion of the Loans and other Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof, shall bear interest at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable thereunder, and

 

(ii)         the Letter of Credit Fee shall be increased to 2 percentage points
above the per annum rate otherwise applicable hereunder.

 

(d)        Payment.  Except to the extent provided to the contrary in
Section 2.10, Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter
of Credit Fees and all other fees payable hereunder or under any of the other
Loan Documents shall be due and payable, in arrears, on the first day of each
month and (ii) all costs and expenses payable hereunder or under any of the
other Loan Documents, and all Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)).  Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account at Agent’s election in
its discretion (A) on the first day of each month, all interest accrued during
the prior month on the Revolving Loans or the Term Loan hereunder, (B) on the
first day of each month, all Letter of Credit Fees accrued or chargeable
hereunder during the prior month, (C) as and when incurred or accrued, all fees
and costs provided for in Section 2.10 (a) or (c), (D) on the first day of each
month, the Unused Line Fee accrued during the prior month pursuant to
Section 2.10(b), (E) as and when due and payable, all other fees payable
hereunder or under any of the other Loan Documents, (F) as and when incurred or
accrued, the fronting fees and all commissions, other fees, charges and expenses
provided for in Section 2.11(k), (G) as and when incurred or accrued, all other
Lender Group Expenses, and (H) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products).  All amounts (including interest, fees, costs, expenses,
Lender Group Expenses, or other amounts payable hereunder or under any other
Loan Document or under any Bank Product Agreement) charged to the Loan Account
shall thereupon constitute Revolving Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Loans that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).

 

(e)        Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate

 

20

--------------------------------------------------------------------------------


 

automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

2.7.                          Crediting Payments.  The receipt of any payment
item by Agent shall not be required to be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to Agent’s Account or unless and until such payment item is honored when
presented for payment.  Should any payment item not be honored when presented
for payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly.  Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 3:30 p.m. 
If any payment item is received into Agent’s Account on a non-Business Day or
after 3:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

 

2.8.                          Designated Account.  Agent is authorized to make
the Revolving Loans and the Term Loan, and Issuing Bank is authorized to issue
the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrowers and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

 

2.9.                          Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with the Term
Loan, all Revolving Loans (including Extraordinary Advances and Swing Loans)
made by Agent, Swing Lender, or the Lenders to Borrowers or for Borrowers’
account, the Letters of Credit issued or arranged by Issuing Bank for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’ account. 
Agent shall make available to Borrowers monthly statements regarding the Loan
Account, including the principal amount of the Term Loan and the

 

21

--------------------------------------------------------------------------------


 

Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.

 

2.10.                   Fees.

 

(a)                                 Agent Fees.  Borrowers shall pay to Agent,
for the account of Agent, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

 

(b)                                Unused Line Fee.  Borrowers shall pay to
Agent, for the ratable account of the Revolving Lenders, an unused line fee (the
“Unused Line Fee”) in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the average amount of the Revolver Usage during
the immediately preceding month (or portion thereof), which Unused Line Fee
shall be due and payable on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

 

(c)                                 Field Examination and Other Fees.  Borrowers
shall pay to Agent, field examination, appraisal, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per examiner, plus out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Borrower performed by personnel
employed by Agent, and (ii) the fees or charges paid or incurred by Agent (but,
in any event, no less than a charge of $1,000 per day, per Person, plus
out-of-pocket expenses (including travel, meals, and lodging)) if it elects to
employ the services of one or more third Persons to perform field examinations
of Administrative Borrower or its Subsidiaries, to appraise the Collateral, or
any portion thereof, or to assess Administrative Borrower’s or its Subsidiaries’
business/recurring revenue valuation; provided, that so long as no Event of
Default shall have occurred and be continuing, Borrowers shall not be obligated
to reimburse Agent for more than two (2) field examinations during any calendar
year.

 

(d)                                Prepayment Premiums.

 

(i)                                     Early Termination.  Upon the prepayment
in full of the Term Loan pursuant to Section 2.4(d)(ii) or pursuant to Sections
2.4(e)(ii) or (iv), Borrowers shall pay to Agent, in cash, for the ratable
account of the Term Loan Lenders, the Applicable Prepayment Premium.  In the
event of a payment in full of the Term Loan at any time prior to the Maturity
Date for any other reason, including (a) acceleration of the Term Loan as a
result of the occurrence of an Event of Default, (b) foreclosure and sale of, or
collection of, the Collateral, (c) sale of the Collateral in any Insolvency
Proceeding, or (d) the restructure, reorganization, or compromise of the Term
Loan by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Term

 

22

--------------------------------------------------------------------------------


 

Lenders or profits lost by the Term Loan Lenders as a result of such payment in
full of the Term Loan, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Term Lenders,
Borrowers shall pay to Agent, in cash, for the ratable account of the Term Loan
Lenders the Applicable Prepayment Premium, measured as of the date of such
payment in full of the Term Loan.

 

(ii)                                  Partial Term Loan Prepayments.  If
Borrowers make a partial prepayment of the Term Loan pursuant to
Section 2.4(d)(ii) or pursuant to Sections 2.4(e)(ii) or (iv) then on the date
of such prepayment, Borrowers shall pay to Agent, in cash, for the ratable
account of the Term Loan Lenders, the Applicable Partial Prepayment Premium.

 

2.11.                   Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, upon the request of Borrowers made in accordance herewith, and prior
to the Maturity Date, Issuing Bank agrees to issue a requested Letter of Credit
for the account of Borrowers, provided that any Letter of Credit may be for the
benefit of any Subsidiary of the Administrative Borrower.  By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit.  Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be irrevocable
and shall be made in writing by an Authorized Person and delivered to Issuing
Bank via telefacsimile or other electronic method of transmission reasonably
acceptable to Issuing Bank and reasonably in advance of the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance reasonably satisfactory to Issuing Bank and (i) shall specify
(A) the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (C) the proposed expiration date
of such Letter of Credit, (D) the name and address of the beneficiary of the
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent or Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Issuing Bank generally requests for
Letters of Credit in similar circumstances.  Bank’s records of the content of
any such request will be conclusive.  Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of Administrative Borrower or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

 

(b)                                Issuing Bank shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the requested issuance:

 

(i)                                     the Letter of Credit Usage would exceed
$6,500,000, or

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the Letter of Credit Usage would exceed
the Maximum Revolver Amount less the outstanding amount of Revolving Loans
(including Swing Loans), or

 

(iii)                               the Letter of Credit Usage would exceed the
Borrowing Base at such time less the outstanding principal balance of the
Revolving Loans (inclusive of Swing Loans) at such time.

 

(c)                                 In the event there is a Defaulting Lender as
of the date of any request for the issuance of a Letter of Credit, the Issuing
Bank shall not be required to issue or arrange for such Letter of Credit to the
extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) the Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrowers to eliminate the Issuing Bank’s risk with
respect to the participation in such Letter of Credit of the Defaulting Lender,
which arrangements may include Borrowers cash collateralizing such Defaulting
Lender’s Letter of Credit Exposure in accordance with Section 2.3(g)(ii). 
Additionally, Issuing Bank shall have no obligation to issue a Letter of Credit
if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, (B) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally, or (C) if amounts demanded to be paid under any
Letter of Credit will or may not be in United States Dollars.

 

(d)                                Any Issuing Bank (other than Wells Fargo or
any of its Affiliates) shall notify Agent in writing no later than the Business
Day immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (i) until Agent advises any such Issuing Bank
that the provisions of Section 3.2 are not satisfied, or (ii) unless the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by Agent and such Issuing Bank, such Issuing Bank
shall be required to so notify Agent in writing only once each week of the
Letters of Credit issued by such Issuing Bank during the immediately preceding
week as well as the daily amounts outstanding for the prior week, such notice to
be furnished on such day of the week as Agent and such Issuing Bank may agree. 
Each Letter of Credit shall be in form and substance reasonably acceptable to
Issuing Bank, including the requirement that the amounts payable thereunder must
be payable in Dollars.  If Issuing Bank makes a payment under a Letter of
Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan. 
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to Issuing Bank or, to the
extent that Revolving Lenders

 

24

--------------------------------------------------------------------------------


 

have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

 

(e)                                 Promptly following receipt of a notice of a
Letter of Credit Disbursement pursuant to Section 2.11(d), each Revolving Lender
agrees to fund its Pro Rata Share of any Revolving Loan deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Bank the amounts so received by it from the Revolving Lenders.  By the issuance
of a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of Issuing Bank or the
Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit.  In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrowers on the date due as provided in Section 2.11(d), or
of any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrowers
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of Issuing Bank) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 

(f)                                   Each Borrower agrees to indemnify, defend
and hold harmless each member of the Lender Group (including Issuing Bank and
its branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including Issuing
Bank, a “Letter of Credit Related Person”) (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)                                     any Letter of Credit or any pre-advice
of its issuance;

 

25

--------------------------------------------------------------------------------


 

(ii)                                  any transfer, sale, delivery, surrender or
endorsement of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)                               any action or proceeding arising out of, or
in connection with, any Letter of Credit (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit, or for the
wrongful dishonor of, or honoring a presentation under, any Letter of Credit;

 

(iv)                              any independent undertakings issued by the
beneficiary of any Letter of Credit;

 

(v)                                 any unauthorized instruction or request made
to Issuing Bank in connection with any Letter of Credit or requested Letter of
Credit or error in computer or electronic transmission;

 

(vi)                              an adviser, confirmer or other nominated
person seeking to be reimbursed, indemnified or compensated;

 

(vii)                           any third party seeking to enforce the rights of
an applicant, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds or holder of an instrument or document;

 

(viii)                        the fraud, forgery or illegal action of parties
other than the Letter of Credit Related Person;

 

(ix)                              Issuing Bank’s performance of the obligations
of a confirming institution or entity that wrongfully dishonors a confirmation;
or

 

(x)                                 the acts or omissions, whether rightful or
wrongful, of any present or future de jure or de facto governmental or
regulatory authority or cause or event beyond the control of the Letter of
Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a non-appealable judgment of a
court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f).  If and to the extent that the obligations of Borrowers under
this Section 2.11(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

 

(g)                                The liability of Issuing Bank (or any other
Letter of Credit Related Person) under, in connection with or arising out of any
Letter of Credit (or pre-advice), regardless of the

 

26

--------------------------------------------------------------------------------


 

form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by Borrowers that are caused directly by Issuing Bank’s gross
negligence or willful misconduct in (i) honoring a presentation under a Letter
of Credit that on its face does not at least substantially comply with the terms
and conditions of such Letter of Credit, (ii) failing to honor a presentation
under a Letter of Credit that strictly complies with the terms and conditions of
such Letter of Credit or (iii) retaining Drawing Documents presented under a
Letter of Credit.  Issuing Bank shall be deemed to have acted with due diligence
and reasonable care if Issuing Bank’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.  Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder.  Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit.  Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.

 

(h)                                 Borrowers are responsible for preparing or
approving the final text of the Letter of Credit as issued by Issuing Bank,
irrespective of any assistance Issuing Bank may provide such as drafting or
recommending text or by Issuing Bank’s use or refusal to use text submitted by
Borrowers.  Borrowers are solely responsible for the suitability of the Letter
of Credit for Borrowers’ purposes.  With respect to any Letter of Credit
containing an “automatic amendment” to extend the expiration date of such Letter
of Credit, Issuing Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if Borrowers do not at any time want
such Letter of Credit to be renewed, Borrowers will so notify Agent and Issuing
Bank at least 15 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.

 

(i)                                     Borrowers’ reimbursement and payment
obligations under this Section 2.11 are absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including:

 

(i)                                     any lack of validity, enforceability or
legal effect of any Letter of Credit or this Agreement or any term or provision
therein or herein;

 

(ii)                                  payment against presentation of any draft,
demand or claim for payment under any Drawing Document that does not comply in
whole or in part with the terms of the applicable Letter of Credit or which
proves to be fraudulent, forged or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit;

 

27

--------------------------------------------------------------------------------


 

(iii)                               Issuing Bank or any of its branches or
Affiliates being the beneficiary of any Letter of Credit;

 

(iv)                              Issuing Bank or any correspondent honoring a
drawing against a Drawing Document up to the amount available under any Letter
of Credit even if such Drawing Document claims an amount in excess of the amount
available under the Letter of Credit;

 

(v)                                 the existence of any claim, set-off, defense
or other right that any Borrower or any of its Subsidiaries may have at any time
against any beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

 

(vi)                              any other event, circumstance or conduct
whatsoever, whether or not similar to any of the foregoing that might, but for
this Section 2.11(i), constitute a legal or equitable defense to or discharge
of, or provide a right of set-off against, any Borrower’s or any of its
Subsidiaries’ reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Bank, the beneficiary or any other Person; or

 

(vii)                           the fact that any Default or Event of Default
shall have occurred and be continuing;

 

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

 

(j)                                     Without limiting any other provision of
this Agreement, Issuing Bank and each other Letter of Credit Related Person (if
applicable) shall not be responsible to Borrowers for, and Issuing Bank’s rights
and remedies against Borrowers and the obligation of Borrowers to reimburse
Issuing Bank for each drawing under each Letter of Credit shall not be impaired
by:

 

(i)                                     honor of a presentation under any Letter
of Credit that on its face substantially complies with the terms and conditions
of such Letter of Credit, even if the Letter of Credit requires strict
compliance by the beneficiary;

 

(ii)                                  honor of a presentation of any Drawing
Document that appears on its face to have been signed, presented or issued
(A) by any purported successor or transferee of any beneficiary or other Person
required to sign, present or issue such Drawing Document or (B) under a new name
of the beneficiary;

 

(iii)                               acceptance as a draft of any written or
electronic demand or request for payment under a Letter of Credit, even if
nonnegotiable or not in the form of a draft or notwithstanding any requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit;

 

28

--------------------------------------------------------------------------------


 

(iv)                              the identity or authority of any presenter or
signer of any Drawing Document or the form, accuracy, genuineness or legal
effect of any Drawing Document (other than Issuing Bank’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);

 

(v)                                 acting upon any instruction or request
relative to a Letter of Credit or requested Letter of Credit that Issuing Bank
in good faith believes to have been given by a Person authorized to give such
instruction or request;

 

(vi)                              any errors, omissions, interruptions or delays
in transmission or delivery of any message, advice or document (regardless of
how sent or transmitted) or for errors in interpretation of technical terms or
in translation or any delay in giving or failing to give notice to Borrowers;

 

(vii)                           any acts, omissions or fraud by, or the
insolvency of, any beneficiary, any nominated person or entity or any other
Person or any breach of contract between any beneficiary and any Borrower or any
of the parties to the underlying transaction to which the Letter of Credit
relates;

 

(viii)                        assertion or waiver of any provision of the ISP or
UCP that primarily benefits an issuer of a letter of credit, including any
requirement that any Drawing Document be presented to it at a particular hour or
place;

 

(ix)                              payment to any paying or negotiating bank
(designated or permitted by the terms of the applicable Letter of Credit)
claiming that it rightfully honored or is entitled to reimbursement or indemnity
under Standard Letter of Credit Practice applicable to it;

 

(x)                                 acting or failing to act as required or
permitted under Standard Letter of Credit Practice applicable to where Issuing
Bank has issued, confirmed, advised or negotiated such Letter of Credit, as the
case may be;

 

(xi)                              honor of a presentation after the expiration
date of any Letter of Credit notwithstanding that a presentation was made prior
to such expiration date and dishonored by Issuing Bank if subsequently Issuing
Bank or any court or other finder of fact determines such presentation should
have been honored;

 

(xii)                           dishonor of any presentation that does not
strictly comply or that is fraudulent, forged or otherwise not entitled to
honor; or

 

(xiii)                        honor of a presentation that is subsequently
determined by Issuing Bank to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.

 

(k)                                 Borrowers shall pay immediately upon demand
to Agent for the account of Issuing Bank as non-refundable fees, commissions,
and charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this Section 2.11(k)):  (i) a fronting fee which shall be
imposed by Issuing

 

29

--------------------------------------------------------------------------------


 

Bank upon the issuance of each Letter of Credit of .125 per annum of the face
amount thereof, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).  Notwithstanding the foregoing, if Issuing Bank is a
Person other than Wells Fargo, all fronting fees payable in respect of Letters
of Credit issued by such Issuing Bank shall be paid by Borrowers immediately
upon demand directly to such Issuing Bank for its own account.

 

(l)                                     If by reason of (x) any Change in Law,
or (y) compliance by Issuing Bank or any other member of the Lender Group with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued or caused to be issued hereunder or hereby, or

 

(ii)                                  there shall be imposed on Issuing Bank or
any other member of the Lender Group any other condition regarding any Letter of
Credit,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

 

(m)                             Unless otherwise expressly agreed by Issuing
Bank and Borrowers when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

(n)                                 In the event of a direct conflict between
the provisions of this Section 2.11 and any provision contained in any Issuer
Document, it is the intention of the parties hereto that

 

30

--------------------------------------------------------------------------------


 

such provisions be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.11 shall control and govern.

 

2.12.     LIBOR Option.

 

(a)        Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Revolving Loans or the Term Loan be charged (whether at the
time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a
LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrowers no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

 

(b)        LIBOR Election.

 

(i)         Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent (which notice Agent may elect to
give or not give in its discretion unless Agent is directed to give such notice
by the Required Lenders, in which case, it shall give the notice to Borrowers),
after the occurrence and during the continuance of an Event of Default, to
terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 1:00 p.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans or the Term Loan and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. on the same day).  Promptly upon its receipt of each such LIBOR
Notice, Agent shall provide a copy thereof to each of the affected Lenders.

 

(ii)         Each LIBOR Notice shall be irrevocable and binding on Borrowers. 
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
actually incurred by Agent or any Lender as a result of (A) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an

 

31

--------------------------------------------------------------------------------


 

Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.

 

(iii)        Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than 5 LIBOR Rate Loans in effect at any given time. 
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.

 

(c)        Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12(b)(ii).

 

(d)        Special Provisions Applicable to LIBOR Rate.

 

(i)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs (other than Taxes which shall be governed by Section 16), in each case,
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including any Changes in Law) and changes in
the reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

 

(ii)         In the event that any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate

 

32

--------------------------------------------------------------------------------


 

Loans of such Lender that are outstanding, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

 

(e)        No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13.     Capital Requirements.

 

(a)        If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrowers and Agent thereof. 
Following receipt of such notice, Borrowers agree to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such
amount, Issuing Bank or such Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of Issuing Bank or any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
Issuing Bank’s or such Lender’s right to demand such compensation; provided that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrowers of such Change
in Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

(b)        If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such

 

33

--------------------------------------------------------------------------------


 

designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. 
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrowers to
obtain LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then
due to such Affected Lender under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may designate a different Issuing Bank or substitute
a Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender”
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be “Issuing Bank” or a “Lender” (as the case may be) for purposes
of this Agreement.

 

(c)        Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

 

2.14.     [Intentionally Omitted].

 

2.15.     Joint and Several Liability of Borrowers.

 

(a)        Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

34

--------------------------------------------------------------------------------


 

(b)        Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)        If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

 

(d)        The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.

 

(e)        Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Revolving Loans or Letters of Credit issued under or pursuant to
this Agreement, notice of the occurrence of any Default, Event of Default, or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any

 

35

--------------------------------------------------------------------------------


 

winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

 

(f)         Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

 

(g)        The provisions of this Section 2.15 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)        Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(i)         Notwithstanding anything to the contrary in the foregoing, no
Borrower that is not a Qualified ECP Guarantor shall be jointly and severally
liable for any Excluded Swap Obligations in respect of such Borrower.

 

36

--------------------------------------------------------------------------------


 

(j)         Each Borrower that is a Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Borrower
to guaranty and otherwise honor all Obligations in respect of Swap Obligations. 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations.  Each
Qualified ECP Guarantor intends that this Section 2.15(j) constitute, and this
Section 2.15(j) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(k)        Notwithstanding any other provision of this Section 2.15, the joint
and several liability of each Borrower hereunder shall be limited to a maximum
amount as would not, after giving effect to such maximum amount, render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or comparable law.  In determining the limitations, if
any, on the amount of any Borrower’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Borrower may have under
this Section 2.15, any other agreement or applicable law shall be taken into
account.  Subject to the restrictions, limitations and other terms of this
Agreement (including Section 2.15(h)), each Borrower hereby agrees that to the
extent that a Borrower shall have paid more than its proportionate share of any
payment made hereunder, such Borrower shall be entitled to seek and receive
contribution from and against any other Borrower hereunder which has not paid
its proportionate share of such payment.

 

3.                                     CONDITIONS; TERM OF AGREEMENT.

 

3.1.       Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make the initial extensions of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

 

3.2.       Conditions Precedent to all Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make any Revolving Loans hereunder
(or to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

 

(a)        the representations and warranties of each Borrower or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

37

--------------------------------------------------------------------------------


 

(b)        no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof.

 

3.3.       Maturity.  This Agreement shall continue in full force and effect for
a term ending on the Maturity Date.

 

3.4.       Effect of Maturity.  On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrowers shall be required to repay all of the
Obligations in full.  No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated.  When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

 

3.5.       Early Termination by Borrowers.  Borrowers have the option, at any
time upon 10 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full.  The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness if the closing for
such issuance or incurrence does not happen on or before the date of the
proposed termination (in which case, a new notice shall be required to be sent
in connection with any subsequent termination), and (b) Borrowers may extend the
date of termination at any time with the consent of Agent (which consent shall
not be unreasonably withheld or delayed).

 

3.6.       Post-Closing Covenants.  Each Borrower covenants and agrees to
fulfill the obligations set forth on Schedule 3.6 (the failure by Borrowers to
so perform or cause to be performed such obligations as and when required by the
terms thereof (unless such date is extended, in writing, by Agent, which Agent
may do without obtaining the consent of the other members of the Lender Group),
shall constitute an Event of Default).

 

4.                                     REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text

 

38

--------------------------------------------------------------------------------


 

thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1.       Due Organization and Qualification; Subsidiaries.

 

(a)        Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

(b)        As of December 31, 2015, set forth on Schedule 4.1(b) is a complete
and accurate description of the authorized Equity Interests of Harte Hanks, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.  Except as set forth on
Schedule 4.1(b), Harte Hanks is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

 

(c)        Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of Harte Hanks’ direct and indirect
Subsidiaries, showing:  (i) the number of shares of each class of common and
preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Administrative Borrower.  All of the outstanding
Equity Interests of each such Subsidiary has been validly issued and is fully
paid and non-assessable.

 

(d)        Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower’s or any of
its Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.

 

4.2.       Due Authorization; No Conflict.

 

(a)        As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)        As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order,

 

39

--------------------------------------------------------------------------------


 

judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

 

4.3.       Governmental Consents.  The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

4.4.       Binding Obligations; Perfected Liens.

 

(a)        Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

(b)        Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

 

4.5.       Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements

 

40

--------------------------------------------------------------------------------


 

to the extent permitted hereby.  All of such assets are free and clear of Liens
except for Permitted Liens.

 

4.6.                          Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of any Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                Schedule 4.6(b) sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $1,000,000 that, as of the Closing Date, is
pending or, to the knowledge of any Borrower, after due inquiry, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.7.                          Compliance with Laws.  No Loan Party nor any of
its Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.8.                          No Material Adverse Effect.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrowers to Agent have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended.  Except as set forth on Schedule 4.8, since December 31,
2014, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.

 

4.9.                          Solvency.

 

(a)                                 Each Borrower is Solvent, and on a
consolidated basis the Loan Parties are Solvent.

 

(b)                                No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

41

--------------------------------------------------------------------------------


 

4.10.                   Employee Benefits.

 

(a)                                 Except as set forth on Schedule 4.10, no
Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan as of the Closing Date.

 

(b)                                Each Employee Benefit Plan is, and has been,
maintained in substantial compliance with ERISA, the IRC, all applicable laws
and the terms of each such Employee Benefit Plan.

 

(c)                                 Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination or opinion letter from the Internal Revenue Service that can be
relied upon or an application for such letter is currently being processed by
the Internal Revenue Service.  To the best knowledge of each Loan Party and the
ERISA Affiliates after due inquiry, nothing has occurred which would prevent, or
cause the loss of, such qualification.

 

(d)                                No liability to the PBGC (other than for the
payment of current premiums which are not past due) by any Loan Party or ERISA
Affiliate has been incurred or is expected by any Loan Party or ERISA Affiliate
to be incurred with respect to any Pension Plan.

 

(e)                                 No Notification Event exists or has occurred
in the past six (6) years that could reasonably be expected to result in a
material liability to any Loan Party or Lien on the assets of any Loan Party.

 

(f)                                   No Loan Party or ERISA Affiliate has
provided any security under Section 436 of the IRC.

 

4.11.                   Environmental Condition.  Except as set forth on
Schedule 4.11, as of the Closing Date, (a) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Borrower’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

4.12.                   Complete Disclosure.  All factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
furnished by or on behalf of a Loan Party or its

 

42

--------------------------------------------------------------------------------


 

Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on March 2, 2016
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

 

4.13.                   Patriot Act.  To the extent applicable, each Loan Party
is in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). 
No part of the proceeds of the loans made hereunder will be used by any Loan
Party or any of their Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

4.14.                   Obligations for Borrowed Money.  Set forth on Schedule
4.14 is a true and complete list of all obligations of each Loan Party and each
of its Subsidiaries for borrowed money with a principal amount (for such
obligation or series of related obligations) in excess of $500,000, outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
obligations as of the Closing Date, provided that with respect to the such
intercompany obligations, the aggregate principal amount of such obligations is
as of January 31, 2016.

 

4.15.                   Payment of Taxes.  Except as otherwise permitted under
Section 5.5, all tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and

 

43

--------------------------------------------------------------------------------


 

upon their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable.  No Borrower knows of any proposed tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.16.                   Margin Stock.  No Loan Party nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. 
No part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors.

 

4.17.                   Governmental Regulation.  No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.18.                   OFAC.  No Loan Party nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Loan Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

4.19.                   Employee and Labor Matters.  There is (i) no unfair
labor practice complaint pending or, to the knowledge of any Borrower,
threatened against any Borrower or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Borrower or its Subsidiaries which arises out of or under any
collective bargaining agreement and that could reasonably be expected to result
in a Material Adverse Effect, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Borrower or its Subsidiaries that could reasonably be expected to result in
a Material Adverse Effect, or (iii) to the knowledge of any Borrower, after due
inquiry, no union representation question existing with respect to the employees
of any Borrower or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of any Borrower or its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.  None
of any Borrower or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of each Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not,

 

44

--------------------------------------------------------------------------------


 

individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  All material payments due from any Borrower or its Subsidiaries
on account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Borrowers, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

4.20.                   [Intentionally Omitted].

 

4.21.                   Leases.  As of the Closing Date, each Loan Party and its
Subsidiaries enjoy peaceful and undisturbed possession under all leases material
to their business and to which they are parties or under which they are
operating, and as of the Closing Date, subject to Permitted Protests, all of
such material leases are valid and subsisting and, as of the Closing Date no
material default by the applicable Loan Party or its Subsidiaries exists under
any of them.

 

4.22.                   Eligible Accounts.  As to each Account that is
identified by Borrowers as an Eligible Billed Account, an Eligible Unbilled
Account or an Eligible Foreign Account in a Borrowing Base Certificate submitted
to Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of the
Borrowers’ business, (b) owed to a Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Billed Accounts, Eligible Unbilled Accounts or Eligible
Foreign Accounts, as applicable.

 

4.23.                   Hedge Agreements.  On each date that any Hedge Agreement
is executed by any Hedge Provider, each Borrower and each other Loan Party
satisfy all eligibility, suitability and other requirements under the Commodity
Exchange Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the
Commodity Futures Trading Commission regulations.

 

5.                                     AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

5.1.                          Financial Statements, Reports, Certificates. 
Borrowers (a) will deliver to Agent and each Lender each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will have
a fiscal year different from that of Administrative Borrower, (c) agree to
maintain a system of accounting that enables Borrowers to produce financial
statements in accordance with GAAP, and (d) agree that they will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to their and their
Subsidiaries’ sales, and (ii) maintain their billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent. 
Notwithstanding the foregoing, the documents required to be delivered pursuant
to clauses (b), (f), (g), (k) and (l) of Schedule 5.1 (to the extent any such
documents are included in materials otherwise filed with the SEC) shall be

 

45

--------------------------------------------------------------------------------


 

deemed delivered upon Administrative Borrower’s filing of such materials with
the SEC and included in a link that is delivered electronically by Borrowers to
Agent and the Lenders within the applicable deadlines.

 

5.2.                          Reporting.  Borrowers (a) will deliver to Agent
and each Lender each of the reports set forth on Schedule 5.2 at the times
specified therein, and (b) agree to use commercially reasonable efforts in
cooperation with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.

 

5.3.                          Existence.  Except as otherwise permitted under
Section 6.3 or Section 6.4, each Borrower will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect such
Person’s valid existence and good standing in its jurisdiction of organization
and, except as could not reasonably be expected to result in a Material Adverse
Effect, good standing with respect to all other jurisdictions in which it is
qualified to do business and any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

 

5.4.                          Maintenance of Properties.  Each Borrower will,
and will cause each of its Subsidiaries to, maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, casualty, and
condemnation and Permitted Dispositions excepted.

 

5.5.                          Taxes.  Each Borrower will, and will cause each of
its Subsidiaries to, pay in full before delinquency or before the expiration of
any extension period all material governmental assessments and taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or tax is the subject of a Permitted Protest.

 

5.6.                          Insurance.  Each Borrower will, and will cause
each of its Subsidiaries to, at Borrowers’ expense, (a) maintain insurance
respecting each of each Loan Party’s and its Subsidiaries’ assets wherever
located, covering liabilities, losses or damages as are customarily insured
against by other Persons engaged in same or similar businesses and similarly
situated and located.  All such policies of insurance shall be with financially
sound and reputable insurance companies acceptable to Agent (it being agreed
that, as of the Closing Date, Wells Fargo Insurance is acceptable to Agent) and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and,
in any event, in amount, adequacy, and scope reasonably satisfactory to Agent
(it being agreed that the amount, adequacy, and scope of the policies of
insurance of Borrowers in effect as of the Closing Date are acceptable to
Agent).  All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non-contributory “lender” or “secured party” clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies.  All certificates of property and general liability insurance are
to be delivered to Agent (with a copy to each Lender), with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall

 

46

--------------------------------------------------------------------------------


 

provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  Unless
Borrowers provide Agent with evidence of the continuing insurance coverage
required by this Agreement, Agent may purchase insurance at Borrowers’ expense
to protect Agent’s and Lenders’ interests in the Collateral; provided, that
Agent shall have such right to purchase insurance at Borrowers’ expense only if
Borrowers fail to provide Agent with evidence of continuing insurance coverage
after 3 Business Days’ written notice from Agent.  This insurance may, but need
not, protect each Borrower’s and each other Loan Party’s interests.  The
coverage that Agent purchases may, but need not, pay any claim that is made
against any Borrower or any other Loan Party in connection with the Collateral. 
Borrowers may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that Borrowers have obtained the insurance
coverage required by this Agreement.  If Agent purchases insurance for the
Collateral, as set forth above, Borrowers will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance and the costs of the insurance may
be added to the principal amount of the Loans owing hereunder.  Borrowers shall
give Agent prompt notice of any loss exceeding $500,000 covered by their or
their Subsidiaries’ casualty or business interruption insurance.  Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

5.7.                          Inspection.

 

(a)                                 Each Borrower will, and will cause each of
its Subsidiaries to, permit Agent, any Lender, and each of their respective duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrowers and during regular business hours.

 

(b)                                Each Borrower will, and will cause each of
its Subsidiaries to, permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate.

 

5.8.                          Compliance with Laws.  Each Borrower will, and
will cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

5.9.                          Environmental.  Each Borrower will, and will cause
each of its Subsidiaries to,

 

(a)                                 Keep any property either owned or operated
by any Loan Party or its Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens,

 

(b)                                Comply, in all material respects, with
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests,

 

(c)                                 Promptly notify Agent of any release of
which any Borrower has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by any Loan Party or its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

 

(d)                                Promptly, but in any event within 5 Business
Days of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of a Loan Party or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against a Loan Party or its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.

 

5.10.                   Disclosure Updates.  Each Borrower will, promptly and in
no event later than 5 Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 

5.11.                   Formation of Subsidiaries.  Within 10 Business Days
after delivery of the Compliance Certificate for any month that is a fiscal
quarter end, each Borrower will (a) cause each new Subsidiary disclosed therein
to provide to Agent a joinder to the Guaranty and Security Agreement, together
with such other security agreements (including mortgages with respect to any
Real Property owned in fee of such new Subsidiary with a fair market value
greater than $500,000), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary); provided, that the joinder to the
Guaranty and Security Agreement, and such other security agreements shall not be
required to be provided to Agent with respect to any Subsidiary of any Borrower
that is an Immaterial Subsidiary or a CFC if providing such agreements would
result in adverse tax consequences or the costs to the Loan Parties of providing
such guaranty or such security agreements are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security or guarantee afforded thereby,
(b) provide, or cause the applicable

 

48

--------------------------------------------------------------------------------


 

Loan Party to provide, to Agent a pledge agreement (or an addendum to the
Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% of the total outstanding voting Equity Interests
of any first tier Subsidiary of a Borrower that is a CFC (and none of the Equity
Interests of any Subsidiary of such CFC) shall be required to be pledged if
pledging a greater amount would result in adverse tax consequences or the costs
to the Loan Parties of providing such pledge are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) provide to Agent all other documentation, including
one or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a mortgage).  Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

5.12.                   Further Assurances.  Each Borrower will, and will cause
each of the other Loan Parties to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of each Borrower and its Subsidiaries (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by any Borrower or any other Loan Party with a fair market value in
excess of $500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Subsidiary of a Borrower that is an Immaterial
Subsidiary or a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby.  To the maximum extent permitted by applicable law, if any Borrower or
any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, each Borrower and each other Loan Party hereby authorizes
Agent to execute any such Additional Documents in the applicable Loan Party’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.  In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of each Borrower
and its Subsidiaries, including all of the outstanding capital Equity Interests
of each Borrower (other than the Administrative Borrower) and their respective
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).

 

5.13.                   Lender Meetings.  Borrowers will, within 90 days after
the close of each fiscal year of Administrative Borrower, at the request of
Agent or any Lender and upon reasonable prior notice, hold a meeting (at a
mutually agreeable location and time or, at the option of Agent,

 

49

--------------------------------------------------------------------------------


 

by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Borrowers and their Subsidiaries and the projections
presented for the current fiscal year of Administrative Borrower.

 

5.14.                   Bank Products.  On or before the 60th day after the
Closing Date, the Loan Parties shall establish their primary depository and
treasury management relationships with Wells Fargo or one or more of its
Affiliates and will maintain such depository and treasury management
relationships at all times during the term of the Agreement.  From and after the
Closing Date, the Loan Parties shall cause all funds on deposit in their
existing Deposit Accounts and Securities Accounts (other than Excluded Accounts)
to be swept on a daily basis to bank accounts at Wells Fargo, and on or before
the 90th day after the Closing Date, the Loan Parties shall close their existing
Deposit Accounts and Securities Accounts with Bank of America, N.A., Comerica
Bank, BBVA Compass Bank, UMB Bank, PNC Bank and JPMorgan Chase Bank, N.A.

 

5.15.                   Hedge Agreements.  Borrowers agree that it shall offer
to Wells Fargo or one or more of its Affiliates the first opportunity to bid for
all Hedge Agreements to be entered into by any Loan Party or any of its
Subsidiaries during the term of the Agreement.

 

5.16.                   Compliance with ERISA and the IRC.  In addition to and
without limiting the generality of Section 5.8, (a) comply in all material
respects with applicable provisions of ERISA and the IRC with respect to all
Employee Benefit Plans, (b) without the prior written consent of Agent and the
Required Lenders, not take any action or fail to take action the result of which
could result in a Loan Party incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a material liability to any Loan Party, (d) not
participate in any prohibited transaction that could result in other than a de
minimis civil penalty excise tax, fiduciary liability or correction obligation
under ERISA or the IRC being imposed on any Loan Party, and (e) operate each
Employee Benefit Plan in such a manner that will not incur any material tax
liability of any Loan Party under the IRC (including Section 4980B of the IRC). 
With respect to each Pension Plan, except as could not reasonably be expected to
result in a material liability to the Loan Parties, the Loan Parties and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

 

6.                                     NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

50

--------------------------------------------------------------------------------


 

6.1.                          Indebtedness.  No Borrower will, and no Borrower
will permit any of its Subsidiaries to, create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except for Permitted Indebtedness.

 

6.2.                          Liens.  No Borrower will, and no Borrower will
permit any of its Subsidiaries to, create, incur, assume, or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

6.3.                          Restrictions on Fundamental Changes.  No Borrower
will, and no Borrower will permit any of its Subsidiaries to,

 

(a)                                 other than in order to consummate a
Permitted Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that a Borrower must be the surviving entity of
any such merger to which it is a party (and Administrative Borrower must be the
surviving entity of any such merger to which it and another Borrower is a
party), (ii) any merger between a Loan Party and a Subsidiary of such Loan Party
that is not a Loan Party so long as such Loan Party is the surviving entity of
any such merger or the surviving entity of any such merger becomes a Loan Party
immediately following such merger, and (iii) any merger between Subsidiaries of
any Borrower that are not Loan Parties,

 

(b)                                liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of any Borrower with nominal assets
and nominal liabilities, (ii) the liquidation or dissolution of a Loan Party
(other than any Borrower) or any of its wholly-owned Subsidiaries so long as all
of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of any Borrower that is not a Loan Party, so long as
all of the assets of such liquidating or dissolving Subsidiary are transferred
to a Subsidiary of a Borrower that is not liquidating or dissolving and, to the
extent of any Lien in favor of the Agent on the Equity Interest of such
liquidating or dissolving Subsidiary, Agent shall have a comparable or greater
Lien on the Equity Interest of such non-liquidating or dissolving Subsidiary, in
accordance with Sections 5.11 and 5.12 hereof, or

 

(c)                                 suspend or cease operating a substantial
portion of its or their business, except as permitted pursuant to clauses (a) or
(b) above or in connection with a transaction permitted under Section 6.4.

 

6.4.                          Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 6.3 or 6.9, no
Borrower will, and no Borrower will permit any of its Subsidiaries to, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of its or their assets.

 

6.5.                          Nature of Business.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, make any change in the nature
of its or their business as described in

 

51

--------------------------------------------------------------------------------


 

Administrative Borrower’s public filings as of the Closing Date or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent Borrowers
and their Subsidiaries from engaging in any business that is reasonably related
or ancillary to their business.

 

6.6.                          Prepayments and Amendments.  No Borrower will, and
no Borrower will permit any of its Subsidiaries to,

 

(a)                                 Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

 

(i)                                     optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Borrower or its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement,
(B) Permitted Intercompany Advances, and (C) Indebtedness of any Borrower or any
of their Subsidiaries not to exceed $500,000 in the aggregate so long as, solely
in the case of this clause (C) both before and after giving effect thereto, the
Payment Conditions are satisfied, or

 

(ii)                                  make any payment on account of
Indebtedness (A) of the type described on Schedule 4.14 hereof owing by a Loan
Party to a Subsidiary that is not a Loan Party or any Refinancing Indebtedness
in respect thereof unless (x) the aggregate amount of all such Indebtedness paid
from and after the Closing Date does not exceed $4,250,000, less the amount of
loans and other Investments outstanding at any time pursuant to clause (d)(i) of
the definition of Permitted Intercompany Advances, (y) at the time of the making
of such payment, no Event of Default has occurred and is continuing or would
result therefrom, and (z) Borrowers have Excess Availability of $22,000,000 or
greater immediately after giving effect to each such payment, provided that any
forgiveness or cancellation by such Subsidiary that is not a Loan Party of
Indebtedness of the type described in this clause (A) shall be permitted
regardless of whether the foregoing clauses (x) through (z) are satisfied, or
(B) that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

 

(b)                                Directly or indirectly, amend, modify, or
change any of the terms or provisions of

 

(i)                                     any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, and (C) Indebtedness permitted under clauses (c), (h),
(j) and (k) of the definition of Permitted Indebtedness, or

 

(ii)                                  the Governing Documents of any Loan Party
or any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

 

6.7.                          Restricted Payments.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, make any Restricted Payment;
provided, that, (a) so long as it is permitted by law, Administrative Borrower
may make Restricted Payments so long as, both before and after giving effect
thereto, the Payment Conditions are satisfied, (b) Borrowers and their
Subsidiaries

 

52

--------------------------------------------------------------------------------


 

may pay the 3QD Earnout when due and payable, (c) Borrowers and their
Subsidiaries may make the dividend payment on account of Equity Interests issued
by Administrative Borrower, which dividend was declared prior to the Closing
Date and is payable on March 15, 2016, in an amount not to exceed $5,300,000,
and (d) pursuant to customary equity based compensation plans for current and
former employees, officers and directors of Administrative Borrower (or any
spouses, ex-spouses, or estates of any of the foregoing), Borrowers and their
Subsidiaries may make ordinary course withholding tax payments in respect of
Equity Interests of Administrative Borrower following the vesting of such Equity
Interests (and may redeem or take payment in the form of Equity Interests
corresponding in value to the amount of such withholding tax payments and the
exercise price for stock options).  Notwithstanding anything to the contrary in
this Section 6.7, so long as it is permitted by law, and so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (i) any Borrower and any of their Subsidiaries may make Restricted
Payments (other than in respect of Indebtedness that is required to be
subordinated pursuant to the terms of this Agreement) to any Loan Party, and
each Subsidiary that is not a Loan Party may make Restricted Payments to any
Subsidiary, (ii) Administrative Borrower may make distributions to current and
former employees, officers, or directors of Administrative Borrower (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of Administrative Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Administrative
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $600,000 in the aggregate, and (iii) Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Administrative Borrower on account of repurchases of the Equity Interests of
Administrative Borrower held by such Persons; provided that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of
Administrative Borrower.

 

6.8.                          Accounting Methods.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, modify or change its fiscal
year or its method of accounting (other than as may be required to conform to
GAAP).

 

6.9.                          Investments.  No Borrower will, and no Borrower
will permit any of its Subsidiaries to, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment except for Permitted Investments.

 

6.10.                   Transactions with Affiliates.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction with any Affiliate of any Borrower or
any of its Subsidiaries except for:

 

(a)                                 transactions between any Loan Parties,
including between a Loan Party and a Subsidiary that becomes a Loan Party as a
result of such transaction,

 

(b)                                transactions between any Borrower or any Loan
Party and any Subsidiary that is not a Loan Party, provided that such
transaction is no less favorable, taken as a whole, to

 

53

--------------------------------------------------------------------------------


 

such Borrower or such Loan Party than would be obtained in an arm’s length
transaction with a non-Affiliate,

 

(c)                                 transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between such Borrower or
its Subsidiaries, on the one hand, and any Affiliate of such Borrower or its
Subsidiaries, on the other hand, so long as such transactions (i) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by such Borrower or its Subsidiaries in excess of $500,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to such Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

 

(d)                                so long as it has been approved by such
Borrower’s or its applicable Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law, (i) any indemnity provided
for the benefit of directors (or comparable managers) of such Borrower or its
applicable Subsidiary, and (ii) any payment of customary fees and reasonable
out-of-pocket expenses to, directors (or comparable managers) of such Borrower
or its applicable Subsidiary acting in their capacity as such in an aggregate
amount for this clause (ii) not to exceed $2,000,000 in any fiscal year,

 

(e)                                 so long as it has been approved by such
Borrower’s or its applicable Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of such Borrower and its Subsidiaries in the
ordinary course of business pursuant to shareholder approved plans and benefit
plans and arrangements,

 

(f)                                   transactions permitted by Section 6.3 or
Section 6.7, or any Permitted Intercompany Advance, and

 

(g)                                transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 6.10.

 

6.11.                   Use of Proceeds.  No Borrower will, and no Borrower will
permit any of its Subsidiaries to, use the proceeds of any loan made hereunder
for any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrowers will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors).

 

6.12.                   Limitation on Issuance of Equity Interests.  Except for
the issuance (including pursuant to any shareholder approved stock or restricted
stock grant plan or any inducement awards approved by the Board of Directors of
Administrative Borrower) or sale of Qualified

 

54

--------------------------------------------------------------------------------


 

Equity Interests by Administrative Borrower, no Borrower will, and no Borrower
will permit any of its Subsidiaries to, issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.

 

6.13.                   Employee Benefits.

 

(a)                                 Terminate, or permit any ERISA Affiliate to
terminate, any Pension Plan in a manner, or take any other action with respect
to any Pension Plan, which could reasonably be expected to result in any
material liability of any Loan Party or ERISA Affiliate to the PBGC.

 

(b)                                Fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts (including without
limitation all contributions, benefits, distributions and premiums) which, under
the provisions of any Benefit Plan, agreement relating thereto or applicable
Law, any Loan Party or ERISA Affiliate is required to pay if such failure could
reasonably be expected to have a material liability with respect to any Loan
Party or ERISA Affiliate.

 

(c)                                 Without prior notice to Agent and written
consent therefrom, contribute to or assume an obligation to contribute to, or
permit any ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan not set forth on Schedule 4.10.

 

(d)                                Amend, or permit any ERISA Affiliate to
amend, a Pension Plan resulting in a material increase in current liability such
that a Loan Party or ERISA Affiliate is required to provide security to such
Plan under the IRC.

 

7.                                     FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will:

 

(a)                                 Fixed Charge Coverage Ratio.  Have a Fixed
Charge Coverage Ratio, measured on a month-end basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Applicable Ratio

 

Applicable Period

1.0:1.0

 

For the 12 month period ending on each of March 31, 2016, April 30, 2016,
May 31, 2016 and June 30, 2016

1.1:1.0

 

For the 12 month period
ending each month thereafter

 

(b)                                Leverage Ratio.  Have a Leverage Ratio,
measured on a month-end basis, of not greater than the applicable ratio set
forth in the following table for the applicable date set forth opposite thereto:

 

55

--------------------------------------------------------------------------------


 

Applicable Ratio

 

Applicable Date

2.25:1.0

 

March 31, 2016, April 30, 2016, May 31, 2016, June 30, 2016, July 31, 2016,
August 31, 2016, September 30, 2016, October 31, 2016, November 30, 2016 and
December 31, 2016

2.0:1.0

 

The last day of
each month thereafter

 

(c)                                 Minimum Recurring Revenue.  Fail to maintain
Recurring Revenue, measured on a quarter-end basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Applicable Amount

 

Applicable Trailing Four Quarter
Period Ending

$

35,000,000

 

March 31, 2016, June 30, 2016 and September 30, 2016

$

35,210,000

 

December 31, 2016

$

35,629,000

 

March 31, 2017

$

36,097,000

 

June 30, 2017

$

36,532,000

 

September 30, 2017

$

36,970,000

 

December 31, 2017

$

37,410,000

 

March 31, 2018

$

37,902,000

 

June 30, 2018

$

38,359,000

 

September 30, 2018

$

38,819,000

 

December 31, 2018

$

39,281,000

 

March 31, 2019

$

39,797,000

 

June 30, 2019

$

40,277,000

 

September 30, 2019

$

40,759,000

 

December 31, 2019

 

56

--------------------------------------------------------------------------------


 

Applicable Amount

 

Applicable Trailing Four Quarter
Period Ending

$

41,244,000

 

March 31, 2020

$

41,787,000

 

June 30, 2020

$

42,290,000

 

September 30, 2020

$

42,798,000

 

For the 4 fiscal quarter period
ending each quarter thereafter

 

(d)                                Capital Expenditures.  Make Capital
Expenditures (excluding the amount, if any, of Capital Expenditures made with
Net Cash Proceeds reinvested pursuant to the proviso in Section 2.4(e)(ii)) in
any fiscal year in an amount less than or equal to, but not greater than,
$14,000,000 in any fiscal year (or, in the case of the fiscal year ending
December 31, 2016, from the Closing Date through December 31, 2016); provided,
that if the amount of the Capital Expenditures permitted to be made in any
fiscal year as set forth herein is greater than the actual amount of the Capital
Expenditures (excluding the amount, if any, of Capital Expenditures made with
Net Cash Proceeds reinvested pursuant to the proviso in Section 2.4(e)(ii))
actually made in such fiscal year (the amount by which such permitted Capital
Expenditures for such fiscal year exceeds the actual amount of Capital
Expenditures for such fiscal year, the “Excess Amount”), then the lesser of
(i) such Excess Amount and (ii) 50% of the amount set forth in the above table
for the next succeeding fiscal year (such lesser amount referred to as the
“Carry-Over Amount”) may be carried forward to the next succeeding fiscal year
(the “Succeeding Fiscal Year”); provided further that the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be used in that fiscal
year until the amount permitted above to be expended in such fiscal year has
first been used in full and the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year may not be carried forward to another fiscal year.

 

8.                                     EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1.                          Payments.  If Borrowers fail to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding) to the extent required hereunder, and such failure
continues for a period of 3 Business Days, after the same becomes due, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

57

--------------------------------------------------------------------------------


 

8.2.                          Covenants.  If any Loan Party or any of its
Subsidiaries:

 

(a)                                 fails to perform or observe any covenant or
other agreement contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if
any Borrower is not in good standing in its jurisdiction of organization), 5.5,
5.6, 5.7 (solely if any Borrower refuses to allow Agent or its representatives
or agents to visit any Borrower’s properties, inspect its assets or books or
records, examine and make copies of its books and records, or discuss Borrowers’
affairs, finances, and accounts with officers and employees of any Borrower),
5.10, 5.11, 5.13, or 5.14, 5.15 or 5.16 of this Agreement, (ii) Section 6 of
this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 7 of the
Guaranty and Security Agreement;

 

(b)                                fails to perform or observe any covenant or
other agreement contained in any of Sections 5.3 (other than if any Borrower is
not in good standing in its jurisdiction of organization), 5.4, 5.8, and 5.12 of
this Agreement and such failure continues for a period of 10 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower or (ii) the date on which written notice thereof is
given to Borrowers by Agent; or

 

(c)                                 fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Borrower or (ii) the date on which
written notice thereof is given to Borrowers by Agent;

 

8.3.                          Judgments.  If one or more judgments, orders, or
awards for the payment of money involving an aggregate amount of $1,000,000, or
more (except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30 consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4.                          Voluntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced by a Loan Party or any of its Subsidiaries;

 

8.5.                          Involuntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced against a Loan Party or any of its Subsidiaries and any
of the following events occur:  (a) such Loan Party or such Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

58

--------------------------------------------------------------------------------


 

8.6.                          Default Under Other Agreements.  If there is (a) a
default in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $1,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party;

 

8.7.                          Representations, etc.  If any warranty,
representation, certificate, statement, or Record made herein or in any other
Loan Document or delivered in writing to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

 

8.8.                          Guaranty.  If the obligation of any Guarantor
under the guaranty contained in the Guaranty and Security Agreement is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

 

8.9.                          Security Documents.  If the Guaranty and Security
Agreement or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent;

 

8.10.                   Loan Documents.  The validity or enforceability of any
Loan Document shall at any time for any reason (other than solely as the result
of an action or failure to act on the part of Agent) be declared to be null and
void, or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

 

8.11.                   Change of Control.  A Change of Control shall occur,
whether directly or indirectly; or

 

8.12.                   ERISA.  The occurrence of any of the following events: 
(a) any Loan Party or ERISA Affiliate fails to make full payment when due of all
amounts which any Loan Party or ERISA Affiliate is required to pay as
contributions, installments, or otherwise to or with respect to a Pension Plan
or Multiemployer Plan, and such failure could reasonably be expected to result
in liability in excess of $500,000 to any Loan Party, (b) a Notification Event,
which could reasonably be expected to result in liability to any Loan Party in
excess of $500,000, either individually or in the aggregate, or (c) any Loan
Party or ERISA Affiliate completely or partially withdraws from one or more
Multiemployer Plans which could reasonably be expected to result

 

59

--------------------------------------------------------------------------------


 

in Withdrawal Liability to any Loan Party in excess of $500,000 in the
aggregate, or any Loan Party fails to make any Withdrawal Liability payment when
due.

 

9.                                     RIGHTS AND REMEDIES.

 

9.1.                          Rights and Remedies.  Upon the occurrence and
during the continuation of an Event of Default, Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Borrowers), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

 

(a)                                 (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

 

(b)                                declare the Commitments terminated, whereupon
the Commitments shall immediately be terminated together with (i) any obligation
of any Revolving Lender to make Revolving Loans, (ii) the obligation of the
Swing Lender to make Swing Loans, and (iii) the obligation of Issuing Bank to
issue Letters of Credit; and

 

(c)                                 exercise all other rights and remedies
available to Agent or the Lenders under the Loan Documents, under applicable
law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

 

60

--------------------------------------------------------------------------------


 

9.2.                          Remedies Cumulative.  The rights and remedies of
the Lender Group under this Agreement, the other Loan Documents, and all other
agreements shall be cumulative.  The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity.  No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.                              WAIVERS; INDEMNIFICATION.

 

10.1.                   Demand; Protest; etc.  Each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Borrower may in any way be liable.

 

10.2.                   The Lender Group’s Liability for Collateral.  Each
Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

 

10.3.                   Indemnification.  Each Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to any claims for Taxes
or any costs attributable to Taxes (which shall be governed by Section 16),
except to the extent related to primarily non-Tax claims, (b) with respect to
any actual or prospective investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, the making of any Loans or issuance of
any Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by any Borrower or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any

 

61

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents.  This provision shall survive the termination
of this Agreement and the repayment in full of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.                              NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to any Borrower:

HARTE HANKS, INC.

 

9601 McAllister Freeway

 

Suite 610

 

San Antonio, Texas 78216

 

Attn:   Doug Shepard, Chief Financial Officer

 

Fax No. (210) 829-9139

 

 

with copies to:

HARTE HANKS, INC.

 

9601 McAllister Freeway

 

Suite 610

 

San Antonio, Texas 78216

 

Attn:  Robert Munden, Senior Vice President,

General Counsel & Secretary

 

Fax No. (210) 829-9139

 

 

and:

DYKEMA GOSSETT PLLC

 

112 E. Pecan Street

 

Suite 1800

 

San Antonio, Texas 78205

 

Attn:  James M. McDonough, Esq.

 

Fax No.  (210) 226-8395

 

62

--------------------------------------------------------------------------------


 

If to Agent:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

14241 Dallas Parkway

 

Suite 900

 

Dallas, Texas 75254

 

Attn:  Portfolio Manager — Harte Hanks

 

Fax No.  (866) 718-6291

 

 

with copies to:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

10 South Wacker Drive

 

13th Floor

 

Chicago, Illinois 60606

 

Attn:  Steven Linderman

 

Fax No.  (312) 332-0424

 

 

and

GOLDBERG KOHN LTD.

 

55 East Monroe Street

 

Suite 3300

 

Chicago, Illinois 60603

 

Attn:  Jessica DeBruin, Esq.

 

Fax No.  (312) 863-7857

 

 

If to Specified Lender:

LBC CREDIT PARTNERS, INC.

 

Cira Centre

 

2929 Arch Street, Suite 1550

 

Philadelphia, Pennsylvania 19104

 

Attn:  Portfolio Manager — Harte Hanks

 

Fax No.  (215) 609-3344

 

 

with copies to:

SCHIFF HARDIN LLP

 

300 Crescent Court

 

Suite 400

 

Dallas, Texas 75201

 

Attn:  Jamie Whatley, Esq.

 

Fax No.  (214) 981-9901

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed

 

63

--------------------------------------------------------------------------------


 

received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

 

12.                              CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

(b)                                THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE
OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL
OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                                 TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”).  EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A

 

64

--------------------------------------------------------------------------------


 

COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(d)                                EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)                                 NO CLAIM MAY BE MADE BY ANY LOAN PARTY
AGAINST THE AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

 

13.                              ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.                   Assignments and Participations.

 

(a)         (i)          Subject to the conditions set forth in clause
(a)(ii) below, any Lender may assign and delegate all or any portion of its
rights and duties under the Loan Documents (including the Obligations owed to it
and its Commitments) to one or more assignees so long as such prospective
assignee is an Eligible Transferee (each, an “Assignee”), with the prior written
consent (such consent not be unreasonably withheld or delayed) of:

 

(A)      Borrowers; provided, that no consent of Borrowers shall be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender or a Related Fund; provided further, that Borrowers
shall be deemed to have consented to a

 

65

--------------------------------------------------------------------------------


 

proposed assignment unless they object thereto by written notice to Agent within
5 Business Days after having received notice thereof; and

(B)                               Agent, Swing Lender, and Issuing Bank;
provided, that (i) no consent of Agent shall be required in connection with an
assignment of Revolving Loans or Revolver Commitment to a Person that is a
Revolving Lender, (ii) no consent of Agent shall be required in connection with
an assignment of Term Loans or Term Loan Commitments to a Person that is a Term
Lender or an Affiliate (other than natural persons) of a Term Lender, and
(iii) no consent of Swing Lender or Issuing Bank shall be required in connection
with an assignment of Term Loans or Term Loan Commitments.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               no assignment may be made to a natural person,

 

(B)                               no assignment may be made to a Loan Party or
an Affiliate of a Loan Party,

 

(C)                               the amount of the Commitments and the other
rights and obligations of the assigning Lender hereunder and under the other
Loan Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to Agent)
shall be in a minimum amount (unless waived by Agent) of $5,000,000 (except such
minimum amount shall not apply to (I) an assignment or delegation by any Lender
to any other Lender, an Affiliate of any Lender, or a Related Fund of such
Lender or (II) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

 

(D)                              each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

 

(E)                               the parties to each assignment shall execute
and deliver to Agent an Assignment and Acceptance; provided, that Borrowers and
Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and Agent
by such Lender and the Assignee,

 

(F)                                unless waived by Agent, the assigning Lender
or Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500, and

 

(G)                              the assignee, if it is not a Lender, shall
deliver to Agent an Administrative Questionnaire in a form approved by Agent
(the “Administrative Questionnaire”).

 

(b)                                From and after the date that Agent receives
the executed Assignment and Acceptance and, if applicable, payment of the
required processing fee, (i) the Assignee

 

66

--------------------------------------------------------------------------------


 

thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

 

(c)                                 By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom.  The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e)                                 Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations,
its Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
that (i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other

 

67

--------------------------------------------------------------------------------


 

Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)                                   In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to any Borrower and
its Subsidiaries and their respective businesses.

 

(g)                                Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

68

--------------------------------------------------------------------------------


 

(h)                                 Agent (as a non-fiduciary agent on behalf of
Borrowers) shall maintain, or cause to be maintained, a register (the
“Register”) on which it enters the name and address of each Lender as the
registered owner of the Term Loan and Revolver Commitments (and the principal
amount thereof and stated interest thereon) held by such Lender (each, a
“Registered Loan”).  Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan and Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).  Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary.  In the case of any assignment by a Lender of all or any portion of
its Term Loan and Revolver Commitments to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

 

(i)                                     In the event that a Lender sells
participations in the Registered Loan, such Lender, as a non-fiduciary agent on
behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name of all participants in the Registered Loans held by it
(and the principal amount (and stated interest thereon) of the portion of such
Registered Loans that is subject to such participations) (the “Participant
Register”).  A Registered Loan (and the Registered Note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

 

(j)                                     Agent shall make a copy of the Register
(and each Lender shall make a copy of its Participant Register to the extent it
has one) available for review by Borrowers from time to time as Borrowers may
reasonably request.

 

13.2.                   Successors.  This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

69

--------------------------------------------------------------------------------


 

13.3.                   Intralender Matters.  Anything to the contrary contained
herein notwithstanding, any Person that is to become a party to this Agreement
as a Term Lender (regardless of whether by assignment pursuant to Section 13.1
or otherwise) shall join the Agreement Among Lenders as a condition to such
Person becoming a party to this Agreement as a Lender.  In each case, such
joinder shall be on terms and conditions (including with respect to its priority
vis-a-vis other Lenders to payments and proceeds of Collateral and pricing
arrangements) satisfactory to Agent and the other Lenders party to such
agreement.  No Loan Party is a party to such agreement or a third party
beneficiary of such agreement and Agent and each Lender hereby agree that such
agreement shall not impose any additional obligations or duties on any Loan
Party.

 

14.                              AMENDMENTS; WAIVERS.

 

14.1.                   Amendments and Waivers.

 

(a)                                 No amendment, waiver or other modification
of any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements or the Fee Letter), and no consent with respect to any
departure by any Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and the Loan Parties that are party thereto and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and all of the Loan Parties that are party
thereto, do any of the following:

 

(i)                                     increase the amount of or extend the
expiration date of any Commitment of any Lender or amend, modify, or eliminate
the last sentence of Section 2.4(c)(i),

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except
(y) in connection with the waiver of applicability of Section 2.6(c) (which
waiver shall be effective with the written consent of the Required Lenders, and
(z) that any amendment or modification of defined terms Borrowing Base and the
terms used therein are subject to clause (c) below and shall not constitute a
reduction in the rate of interest or a reduction of fees for purposes of this
clause (iii)),

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders,

 

(v)                                 amend, modify, or eliminate Section 3.1 or
3.2,

 

(vi)                              amend, modify, or eliminate Section 15.11,

 

70

--------------------------------------------------------------------------------


 

(vii)       other than as permitted by Section 15.11, release Agent’s Lien in
and to any of the Collateral,

 

(viii)      amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

 

(ix)        contractually subordinate any of Agent’s Liens,

 

(x)        other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents, or

 

(xi)        amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i), (ii) or (iii).

 

(b)        No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

 

(i)         the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),

 

(ii)         any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders,

 

(c)        No amendment, waiver, modification, elimination, or consent shall
amend, without written consent of Agent, Borrowers and the Supermajority
Lenders, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible Billed
Accounts, Eligible Unbilled Accounts and Eligible Foreign Accounts) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount, or change
Section 2.1(c);

 

(d)        No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(e)        No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

71

--------------------------------------------------------------------------------


 

(f)         Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.

 

14.2.     Replacement of Certain Lenders.

 

(a)        If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

(b)        Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit).  If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1.  Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

 

72

--------------------------------------------------------------------------------


 

14.3.     No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.                              AGENT; THE LENDER GROUP.

 

15.1.     Appointment and Authorization of Agent.  Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the

 

73

--------------------------------------------------------------------------------


 

Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

15.2.     Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3.     Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.

 

15.4.     Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in

 

74

--------------------------------------------------------------------------------


 

accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).

 

15.5.     Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

15.6.     Credit Decision.  Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either

 

75

--------------------------------------------------------------------------------


 

initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

 

15.7.     Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise. 
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers).  In the event Agent is not reimbursed
for such costs and expenses by Borrowers or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable thereof.  Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder.  Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8.     Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Borrower and its Subsidiaries and Affiliates and any other Person party
to any Loan Document as though Wells Fargo were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Borrower or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality

 

76

--------------------------------------------------------------------------------


 

obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

15.9.     Successor Agent.  Agent may resign as Agent upon 30 days (10 days if
an Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default exists) and
without any notice to the Bank Product Providers.  If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers).  If, at the time that
Agent’s resignation is effective, it is acting as Issuing Bank or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Bank or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, or to make Swing
Loans.  If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrowers, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.  If no successor Agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 

15.10.   Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other

 

77

--------------------------------------------------------------------------------


 

Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

15.11.   Collateral Matters.

 

(a)        The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither any Borrower nor any of its
Subsidiaries owned any interest at the time Agent’s Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Borrower or
its Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11.  The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders and subject to the Agreement Among
Lenders, to (a) consent to the sale of, credit bid or purchase (either directly
or indirectly through one or more entities) all or any portion of the Collateral
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy.  In connection with any such credit bid or purchase, subject
to the Agreement Among Lenders, (i) the Obligations owed to the Lenders and the
Bank Product Providers shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce

 

78

--------------------------------------------------------------------------------


 

the Obligations owed to the Lenders and the Bank Product Providers (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) based upon the value of such
non-cash consideration; provided, that Bank Product Obligations not entitled to
the application set forth in Section 2.4(b)(ii)(J) shall not be entitled to be,
and shall not be, credit bid, or used in the calculation of the ratable interest
of the Lenders and Bank Product Providers in the Obligations which are credit
bid.  Except as provided above, Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.

 

(b)        Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) (i) to verify or assure that the Collateral exists
or is owned by Borrowers or their Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

15.12.   Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)        Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written

 

79

--------------------------------------------------------------------------------


 

request of Agent, set off against the Obligations, any amounts owing by such
Lender to any Borrower or its Subsidiaries or any deposit accounts of any
Borrower or its Subsidiaries now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against any Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)        If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent (other than fees, Lender Group Expenses, or similar
payments made solely for the benefit of such Lender pursuant to the terms of any
Loan Document) in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13.   Agency for Perfection.  Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

15.14.   Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

15.15.   Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by

 

80

--------------------------------------------------------------------------------


 

Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders (and such Bank
Product Provider).

 

15.16.   Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.  By becoming a party to this Agreement, each
Lender:

 

(a)        is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report, appraisal
or valuation respecting any Borrower or its Subsidiaries (each, a “Report”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,

 

(b)        expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)        expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding Borrowers and
their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,

 

(d)        agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

 

(e)        without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

(f)         In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by any Borrower or its Subsidiaries to Agent that
has not been contemporaneously provided by such Borrower or such Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Borrower or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent

 

81

--------------------------------------------------------------------------------


 

promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such
Borrower or such Subsidiary, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Borrowers a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

 

15.17.   Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

15.18.   Sole Lead Arranger and Sole Book Runner.  Each of the Sole Lead
Arranger and Sole Book Runner, in such capacities, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swing
Lender, or as Issuing Bank.  Without limiting the foregoing, each of the Sole
Lead Arranger and Sole Book Runner, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party. 
Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges
that it has not relied, and will not rely, on the Sole Lead Arranger and Sole
Book Runner in deciding to enter into this Agreement or in taking or not taking
action hereunder.  Each of the Sole Lead Arranger and Sole Book Runner, in such
capacities, shall be entitled to resign at any time by giving notice to Agent
and Borrowers.

 

16.                              WITHHOLDING TAXES.

 

16.1.     Payments.  All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
present or future Indemnified Taxes, and in the event any deduction or
withholding of Indemnified Taxes is required, the applicable Loan Party shall
comply with the next sentence of this Section 16.1.  If any Indemnified Taxes
are so levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein.  The Loan Parties will

 

82

--------------------------------------------------------------------------------


 

furnish to Agent as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by the Loan Parties.  Borrowers agree to pay
any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.  Loan Parties shall jointly and severally indemnify each Indemnified
Person (as defined in Section 10.3) (collectively a “Tax Indemnitee”) for the
full amount of Indemnified Taxes arising in connection with this Agreement or
any other Loan Document or breach thereof by any Loan Party (including, without
limitation, any Indemnified Taxes imposed or asserted on, or attributable to,
amounts payable under this Section 16) imposed on, or paid by, such Tax
Indemnitee and all reasonable costs and expenses related thereto (including fees
and disbursements of attorneys and other tax professionals), as and when they
are incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Indemnified Taxes and additional amounts that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Tax Indemnitee).  The obligations
of the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

 

16.2.     Exemptions.

 

(a)        If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:

 

(i)         if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Administrative Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E, or
Form W-8IMY (with proper attachments as applicable);

 

(ii)         if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as
applicable;

 

(iii)        if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

83

--------------------------------------------------------------------------------


 

(iv)        if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
such Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

 

(v)        a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)        Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)        If a Lender or Participant claims an exemption from withholding tax
in a jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent and Administrative
Borrower (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(d)        If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant.  To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid.  With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable.  Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

84

--------------------------------------------------------------------------------


 

(e)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal income withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Agent (or, in the case of a Participant, the Lender
granting the participation) as may be necessary for Agent or Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

16.3.     Reductions.

 

(a)        If a Lender or a Participant is subject to an applicable withholding
tax, Agent and Borrowers (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax.  If the
forms or other documentation required by Section 16.2(a) or 16.2(c) are not
delivered to Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(b)        If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

16.4.     Refunds.  If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which the Loan Parties
have paid additional amounts pursuant to this Section 16, so long as no Default
or Event of Default has occurred and

 

85

--------------------------------------------------------------------------------


 

is continuing, it shall pay over such refund to the Administrative Borrower on
behalf of the Loan Parties (but only to the extent of payments made, or
additional amounts paid, by the Loan Parties under this Section 16 with respect
to Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that the Loan Parties, upon the request of Agent or such Lender,
agrees to repay the amount paid over to the Loan Parties (plus any penalties,
interest or other charges, imposed by the applicable Governmental Authority,
other than such penalties, interest or other charges imposed as a result of the
willful misconduct or gross negligence of Agent or Lender hereunder as finally
determined by a court of competent jurisdiction) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Loan Parties or any other Person or require Agent or any Lender to pay any
amount to an indemnifying party pursuant to Section 16.4, the payment of which
would place Agent or such Lender (or their Affiliates) in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

17.                              GENERAL PROVISIONS.

 

17.1.     Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 

17.2.     Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

17.3.     Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.     Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5.     Bank Product Providers.  Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank

 

86

--------------------------------------------------------------------------------


 

Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so.  Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6.     Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7.     Counterparts; Electronic Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure

 

87

--------------------------------------------------------------------------------


 

to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.

 

17.8.     Revival and Reinstatement of Obligations; Certain Waivers.  If any
member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made.  If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

 

17.9.     Confidentiality.

 

(a)        Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this

 

88

--------------------------------------------------------------------------------


 

clause (iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

(b)        Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

 

(c)        The Loan Parties hereby acknowledge that Agent or its Affiliates may
make available to the Lenders materials or information provided by or on behalf
of Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, SyndTrak or another similar electronic system
(the “Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”).  The

 

89

--------------------------------------------------------------------------------


 

Loan Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

 

17.10.   Survival.  All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that
Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11.   Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

 

17.12.   Integration.  This Agreement and the Agreement Among Lenders, together
with the other Loan Documents, reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.  The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.  Notwithstanding
anything contained herein to the contrary, the parties hereto acknowledge and
agree that the Agreement Among Lenders may modify (i) the rights and obligations
of Agent and Lenders under Sections 14, 15 and 17 of this Agreement, (ii) the
rights and remedies of Agent under Section 9 of this Agreement, and (iii) the
application of proceeds of

 

90

--------------------------------------------------------------------------------


 

Collateral and payments in respect of the Obligations, and in the event of a
conflict between the Agreement Among Lenders and this Agreement, the Agreement
Among Lenders shall govern.

 

17.13.   Harte Hanks as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Harte Hanks as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect during the term of this Agreement.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Agent with all notices with respect to Revolving Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Borrower shall be deemed to be given by Borrowers
hereunder and shall bind each Borrower), (b) to receive notices and instructions
from members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

17.14.   No Setoff.  All payments made by Borrowers hereunder or under any note
or other Loan Document will be made without setoff, counterclaim, or other
defense.

 

[SIGNATURE PAGES FOLLOW.]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

 

HARTE HANKS, INC.

 

 

TRILLIUM SOFTWARE, INC.

 

 

HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.

 

 

HARTE-HANKS LOGISTICS, LLC

 

 

HARTE HANKS DIRECT MARKETING/BALTIMORE, INC.

 

 

HARTE-HANKS DIRECT, INC.

 

 

HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC

 

 

HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC

 

 

HARTE-HANKS STRATEGIC MARKETING, INC.

 

 

HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.

 

 

SALES SUPPORT SERVICES, INC.

 

 

3Q DIGITAL, INC.

 

 

HARTE-HANKS DATA SERVICES LLC

 

 

HARTE-HANKS DIRECT MARKETING/DALLAS, INC.

 

 

HARTE-HANKS DIRECT MARKETING/FULLERTON, INC.

 

 

NSO, INC.

 

 

 

 

 

 

 

 

By:

/s/ Douglas C. Shepard

 

 

Name:

Douglas C. Shepard

 

 

Title:

Authorized Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner and
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Samantha Alexander

 

 

Name:

Samantha Alexander

 

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

LBC III WF FUNDING, LLC,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Calabrese

 

 

Name:

Christopher J. Calabrese

 

 

Title:

Executive Manager

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                 between
                                (“Assignor”) and                                
(“Assignee”).  Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement;
provided, however that, notwithstanding anything to the contrary set forth in
the definition of Loan Documents in the Credit Agreement, for all purposes set
forth in this Assignment Agreement, Loan Documents shall be deemed to include
the Agreement Among Lenders.

 

1.                                     In accordance with the terms and
conditions of Section 13 of the Credit Agreement, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and Assignor’s portion of the Commitments, all to the extent
specified on Annex I.

 

2.                                     The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Documents, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or any Guarantor or the
performance or observance by Borrower or any Guarantor of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
Borrower to Assignor with respect to Assignor’s share of the Term Loan and the
Revolving Loans assigned hereunder, as reflected on Assignor’s books and
records.

 

3.                                     The Assignee (a) confirms that it has
received copies of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (c) confirms that it is an Eligible
Transferee; (d) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the

 

--------------------------------------------------------------------------------


 

terms thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

4.                                     Following the execution of this
Assignment Agreement by the Assignor and Assignee, the Assignor will deliver
this Assignment Agreement to the Agent for recording by the Agent.  The
effective date of this Assignment (the “Settlement Date”) shall be the latest to
occur of (a) the date of the execution and delivery hereof by the Assignor and
the Assignee, (b) the receipt by Agent for its sole and separate account a
processing fee in the amount of $3,500 (if required by the Credit Agreement),
(c) the receipt of any required consent of the Agent, and (d) the date specified
in Annex I.

 

5.                                     As of the Settlement Date (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned pursuant to this Assignment Agreement, have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and
(b) the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents, provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Article 15 and Section 17.9(a) of the Credit
Agreement.

 

6.                                     Upon the Settlement Date, Assignee shall
pay to Assignor the Purchase Price (as set forth in Annex I).  From and after
the Settlement Date, Agent shall make all payments that are due and payable to
the holder of the interest assigned hereunder (including payments of principal,
interest, fees and other amounts) to Assignor for amounts which have accrued up
to but excluding the Settlement Date and to Assignee for amounts which have
accrued from and after the Settlement Date.  On the Settlement Date, Assignor
shall pay to Assignee an amount equal to the portion of any interest, fee, or
any other charge that was paid to Assignor prior to the Settlement Date on
account of the interest assigned hereunder and that are due and payable to
Assignee with respect thereto, to the extent that such interest, fee or other
charge relates to the period of time from and after the Settlement Date.

 

7.                                     This Assignment Agreement may be executed
in counterparts and by the parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  This Assignment
Agreement may be executed and delivered by telecopier or other facsimile
transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.

 

8.                                     THIS ASSIGNMENT AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER,
AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,

 

2

--------------------------------------------------------------------------------


 

AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]

 

as Assignor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

as Assignee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

ACCEPTED THIS      DAY OF

 

                         

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association,

 

as Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.            Borrowers:  Harte Hanks, Inc., a Delaware corporation, Trillium
Software, Inc., a Delaware corporation and the other borrowers party thereto

 

2.             Name and Date of Credit Agreement:

 

Credit Agreement dated as of March 10, 2016 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Borrowers, the lenders party thereto as “Lenders”, Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Wells Fargo Bank, National Association, a national banking
association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), and Wells
Fargo Bank, National Association, a national banking association, as sole book
runner (in such capacity, together with its successors and assigns in such
capacity, the “Sole Book Runner”).

 

3.

Date of Assignment Agreement:

                                    

 

 

 

4.

Amounts:

 

 

 

 

 

(a)

Assigned Amount of Revolver Commitment

$                                    

 

 

 

 

 

(b)

Assigned Amount of Revolving Loans

$                                    

 

 

 

 

 

(c)

Assigned Amount of Term Loan

$                                    

 

 

 

5.

Settlement Date:

                                    

 

 

 

6.

Purchase Price

$                                    

 

 

 

7.

Notice and Payment Instructions, etc.

 

 

 

 

 

 

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING BASE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Administrative Borrower’s letterhead]

 

To:                             Wells Fargo Bank, National Association in its
capacity as Agent for the benefit of the Lenders
14241 Dallas Parkway
Suite 1300
Dallas, Texas 75254
Attn:  Loan Portfolio Manager

 

Re:                            Compliance Certificate dated              , 20

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of March 10, 2016
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Harte Hanks, Inc., a Delaware corporation
(“Harte Hanks”), Trillium Software, Inc., a Delaware corporation (“Trillium”),
the other borrowers party thereto (together with Harte Hanks and Trillium, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders”, Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), Wells Fargo Bank, National
Association, a national banking association, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the “Sole
Lead Arranger”), and Wells Fargo Bank, National Association, a national banking
association, as sole book runner (in such capacity, together with its successors
and assigns in such capacity, the “Sole Book Runner”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of each
Borrower hereby certifies as of the date hereof that:

 

1.         The financial information of the Loan Parties and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for year-end audit
adjustments and the lack of footnotes), and fairly presents in all material
respects the consolidated financial condition of the Loan Parties and their
Subsidiaries as of the date set forth therein.

 

2.         Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and consolidated financial condition of the Loan
Parties and their Subsidiaries during the

 

--------------------------------------------------------------------------------


 

accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.

 

3.         Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action the Loan Parties or their Subsidiaries have taken, are taking, or
propose to take with respect thereto.

 

4.         Except as set forth on Schedule 3 attached hereto, the
representations and warranties of the Loan Parties and their Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).

 

5.         Schedule 4 sets forth a calculation of EBITDA, Fixed Charge Coverage
Ratio, Leverage Ratio, Recurring Revenue and Capital Expenditures, as
applicable, for the 12 month period ending as of the date of the financial
statements attached to Schedule 1.

 

6.         Schedule 5 sets forth a list of all direct or indirect Subsidiaries
formed or acquired by any Loan Party subsequent to the date of the most recent
Compliance Certificate (or in the case of the first Compliance Certificate,
since the Closing Date) submitted by Borrowers.  Within ten (10) Business Days
of the date hereof, Borrowers will cause the applicable Loan Party and such
formed or acquired Subsidiary to comply with Section 5.11 of the Credit
Agreement.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this       day of                ,         .

 

 

HARTE HANKS, INC.

 

TRILLIUM SOFTWARE, INC.

 

HARTE-HANKS RESPONSE

 

 

MANAGEMENT/BOSTON, INC.

 

HARTE-HANKS LOGISTICS, LLC

 

HARTE HANKS DIRECT

 

 

MARKETING/BALTIMORE, INC.

 

HARTE-HANKS DIRECT, INC.

 

HARTE-HANKS DIRECT

 

 

MARKETING/JACKSONVILLE, LLC

 

HARTE-HANKS DIRECT MARKETING/KANSAS

 

 

CITY, LLC

 

HARTE-HANKS STRATEGIC MARKETING, INC.

 

HARTE-HANKS RESPONSE

 

 

MANAGEMENT/AUSTIN, INC.

 

SALES SUPPORT SERVICES, INC.

 

3Q DIGITAL, INC.

 

HARTE-HANKS DATA SERVICES LLC

 

HARTE-HANKS DIRECT MARKETING/DALLAS,

 

 

INC.

 

HARTE-HANKS DIRECT

 

 

MARKETING/FULLERTON, INC.

 

NSO, INC.

 

 

By:

 

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Information

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Default or Event of Default

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Representations and Warranties

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Financial Covenants

 

1.             Borrowers’ and their Subsidiaries’ EBITDA, measured on a
month-end basis, for the 12 month period ending                 , 20   , is
$       .

 

2.             Borrowers’ and their Subsidiaries’ Fixed Charge Coverage Ratio,
measured on a month-end basis, for the 12 month period ending                 ,
20   , is    :1.0, which ratio [is/is not] greater than or equal to the ratio
set forth in Section 7(a) of the Credit Agreement for the corresponding period.

 

3.             Borrowers’ and their Subsidiaries’ Leverage Ratio, measured on a
month-end basis, for the 12 month period ending                 , 20   , is
   :1.0, which ratio [is/is not] less than or equal to the ratio set forth in
Section 7(b) of the Credit Agreement for the corresponding period.

 

4.             Borrowers’ and their Subsidiaries’ Recurring Revenue, measured on
a month-end basis, for the 12 month period ending               , 20  , is
$       , which [is/is not] greater than or equal to the amount set forth in
Section 7(c) of the Credit Agreement for the corresponding period.

 

5.             Borrowers’ and their Subsidiaries’ year to date Capital
Expenditures during the fiscal year ending December 31, 20   is $       , which
[is/is not] less than or equal to the amount set forth in Section 7(d) of the
Credit Agreement for the corresponding fiscal year, plus any applicable
Carry-Over Amount.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Formed or Acquired Subsidiaries

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF IP REPORTING CERTIFICATE(1)

 

 

The undersigned officer of the Loan Parties hereby certify as of the date hereof
on behalf of such Loan Parties in their capacity as officers of such Loan
Parties and not in their individual capacities that the information in this IP
Reporting Certificate is true, correct, and complete.

 

Set forth below is a list identifying all of the Copyrights for proprietary
software that is material to generating revenue of any Loan Party, whether
created or acquired before, on, or after the Closing Date, to the extent not
previously disclosed.  Such list sets forth such Copyrights sequentially based
on the amount of revenue generated from licensing the corresponding software
programs, starting from the software program that generates the highest amount
of revenue to the software program that generates the least amount of revenue. 
Such list identifies which of the Copyrights in such proprietary software have
been filed for registration with the United States Copyright Office.

 

< List here, or attach separate schedule if needed >

 

--------------------------------------------------------------------------------

(1)  All initially capitalized terms used herein without definition shall have
the meanings ascribed thereto in that certain Credit Agreement dated as of
March 10, 2016 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Harte Hanks, Inc., a Delaware
corporation (“Harte Hanks”), Trillium Software, Inc., a Delaware corporation
(“Trillium”), the other borrowers party thereto (together with Harte Hanks and
Trillium, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
lenders party thereto as “Lenders”, Wells Fargo Bank, National Association, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”), Wells Fargo
Bank, National Association, a national banking association, as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Sole Lead Arranger”), and Wells Fargo Bank, National Association,
a national banking association, as sole book runner (in such capacity, together
with its successors and assigns in such capacity, the “Sole Book Runner”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Set forth below is a description of all new Patents, Trademarks or Copyrights
that are registered or the subject of pending applications for registrations
with the United States Copyright Office, and of all Intellectual Property
Licenses that are material to the conduct of such Grantor’s business, in each
case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior quarter.

 

< List here, or attach separate schedule if needed >

 

2

--------------------------------------------------------------------------------


 

Set forth below is a description of each statement of use or amendment to allege
use filed during the prior quarter with respect to intent-to-use trademark
applications that are material to the conduct of such Grantor’s business.

 

< List here, or attach separate schedule if needed >

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this IP Reporting Certificate is executed by each of the
undersigned officer, in his/her capacity as an officer of a Loan Party and not
in an individual capacity, on behalf of the applicable Loan Party, this        
day of                , 20    .

 

 

HARTE HANKS, INC.
TRILLIUM SOFTWARE, INC.
HARTE-HANKS RESPONSE

MANAGEMENT/BOSTON, INC.

HARTE-HANKS LOGISTICS, LLC
HARTE HANKS DIRECT

MARKETING/BALTIMORE, INC.

HARTE-HANKS DIRECT, INC.
HARTE-HANKS DIRECT

MARKETING/JACKSONVILLE, LLC

HARTE-HANKS DIRECT MARKETING/KANSAS

CITY, LLC

HARTE-HANKS STRATEGIC MARKETING, INC.
HARTE-HANKS RESPONSE

MANAGEMENT/AUSTIN, INC.

SALES SUPPORT SERVICES, INC.
3Q DIGITAL, INC.
HARTE-HANKS DATA SERVICES LLC
HARTE-HANKS DIRECT MARKETING/DALLAS,

INC.

HARTE-HANKS DIRECT

MARKETING/FULLERTON, INC.

NSO, INC.
HARTE-HANKS FLORIDA, INC.
HARTE-HANKS PRINT, INC.
HARTE-HANKS STS, INC.

 

 

 

By:

 

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Bank, National Association, as Agent
under the below referenced Credit Agreement
14241 Dallas Parkway
Suite 1300
Dallas, Texas 75254

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Credit Agreement dated as of March 10,
2016 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among Harte Hanks, Inc., a Delaware
corporation (“Harte Hanks”), Trillium Software, Inc., a Delaware corporation
(“Trillium”), the other borrowers party thereto (together with Harte Hanks and
Trillium, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
lenders party thereto as “Lenders”, Wells Fargo Bank, National Association, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”), Wells Fargo
Bank, National Association, a national banking association, as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Sole Lead Arranger”), and Wells Fargo Bank, National Association,
a national banking association, as sole book runner (in such capacity, together
with its successors and assigns in such capacity, the “Sole Book Runner”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans or the Term Loan in the amount of
$         (the “LIBOR Rate Advance”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of 1, 2, or 3
month(s) commencing on                       .

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Each Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of each Loan Party and Subsidiary contained in
the Credit Agreement or in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and

 

--------------------------------------------------------------------------------


 

correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), (ii) each of the covenants and agreements contained in any Loan Document
have been performed (to the extent required to be performed on or before the
date hereof or each such effective date), and (iii) no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

Dated:

 

 

 

 

 

HARTE HANKS, INC.
TRILLIUM SOFTWARE, INC.
HARTE-HANKS RESPONSE

MANAGEMENT/BOSTON, INC.

HARTE-HANKS LOGISTICS, LLC
HARTE HANKS DIRECT

MARKETING/BALTIMORE, INC.

HARTE-HANKS DIRECT, INC.
HARTE-HANKS DIRECT

MARKETING/JACKSONVILLE, LLC

HARTE-HANKS DIRECT MARKETING/KANSAS

CITY, LLC

HARTE-HANKS STRATEGIC MARKETING, INC.
HARTE-HANKS RESPONSE

MANAGEMENT/AUSTIN, INC.

SALES SUPPORT SERVICES, INC.
3Q DIGITAL, INC.
HARTE-HANKS DATA SERVICES LLC
HARTE-HANKS DIRECT MARKETING/DALLAS,

INC.

HARTE-HANKS DIRECT

MARKETING/FULLERTON, INC.

NSO, INC.

 

 

 

By:

 

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

 

Acknowledged by:



WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as
Agent

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT P-1

 

FORM OF PERFECTION CERTIFICATE

 

Reference is hereby made to (a) that certain Credit Agreement dated as of
March 10, 2016 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Harte Hanks, Inc., as a
borrower (“HH”), Trillium Software, Inc., as a borrower (“Trillium”) the other
borrowers party thereto (with HH and Trillium collectively, “Borrowers” and each
a “Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”), Wells
Fargo, as sole lead arranger, Wells Fargo, as sole book runner, Wells Fargo, as
syndication agent, and Wells Fargo, as documentation agent and (b) that certain
Guaranty and Security Agreement dated as of March 10, 2016 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”) by and among Borrowers, the Subsidiaries of Borrowers
party thereto as “Grantors”, and Agent.

 

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and “Code” shall mean the “Code” as that term is defined in the
Guaranty and Security Agreement.

 

The undersigned, the Authorized Officer of Borrowers, hereby certifies (in my
capacity as Authorized Officer and not in my individual capacity) to Agent and
each of the other members of the Lender Group and the Bank Product Providers as
follows as of March 10, 2016:

 

1.         Names.

 

(a)        The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a).  Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a).  Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party.  Each Loan Party has qualified
to do business and is in good standing in the states listed on Schedule 1(a).

 

--------------------------------------------------------------------------------


 

(b)        Set forth in Schedule 1(b) hereto is a list of any other legal names
each Loan Party has had in the past five years, together with the date of the
relevant name change.

 

(c)        Set forth in Schedule 1(c) is a list of all other names used by each
Loan Party in connection with any business or organization to which such Loan
Party became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise or on any filings with
the Internal Revenue Service, in each case, at any time in the past five years. 
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

 

2.         Chief Executive Offices and Other Collateral Locations.  The chief
executive office of each Loan Party is located at the address set forth in
Schedule 2 hereto, and except as otherwise listed, such chief executive office
has not been located at any other address during the past five (5) years. 
Schedule 2 hereto sets forth all of the locations where each Loan Party
maintains (or within the past four months has maintained) any equipment,
inventory or other tangible personal property.

 

3.         Real Property.

 

(a)        Attached hereto as Schedule 3(a) is a list of all (i) Real Property
(as defined in the Guaranty and Security Agreement) of each Loan Party,
(ii) common names, addresses and uses of each parcel of Real Property (stating
improvements located thereon) and (iii) other information relating thereto
required by such Schedule.  Except as described on Schedule 3(a) attached
hereto:  (A) no Loan Party has entered into any leases, subleases, tenancies,
franchise agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 3(a) and (B) no Loan Party has any leases which
require the consent of the landlord, tenant or other party thereto to the
transactions contemplated by the Loan Documents.

 

(b)        Schedule 3(b) sets forth all third parties (“Bailees”) with
possession of any Collateral (as defined in the Guaranty and Security Agreement)
(including inventory and equipment) of the Loan Parties, including the name and
address of such Bailee, a description of the inventory and equipment in such
Bailee’s possession and the location of such inventory and equipment (if none
please so state).  Schedule 3(b) also identifies whether such third party is a
consignee, processor, warehouseman, freight forwarder/customs broker or other
type of bailee.

 

4.         Extraordinary Transactions.  Schedule 4 attached hereto describes any
acquisitions by a Loan Party of the businesses or assets of a Person outside the
ordinary course of business during the five years preceding the Closing Date. 
Except for those purchases, mergers, acquisitions, consolidations, and other
transactions described on Schedule 4 attached hereto  during the preceding five
year period, all of the Collateral (as defined in the Guaranty and Security
Agreement) has been originated by each Loan Party in the ordinary course of
business or consists of goods which have been acquired by such Loan Party in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

5.         File Search Reports.  Attached hereto as Schedule 5 is a true and
accurate summary of certified file search reports from (a) the Uniform
Commercial Code filing offices (i) in

 

2

--------------------------------------------------------------------------------


 

each jurisdiction of formation identified in Section 1(a) and in each location
identified Section 2 with respect to each legal name set forth in Section 1 and
(ii) in each jurisdiction described in Schedule 1(c) or Schedule 3 relating to
any of the transactions described in Schedule 1(c) or Schedule 4 with respect to
each legal name of the person or entity from which each Loan Party purchased or
otherwise acquired any assets and (b) each filing office in each real estate
recording office identified on Schedule 3(a) for any Real Property Collateral. 
A true copy of each financing statement, including judgment and tax liens,
bankruptcy and pending lawsuits or other filing identified in such file search
reports has been delivered to Agent.

 

6.         UCC Filings.  The financing statements (duly authorized by each Loan
Party constituting the debtor therein), including the indications of the
collateral, attached as Schedule 6 relating to the Guaranty and Security
Agreement or the Real Property, are in the appropriate forms for filing in the
filing offices in the jurisdictions identified in Schedule 6 hereof.

 

7.         Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of
(i) the appropriate filing offices for the financing statements attached hereto
as Schedule 6 and (ii) the appropriate filing offices for the filings described
in Schedule 11(c) and (iii) any other actions required to create and perfect the
security interests in the Collateral (as defined in the Guaranty and Security
Agreement) granted, assigned or pledged to Agent pursuant to the Guaranty and
Security Agreement or any other Loan Document.  No other filings or actions are
required to create and perfect the security interests in the Collateral granted,
assigned or pledged to Agent pursuant to the Loan Documents.

 

8.         Termination Statements.  Attached hereto as Schedule 8 are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8 hereto with respect to each
Lien described therein.

 

9.         Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 9(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, Equity Interests of each Loan Party other than
Administrative Borrower and its Subsidiaries and the record and beneficial
owners of such Equity Interests.  Also set forth on Schedule 9(a) is each equity
investment of each Loan Party that represents 50% or less of the equity of the
entity in which such investment was made.  Attached hereto as Schedule 9(b) is a
true and correct organizational chart of Borrowers and their Subsidiaries.

 

10.        Instruments and Chattel Paper.  Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of March 10, 2016 having an aggregate value or face amount in excess of
$1,000,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.

 

11.        Intellectual Property.

 

(a)        Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights

 

3

--------------------------------------------------------------------------------


 

owned by any Loan Party and material to the conduct of the business of any Loan
Party.  Schedule 11(a) provides a complete and correct list of all Patents (as
defined in the Guaranty and Security Agreement) owned by any Loan Party and all
applications for Patents  owned by any Loan Party.  Schedule 11(a) provides a
complete and correct list of all registered Trademarks (as defined in the
Guaranty and Security Agreement) owned by any Loan Party, all applications for
registration of Trademarks owned by any Loan Party, and all other Trademarks
owned by any Loan Party and material to the conduct of the business of any Loan
Party.

 

(b)        Schedule 11(b) provides a complete and correct list of all
Intellectual Property Licenses (as defined in the Guaranty and Security
Agreement) entered into by any Loan Party pursuant to which (i) any Loan Party
has provided any license or other rights in Intellectual Property (as defined in
the Guaranty and Security Agreement) owned or controlled by such Loan Party to
any other Person (other than non-exclusive software licenses or “SaaS” usage
rights granted in the ordinary course of business) or (ii) any Person has
granted to any Loan Party any exclusive license or other exclusive or
non-commercially available rights in Intellectual Property owned or controlled
by such Person that is material to the business of such Loan Party, including
any Intellectual Property that is incorporated in any Inventory, software, or
other product marketed, sold, licensed, or distributed by such Loan Party, but
specifically excluding licenses for commercially available software and data,
whether licensed for a Loan Party’s own use, for a Loan Party to provide to a
client, or for a Loan Party to provide services to a client.

 

(c)        Attached hereto as Schedule 11(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United Patents, United
States Copyrights and Intellectual Property Licenses set forth on Schedule
11(a) and Schedule 11(b), including duly signed copies of each of the Patent
Security Agreement, Trademark Security Agreement and the Copyright Security
Agreement, as applicable.

 

12.        Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of all commercial tort claims that exceed $1,000,000 held by each
Loan Party, including a brief description thereof.

 

13.        Deposit Accounts and Securities Accounts.  Attached hereto as
Schedule 13 is a true and complete list of all Deposit Accounts and Securities
Accounts (each as defined in the Guaranty and Security Agreement) maintained by
each Loan Party, including the name of each institution where each such account
is held, the name of each such account and the name of each entity that holds
each account.

 

14.        Letter-of-Credit Rights.  Attached hereto as Schedule 14 is a true
and correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$1,000,000.

 

15.        Motor Vehicles.  Attached hereto as Schedule 15 is a true and correct
list of all motor vehicles and other goods (covered by certificates of title or
ownership) having an aggregate fair market value in excess of $1,000,000 and
owned by any Loan Party, and the owner and approximate fair market value of such
motor vehicles.

 

4

--------------------------------------------------------------------------------


 

16.        Other Assets:  A Loan Party owns the following kinds of assets:

 

Aircraft:

 

Yes  o  No   x  

 

 

 

Vessels, boats or ships:

 

Yes  o  No   x  

 

 

 

Railroad rolling stock:

 

Yes  o  No   x  

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 16.

 

[The Remainder of this Page has been intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of                 , 2016.

 

 

HARTE HANKS, INC.

 

 

 

By 

 

 

 

Name:

 

 

Title:

 

 

[Each of the other Borrowers]

 

 

 

By 

 

 

 

Name:

 

 

Title:

 

 

[Each of the Guarantors]

 

 

 

By 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of
Entity

 

Registered
Organization
(Yes/No)

 

Organizational
Number(1)

 

Federal
Taxpayer
Identification
Number

 

Jurisdiction of
Formation

 

Qualified
Jurisdictions

Harte Hanks, Inc.

 

Corporation

 

Yes

 

762402

 

74-1677284

 

Delaware

 

TX

Trillium Software, Inc. (F/K/A Harte-Hanks Data Technologies, Inc.)

 

Corporation

 

Yes

 

3150702

 

04-3493394

 

Delaware

 

Ontario, TX, FL, NY, MA, CA, IL

3Q Digital, Inc.

 

Corporation

 

Yes

 

5490532

 

27-0958570

 

Delaware

 

IL, IN, MI, MO, NY, OR, VT, WA, NC, TX, GA

Harte-Hanks Data Services LLC

 

Limited Liability Company

 

Yes

 

W05606769

 

52-2206203

 

Maryland

 

PA

Harte-Hanks Direct, Inc.

 

Corporation

 

Yes

 

1349117

 

13-3520560

 

New York

 

PA, TX, CA, OR

Harte Hanks Direct Marketing/Baltimore, Inc.

 

Corporation

 

Yes

 

D00914499

 

52-1129017

 

Maryland

 

PA

Harte-Hanks Direct Marketing/Dallas, Inc.

 

Corporation

 

Yes

 

4376972

 

75-2626529

 

Delaware

 

TX

 

--------------------------------------------------------------------------------

(1)        If none, so state.

--------------------------------------------------------------------------------


 

Harte-Hanks Direct Marketing/Fullerton, Inc.

 

Corporation

 

Yes

 

C1549325

 

33-0209712

 

California

 

None.

Harte-Hanks Direct Marketing/Jacksonville, LLC

 

Limited Liability Company

 

Yes

 

3462805

 

59-3759459

 

Delaware

 

FL

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Limited Liability Company

 

Yes

 

3462802

 

48-1252793

 

Delaware

 

KS, MT, ME, SD, ND

Harte-Hanks Florida, Inc.

 

Corporation

 

Yes

 

3940080

 

20-2495117

 

Delaware

 

FL

Harte-Hanks Logistics, LLC

 

Limited Liability Company

 

Yes

 

L12000155417

 

30-0758173

 

Florida

 

CA, CO, CT, GA, IN, KY, MD, MA. NJ, NC, OH, PA, SD, TX

Harte-Hanks Print, Inc.

 

Corporation

 

Yes

 

0100506466

 

23-2676694

 

New Jersey

 

None.

Harte-Hanks Response Management/Austin, Inc.

 

Corporation

 

Yes

 

4376971

 

74-2898255

 

Delaware

 

TX, FL, NC, PA

Harte-Hanks Response Management/Boston, Inc.

 

Corporation

 

Yes

 

042210147

 

04-2210147

 

Massachusetts

 

NJ, CA

Harte-Hanks Strategic Marketing, Inc.

 

Corporation

 

Yes

 

5076301

 

45-3987467

 

Delaware

 

CA, FL, MA, ME, NY, PA, MD

Harte-Hanks STS, Inc.

 

Corporation

 

Yes

 

4237966

 

20-5779914

 

Delaware

 

CA, PA, FL, MA

 

8

--------------------------------------------------------------------------------


 

NSO, Inc.

 

Corporation

 

Yes

 

689059

 

31-1190424

 

Ohio

 

CA, CO, NJ, TX, PA, DE, IL, NY, MD, MA, FL, KS, KY, WA, WI

Sales Support Services, Inc.

 

Corporation

 

Yes

 

1449320000

 

22-1664923

 

New Jersey

 

TX, CA

 

9

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Names

 

Loan Party/Subsidiary

 

Prior Name

 

Date of Change

Harte Hanks, Inc.

 

Harte-Hanks, Inc.

 

January 30, 2015

Trillium Software, Inc.

 

Harte-Hanks Data Technologies, Inc.

 

May 1, 2015

3Q Digital, Inc.

 

3Q Digital, LLC

 

February 28, 2014

Harte-Hanks Florida, Inc.

 

Harte-Hanks Flyer, Inc.

 

January 1, 2013

 

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan
Party/Subsidiary

 

Name of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used on
Any Filings with
the Internal
Revenue Service
During Past Five
Years

Harte Hanks, Inc.

 

Harte-Hanks Stock Plan, Inc.

 

Merger

 

December 31, 2015

 

Delaware

 

 

Trillium Software, Inc.

 

Avellino Technologies, Inc.

 

Merger

 

December 31, 2011

 

Delaware

 

 

Trillium Software, Inc.

 

Global Address, Inc.

 

Merger

 

December 31, 2011

 

Utah

 

 

3Q Digital, Inc.

 

3Q Digital, LLC

 

Conversion

 

February 28, 2014

 

California

 

 

3Q Digital, Inc.

 

Harte Hanks Smart, Inc.

 

Merger

 

March 16, 2015

 

Delaware

 

 

3Q Digital, Inc.

 

iSearch Media, Inc.

 

Merger

 

September 21, 2015

 

Delaware

 

 

Harte-Hanks Logistics, LLC

 

HTS, Inc.

 

Merger

 

December 31, 2012

 

Connecticut

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

Harte Hanks, Inc.

 

9601 McAllister Freeway, Suite 610

 

Bexar

 

TX

Trillium Software, Inc.

 

1700 District Avenue, Suite 300

 

Burlington

 

MA

3Q Digital, Inc.

 

155 Bovet Road, Suite 480

 

San Mateo

 

CA

Harte-Hanks Data Services LLC

 

4545 Annapolis Road

 

Baltimore

 

MD

Harte-Hanks Direct, Inc.

 

3800 Horizon Blvd., Suite 500

 

Bucks

 

PA

Harte Hanks Direct Marketing/Baltimore, Inc.

 

4545 Annapolis Road

 

Baltimore

 

MD

Harte-Hanks Direct Marketing/Dallas, Inc.

 

2750 114th Street, Suite 100

 

Tarrant

 

TX

Harte-Hanks Direct Marketing/Fullerton, Inc.

 

2337 West Commonwealth Avenue

 

Orange

 

CA

Harte-Hanks Direct Marketing/Jacksonville, LLC

 

7498 Fullerton Street, Bldg 600

 

Duval

 

FL

Harte-Hanks Direct Marketing/Kansas City, LLC

 

7801 Nieman

 

Johnson

 

KS

Harte-Hanks Florida, Inc.

 

1525 NW 3rd Street, Suite 21

 

Broward

 

FL

Harte-Hanks Logistics, LLC

 

1525 NW 3rd Street, Suite 21

 

Broward

 

FL

Harte-Hanks Print, Inc.

 

9601 McAllister Fwy

 

Bexar

 

TX

Harte-Hanks Response Management/Austin, Inc.

 

2800 Wells Branch Pkwy

 

Travis

 

TX

Harte-Hanks Response Management/Boston, Inc.

 

600 North Bedford Street

 

Plymouth

 

MA

Harte-Hanks Strategic Marketing, Inc.

 

1700 District Avenue, Suite 300

 

Burlington

 

MA

 

--------------------------------------------------------------------------------


 

Loan
Party/Subsidiary

 

Address

 

County

 

State

Harte-Hanks STS, Inc.

 

9601 McAllister Freeway, Suite 610

 

Bexar

 

TX

NSO, Inc.

 

1444 Wazee St., Suite 310/312

 

Denver

 

CO

Sales Support Services, Inc.

 

2750 114th Street, Suite 1001

 

Tarrant County

 

TX

 

Other Collateral Locations

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

Trillium Software, Inc.

 

850 Concourse Parkway South #105

 

Orange

 

FL

Harte-Hanks Direct Marketing/Kansas City, LLC

 

17501 West 98th Street #18-44

 

Johnson

 

KS

Harte-Hanks Direct Marketing/Kansas City, LLC

 

15731-15745 W. 100th Terrace Building 3

 

Johnson

 

KS

Harte-Hanks Direct, Inc.

 

2100 Cabot Boulevard

 

Bucks

 

PA

Harte Hanks Direct Marketing/Baltimore, Inc.

 

165 Commerce Blvd.

 

Luzerne

 

PA

Harte-Hanks Response Management/Austin, Inc.

 

1801 N. Robison Rd, # 5

 

Bowie

 

TX

Harte-Hanks Response Management/Austin, Inc.

 

1421 Wells Branch Pkwy

 

Travis

 

TX

3Q Digital, Inc.

 

2201 Broadway, Suite 300

 

Alameda

 

CA

3Q Digital, Inc.

 

75 Federal St.

 

San Francisco

 

CA

3Q Digital, Inc.

 

47 Maple Street, Suite 300

 

Chittenden

 

VT

3Q Digital, Inc.

 

363 5th Avenue, Suite 300

 

San Diego

 

CA

 

13

--------------------------------------------------------------------------------


 

Loan
Party/Subsidiary

 

Address

 

County

 

State

3Q Digital, Inc.; NSO, Inc.; Harte-Hanks Direct, Inc.; Harte-Hanks Strategic
Marketing, Inc.

 

215 Park Avenue S., Suite 1707

 

New York

 

NY

3Q Digital, Inc.

 

25 East Washington

 

Cook

 

IL

Harte-Hanks Data Services LLC

 

991 Corporate Boulevard, 350

 

Anne Arundel

 

MD

Harte-Hanks Response Management/Austin, Inc.; Sales Support Services, Inc.;
Harte-Hanks STS, Inc.; Harte-Hanks Strategic Marketing, Inc.; NSO, Inc.;
Harte-Hanks Data Services, LLC

 

1421 Wells Branch Pkwy

 

Travis

 

TX

 

14

--------------------------------------------------------------------------------


Schedule 3(a)

 

Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte Hanks, Inc.; Harte-Hanks STS, Inc.

 

9601 McAllister Freeway, Suite 610 San Antonio, TX 78216

 

Leased

 

RBL Mcallister I, LP and RBL Mcallister II, LP

 

Office Building Lease Dated the 12th Date of November, 2009 and amended by the
First Amendment to Office Building Lease

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Data Services LLC

 

991 Corporate Boulevard, 350 Linthicum Heights, MD 21090

 

Leased

 

RPH Industrial, LLC

 

Multi-tenant Industrial Net Lease, dated February 9, 2011

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Direct Marketing/Fullerton, Inc.

 

2337 West Commonwealth Avenue Fullerton, CA 92883

 

Leased

 

Cabot Industrial Properties, LP

 

Lease, dated March 27, 2003, and amended by the Seventh Amendment to Lease

 

Warehouse/printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte Hanks Logistics, LLC

 

1525 & 1531 NW 3rd Street, #14-28 Deerfield Beach, FL 33442

 

Leased

 

Joe H. Scott, Sr. and Loretta A. Scott, Trustees

 

Lease, dated October 7, 1996, and amended by the Fourth Addendum to Commercial
Lease

 

Office, warehouse and light manufacture

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Trillium Software, Inc.

 

850 Concourse Parkway South, #105 Maitland, FL 32751

 

Leased

 

BPL Maitland Concourse South, LLC

 

Lease Agreement for Office Facilities, dated as of February 1, 2012

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

16

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Direct Marketing/Jacksonville, LLC

 

7498 Fullerton Street, Building 600 Jacksonville, FL 32256

 

Leased

 

Gran Central Corporation

 

Lease Agreement, dated May 2, 1995, and amended by the Ninth Amendment to Lease

 

Warehouse/printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Direct Marketing/Kansas City, LLC

 

17501 West 98th Street, #18-44 Lenexa, KS 66219

 

Leased

 

Meritex Lenexa Executive Park, LLC

 

Lease Agreement dated September 30th, 2014

 

Warehouse

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Direct Marketing/Kansas City, LLC

 

7801 Nieman Road Shawneww, KS 66214

 

Leased

 

Block Development Company, Inc., c/o Block & Company, Inc.

 

Freestanding Building Lease, dated February 20, 1998, and amended by the Third
Amendment to Lease

 

Warehouse/ printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

17

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Direct Marketing/Kansas City, LLC

 

15731-15745 W. 100th Terrace, Building 3 Lenexa, KS 66219

 

Leased

 

Color Art Integrated Interiors of Kansas City, LLC (Sublandlord)

 

Sublease, dated December 17, 2015

 

Warehouse

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Response Management/Boston, Inc.

 

600 N. Bedford Street, Bldg 2 & 5 East Bridgewater, MA 02333

 

Leased

 

Equity Industrial GHEB Limited Partnership

 

Lease Agreement dated June 26, 2003, and amended by the Fifth Amendment of Lease

 

Warehouse/printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Trillium Software, Inc.

 

1700 District Avenue, Suite 300 Burlington, MA 01803

 

Leased

 

NEEP Investors Holdings, LLC

 

Office Lease Agreement, dated March 9, 2015

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

18

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Direct Marketing/Baltimore, Inc.

 

4545 Annapolis Road Baltimore, MD 21227

 

Leased

 

DMA Realty III, LP

 

Agreement of Lease, dated May 1999, and amended by the Second Amendment of Lease

 

Warehouse/printing & office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Direct, Inc.

 

2100 Cabot Boulevard Langhorne, PA 19047

 

Leased

 

Flynn 1982 Partnership

 

Lease Agreement, dated July 1, 1993, and amended by the Third Amendment to Lease

 

Office (call center) & data center

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Direct Marketing/Baltimore, Inc.

 

165 New Commerce Blvd., Welkes-Barre, PA 18706

 

Leased

 

165 New Commerce, LLC

 

Agreement of Lease, dated November 15, 2012

 

Warehouse/printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Direct, Inc.

 

3800 Horizon Boulevard, # 500, Bensalem, PA 19053

 

Leased

 

Horizon Office Development I, LP

 

Office Space Lease dated October 30, 2014

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

19

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Direct Marketing/Dallas, Inc.

 

2750 114th St. Grand Prairie, TX 75050

 

Leased

 

ProLogis Industrial Properties Incorporated

 

Lease Agreement dated as of the 19th day of August, 2000, and amended by the
Fourth Amendment to Lease

 

Warehouse/ printing (& incidental office)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Response Management/Austin, Inc.

 

2800 Wells Branch Parkway Austin, TX 78728-6762

 

Leased

 

Lee Halford, Jr., George A. Shafer, Shafer Family Limited Partnership, Heinz K.
Simon and H. Stafford Peacock

 

Existing Building (Single Tenant) Lease Agreement, executed June 23rd, 1994, and
amended by the Fourth Amendment to the Lease Agreement

 

Office (call center) & data center

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

Harte-Hanks Response Management/Austin, Inc.

 

1801 N. Robison Rd, #5 Texarkana, TX 75501

 

Leased

 

Kitty Wells, Inc.

 

Lease Agreement dated July 1, 2012

 

Office (call center)

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

20

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

Harte-Hanks Response Management/Austin, Inc.; Sales Support Services, Inc.;
Harte-Hanks STS, Inc.; Harte-Hanks Strategic Marketing, Inc.; NSO, Inc.;
Harte-Hanks Data Services, LLC

 

1421 Wells Branch Pkwy Pflugerville, TX 78728

 

Leased

 

G&I VII Wells Branch LP

 

Consent to Sublease, executed November 10, 2015

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

NSO, Inc.

 

1444 Wazee St, Suite 310/312, Denver, CO 80202

 

Leased

 

Wazee Street, LLC

 

Office Lease, dated February 4, 2016

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

21

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

3Q Digital, Inc.

 

2201 Broadway, Suite 300 Oakland, CA 94612

 

Leased

 

MV Broadway, LLC

 

2201 Broadway Lease Agreement, dated August 5, 2013

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

3Q Digital, Inc.

 

75 Federal St. San Francisco, CA 94107

 

Leased

 

77 Federal Street, LLC

 

Lease 75 Federal Street, dated as of June 15, 2015

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

3Q Digital, Inc.

 

47 Maple Street, Suite 300 Burlington, VT 05401

 

Leased

 

The Karma Bird House

 

Lease Agreement, dated February 1, 2016

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

3Q Digital, Inc.

 

363 5th Avenue, Suite 300 San Diego, CA 92101

 

Leased

 

Shickry Properties, LLC

 

Standard Multi-Tenant Office Lease — Gross, dated July 16, 2015

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

3Q Digital, Inc.

 

155 Bovet Rd, Suite 480 San Mateo, CA 94402

 

Leased

 

Casiopea Bovet, LLC

 

Lease Agreement, dated November 7, 2014

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

 

22

--------------------------------------------------------------------------------


 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased
or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description of
Lease or Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase
/Right of
First
Refusal

3Q Digital, Inc.

 

215 Park Avenue S., Suite 1707 New York, NY 10003

 

Leased

 

215 Park Avenue South Associates, LP

 

Agreement of Lease, dated November 30, 2015

 

Office

 

Building

 

As set forth in lease.

 

N/A

 

N/A

 

No

3Q Digital, Inc.

 

25 East Washington Street, Suite 510 Chicago, IL 60602

 

Leased

 

Flex Lighting II, LLC & 25 East Washington Associates, L.P. (Master Landlord)

 

Sublease Agreement, dated January 5, 2016

 

Office

 

Building

 

As set forth in lease

 

N/A

 

N/A

 

No

 

23

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property (cont.)

 

Required Consents; Loan Party Held Landlord/ Grantor Interests

 

I.                              Landlord’s / Tenant’s Consent Required

 

None.

 

II.                            Leases, Subleases, Tenancies, Franchise
Agreements, Licenses or Other Occupancy Agreements Pursuant to which any Loan
Party holds Landlord’s / Grantor’s Interest

 

There is one Commercial Sublease Agreement between 3Q Digital, Inc.
(Sublandlord) and eShares (Subtenant) dated July 31, 2015. The agreement is to
sublease the first floor of 75 Federal Street, San Francisco, CA 94107.

 

--------------------------------------------------------------------------------


 

Schedule 3(b)

 

Bailees

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

Loan Party/Subsidiary

 

Description of Transaction Including 
Parties Thereto

 

Date of 
Transaction

NSO, Inc.

 

Asset purchase of substantially all of Aleutian Consulting, Inc.’s assets,
pursuant to an Asset Purchase Agreement between NSO, Inc., a wholly owned
subsidiary of Harte Hanks, Inc., and Aleutian Consulting, Inc.

 

March 4, 2016

 

 

 

 

 

Harte Hanks, Inc. and Harte Hanks Smart, Inc.

 

Acquisition of 3Q Digital, Inc., pursuant to an Agreement and Plan of Merger
with Harte Hanks Smart, Inc., a wholly-owned subsidiary of Harte Hanks, 3Q
digital, Inc. and Maury Domengeaux, as representative of the stockholders of 3Q
Digital.

 

March 16, 2015

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Certified File Search Reports

 

See attached, Schedule 5 Attachment.

 

 

27

--------------------------------------------------------------------------------


 

Schedule 6

 

Copy of Financing Statements To Be Filed

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Filings/Filing Offices

 

Type of Filing(2)

 

Entity

 

Applicable
Collateral
Document

 

Jurisdictions

 

 

 

 

 

 

 

UCC Filing

 

Harte Hanks, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Trillium Software, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

3Q Digital, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Data Services LLC

 

Financing Statement

 

Maryland Department of Assessments & Taxation

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Direct, Inc.

 

Financing Statement

 

New York, Department of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Direct Marketing/Baltimore, Inc.

 

Financing Statement

 

Maryland, Department of Assessments & Taxation

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Direct Marketing/Dallas, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Direct Marketing/Fullerton, Inc.

 

Financing Statement

 

California, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Direct Marketing/Jacksonville, LLC

 

Financing Statement

 

Delaware, Secretary of State

 

--------------------------------------------------------------------------------

(2)    UCC-1 financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.

 

--------------------------------------------------------------------------------


 

UCC Filing

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Florida, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Logistics, LLC

 

Financing Statement

 

Florida Department of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Print, Inc.

 

Financing Statement

 

New Jersey, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Response Management/Austin, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Response Management/Boston, Inc.

 

Financing Statement

 

Massachusetts, Secretary of the Commonwealth

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks Strategic Marketing, Inc.

 

Financing Statement

 

Delaware, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Harte-Hanks STS, Inc.

 

Financing Statement

 

Delaware Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

Sales Support Services, Inc.

 

Financing Statement

 

New Jersey, Secretary of State

 

 

 

 

 

 

 

UCC Filing

 

NSO, Inc.

 

Financing Statement

 

Ohio, Secretary of State

 

 

 

 

 

 

 

Intellectual Property Filing

 

Harte Hanks, Inc.

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Trillium Software, Inc. (F/K/A Harte-Hanks Data Technologies, Inc.)

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Harte-Hanks Data Services, LLC

 

Trademark Filing

 

United States Patent and Trademark Office

 

30

--------------------------------------------------------------------------------


 

Intellectual Property Filing

 

Harte-Hanks Direct, Inc.

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

3Q Digital, Inc.

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Sales Support Services, Inc.

 

Trademark Filing

 

United States Patent and Trademark Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Harte Hanks, Inc.

 

Copyright Filing

 

United States Copyright Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Sales Support Services, Inc.

 

Copyright Filing

 

United States Copyright Office

 

 

 

 

 

 

 

Intellectual Property Filing

 

Trillium Software, Inc.

 

Copyright Filing

 

United States Copyright Office

 

Other Actions Required

 

Action

 

Filing Office (as applicable)

Delivery to the Agent of all pledged equity consisting of certificated
securities, in each case properly endorsed for transfer or in blank

 

N/A

 

 

 

Agent must obtain control of any Deposit Accounts in accordance with the UCC

 

N/A

 

 

 

Administrative Agent must take possession of all money in accordance with the
UCC

 

N/A

 

 

 

Notation of security interest in motor vehicles on certificates of title and
such additional actions as may be required with respect to such motor vehicles
under applicable certificate of title statutes

 

As set forth in applicable certificate of title statutes

 

31

--------------------------------------------------------------------------------


 

Schedule 8

 

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

Termination Statement Filings

 

Not applicable.

 

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

(a)  Equity Interests of Loan Parties and Subsidiaries

 

Current Legal
Entities Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest

 

Percent
Pledged

 

3Q Digital, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Direct Marketing/Cincinnati, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Response Management/Boston, Inc.

 

Harte Hanks, Inc.

 

1

 

5,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Direct Marketing/Fullerton, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Pty. Limited

 

Trillium Software, Inc.

 

N/A

 

12 shares outstanding, 10,000,000 shares authorized/Trillium Software, Inc. owns
100%

 

65

%

Trillium Software, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Strategic Marketing, Inc.

 

Trillium Software, Inc.

 

1

 

1,000 shares outstanding and authorized/ Trillium Software, Inc. owns 100%

 

100

%

 

--------------------------------------------------------------------------------


 

Current Legal
Entities Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest

 

Percent
Pledged

 

Harte Hanks Trillium UK Limited

 

Harte Hanks UK Limited

 

N/A

 

10,000 Ordinary A Shares and 1,518,1000 Ordinary B Shares outstanding, 9,850,000
Ordinary A Shares and 1,650,000 Ordinary B Shares authorized/Harte Hanks UK
Limited owns 100%

 

0

%

Harte-Hanks Florida, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks Trillium Software Germany GmbH

 

Harte-Hanks GmbH

 

N/A

 

2 shares outstanding and 25,000 shares authorized/Harte-Hanks GmbH owns 100%

 

0

%

Harte Hanks Direct Marketing/Baltimore, Inc.

 

Harte Hanks, Inc.

 

7

 

1,000 shares outstanding and authorized/ Harte Hanks, Inc. owns 100%

 

100

%

Harte-Hanks DO Brazil Consultoria E Servicos Ltda.

 

Trillium Software, Inc.

 

N/A

 

Trillium Software, Inc. owns 100%

 

65

%

Harte-Hanks Data Services LLC

 

Harte Hanks, Inc.

 

N/A

 

100 membership units/ Harte Hanks, Inc. owns 100%

 

100

%

HHMIX SAS

 

Harte Hanks Europe B.V.

 

N/A

 

10,000 shares of FRF 100/Harte Hanks Europe B.V. owns 100%

 

0

%

 

34

--------------------------------------------------------------------------------


 

Current Legal
Entities Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest

 

Percent
Pledged

 

Harte-Hanks GMBH

 

Harte Hanks Europe B.V.

 

N/A

 

DM 500,000, divided into one share of DM 331,600,three shares of DM 50,000, two
shares of DM 6,700 and one share of DM 5,000/Harte Hanks Europe B.V. owns 100%

 

0

%

Harte-Hanks Direct, Inc.

 

Harte-Hanks Print, Inc.

 

1

 

200 shares outstanding and authorized/ Harte-Hanks Print, Inc. owns 100%

 

100

%

Harte-Hanks Logistics, LLC

 

Harte-Hanks Florida, Inc.

 

N/A

 

100 membership units/ Harte-Hanks Florida, Inc. owns 100%

 

100

%

Harte-Hanks Philippines, Inc.

 

Harte Hanks, Inc.

 

15

 

11,200,00.00 shares outstanding and authorized/ Harte Hanks, Inc. owns 100%

 

65

%

Harte-Hanks Print, Inc.

 

Harte Hanks, Inc.

 

HHP-1

 

1,000 shares outstanding and 20,000,000 shares authorized/ Harte Hanks, Inc.
owns 100%

 

100

%

Harte Hanks Direct Marketing/Jacksonville, LLC

 

Harte-Hanks Florida, Inc.

 

N/A

 

100 membership units/ Harte-Hanks Florida, Inc. owns 100%

 

100

%

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Sales Support Services, Inc.

 

N/A

 

100 membership units/ Sales Support Services, Inc. owns 100%

 

100

%

 

35

--------------------------------------------------------------------------------


 

Current Legal
Entities Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest

 

Percent
Pledged

 

Harte Hanks Europe B.V.

 

Harte Hanks, Inc.

 

N/A

 

NLG 40,000 outstanding and NLG 200,000 authorized/ Harte Hanks, Inc. owns 100%

 

65

%

Harte-Hanks Market Intelligence Espana, LLC

 

Harte Hanks, Inc.

 

1

 

100 membership units/Harte Hanks, Inc. owns 100%

 

100

%

Harte Hanks UK Limited

 

Trillium Software, Inc.

 

N/A

 

100 shares outstanding and authorized/ Trillium Software, Inc. owns 100%

 

65

%

Harte-Hanks Direct Marketing/Dallas, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/ Harte Hanks, Inc. owns 100%

 

100

%

NSO, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

Southern Comprint Co.

 

Harte Hanks, Inc.

 

5

 

1,070 shares outstanding and 1,500 shares authorized/ Harte Hanks, Inc. owns
100%

 

100

%

Harte-Hanks SRL

 

Harte Hanks UK Limited

 

N/A

 

60 at E6 outstanding and authorized/Harte Hanks UK Limited owns 100%

 

0

%

Harte-Hanks Shoppers, Inc.

 

Harte Hanks, Inc.

 

101

 

15,174 shares outstanding and 250,000 shares authorized/Harte Hanks, Inc. owns
100%

 

100

%

 

36

--------------------------------------------------------------------------------


 

Current Legal
Entities Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest

 

Percent
Pledged

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks, Inc.

 

1

 

1,000 shares outstanding and authorized/ Harte Hanks, Inc. owns 100%

 

100

%

Sales Support Services, Inc.

 

Harte Hanks, Inc.

 

1

 

5,617 shares outstanding and 10,000 shares authorized/Harte Hanks, Inc. owns
100%

 

100

%

Harte-Hanks Belgium N.V.

 

Harte Hanks, Inc. and Harte-Hanks Direct, Inc.

 

N/A

 

BEF 6,250,000 represented by registered shares having no par value and numbered
1 through 625/ Harte Hanks, Inc. owns 624 shares and Harte-Hanks Direct, Inc.
owns 1 share

 

65

%

Harte-Hanks STS, Inc.

 

Harte Hanks, Inc.

 

001

 

1,000 shares outstanding and authorized/Harte Hanks, Inc. owns 100%

 

100

%

 

(b) Other Equity Interests

 

37

--------------------------------------------------------------------------------


 

Schedule 9(b)

 

Organizational Chart

 

See attached, Schedule 9(b) Organizational Chart Attachment.

 

--------------------------------------------------------------------------------


 

[g61411ks22cki001.gif]

 

--------------------------------------------------------------------------------


 

[g61411ks22cmi001.gif]

 

--------------------------------------------------------------------------------


 

Schedule 10



Instruments and Chattel Paper

 

1.         Promissory Notes:

 

Intercompany Notes:

 

Entity

 

Principal
Amount

 

Date of
Issuance

 

Interest Rate

 

Maturity Date

Harte Hanks, Inc.

 

$

4,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

Harte Hanks, Inc.

 

$

2,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

Harte Hanks, Inc.

 

$

2,500,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

Harte Hanks, Inc.

 

$

25,000,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

2.         Chattel Paper:

 

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Harte-Hanks Direct Marketing product & Services manual

 

TX0001912563

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Effective, interviewing-the front door to productivity

 

PA0000117710

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

10/9/78 column for Wednesday 10-11 or later

 

TX0000140289

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Editorial management program

 

TXu000043961

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

For Sunday 10-15 or later & 3 other titles

 

V1699P378

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

For Sunday 10/15 or later

 

TX0000140290

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Harte-Hanks direct marketing product and services manual

 

TX0001865480

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Harte-Hanks direct marketing product and services manual: Vol. II

 

TX0001903482

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Harte-Hanks newspapers prize pictures of ‘77

 

TX0000105523

 

--------------------------------------------------------------------------------


 

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Legislative contributions & 1 other title

 

V1719P314

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

One on one

 

V2057P174

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

One on one

 

TX0001342745

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Telemarketing West, a division of Harte-Hanks Communications, presents Training
module 1[-6] of The Shopper telemarketing series 1

 

TX0002152832

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Weatherhoud

 

VAu000227983

Harte Hanks, Inc.

(FKA Harte-Hanks Communications, Inc.)

 

Zipcom & 1 other title

 

V1984P349

Trillium Software, Inc.

(FKA Harte-Hanks Data Technologies, LLC)

 

IRE main program

 

TXu000907404

Harte Hanks, Inc.

(Harte-Hanks Direct Marketing)

 

How to (finally) meet your “type”

 

TX0003440056

Harte Hanks, Inc.

 

Harte-Hanks agent academy: an explosive training program equipped to prepare you
for all future missions

 

TX0005265797

Sales Support Services, Inc.

 

Outsourcing

 

PAu002001884

 

2

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

Harte Hanks, Inc.

 

4452119

 

True Health and Wellness

Harte Hanks, Inc.

 

7314843

 

We Make Brands Personal

Harte Hanks, Inc.

 

4221651

 

Pretrak

Harte Hanks, Inc.

 

4056191

 

Momentium

Trillium Software, Inc.

 

4249482

 

Allink

Harte-Hanks Data Technologies, Inc.

 

4154645

 

Trilliumapps

Trillium Software, Inc.

 

3320127

 

ADQ Direct

Harte-Hanks Data Services LLC

 

3172720

 

Advanced Data Quality

Harte Hanks, Inc.

 

3967247

 

The Agency Inside

Harte Hanks, Inc.

 

3800527

 

Insight. Passion. Results.

Trillium Software, Inc.

 

2671358

 

Trillium Software

Trillium Software, Inc.

 

2550481

 

Allink

Harte-Hanks Direct, Inc.

 

2439475

 

Postfuture

Harte Hanks, Inc.

 

2150450

 

Harte Hanks

Trillium Software, Inc.

 

1903431

 

Trillium Software System

Harte-Hanks Direct, Inc.

 

1869882

 

Dimark

Harte-Hanks Direct Marketing/Kansas City, Inc.

 

1201476

 

Speed Gram

3Q Digital, LLC

 

4622226

 

3Q Digital

3Q Digital, LLC

 

4610939

 

Intended

Sales Support Services, Inc.

 

1620310

 

Action Inquiry

Sales Support Services, Inc.

 

1626232

 

Action Inquiry

Trillium Software, Inc.

 

3308244

 

TS Quality

Harte Hanks, Inc.

 

2152012

 

HARTE HANKS design

 

3

--------------------------------------------------------------------------------


 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

Harte Hanks, Inc.

 

86794616

 

Data Refinery

Harte Hanks, Inc.

 

86118883

 

HARTE HANKS squares design

Harte Hanks, Inc.

 

86106660

 

Connections Made. Impact Delivered.

Harte Hanks, Inc.

 

86828631

 

Total Customer Discovery

 

Unregistered Software:

 

·

Trillium Software System (all versions, variants and modules)

·

NexTouch fulfillment ordering system (all versions, variants and modules, except
custom extensions owned by clients as work for hire)

·

PostFuture email platform (all versions, variants and modules)

·

HITS logistics management software (all versions, variants and modules)

 

4

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Intellectual Property Licenses

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 11(c)

 

Intellectual Property Filings

 

Provisional patent for Data Refinery to be filed.

 

7

--------------------------------------------------------------------------------

 


 

Schedule 12

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 13

 

Deposit Accounts and Securities Accounts

 

OWNER

 

TYPE OF
ACCOUNT

 

BANK OR
INTERMEDIARY

 

ACCOUNT
NUMBERS

Harte Hanks, Inc.

 

Parent Account

 

Chase Manhattan Bank

 

 

Harte Hanks, Inc.

 

E-Commerce Account

 

Chase Manhattan Bank

 

 

Harte Hanks, Inc.

 

Chase Direct Deposit Account

 

Chase Manhattan Bank

 

 

Harte Hanks, Inc.

 

Flexible Spending Account

 

Chase Manhattan Bank

 

 

Trillium Software, Inc.

 

HDT/MAC AP

 

Chase Manhattan Bank

 

 

Trillium Software, Inc.

 

HCA Operating Account (CAD)

 

Chase Manhattan Bank

 

 

3Q Digital, Inc.

 

3Q Checking

 

Chase Manhattan Bank

 

 

3Q Digital, Inc.

 

3Q Intended LLC

 

Chase Manhattan Bank

 

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks ASA Program

 

Wells Fargo Bank

 

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks Putnam Program

 

Wells Fargo Bank

 

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks Samsung Program

 

Wells Fargo Bank

 

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks TI Seminars

 

Wells Fargo Bank

 

 

Harte-Hanks Response Management/Austin, Inc.

 

Harte Hanks TI Fulfillment

 

Wells Fargo Bank

 

 

Harte Hanks, Inc.

 

Parent Account

 

Bank of America ABA

 

 

 

--------------------------------------------------------------------------------


 

Harte Hanks, Inc.

 

Corporate Savings

 

Bank of America ABA

 

 

Harte-Hanks Response Management/Austin, Inc.

 

HDM/Corporate Manual Paycheck

 

Bank of America ABA

 

 

Harte Hanks, Inc.

 

Individual Investor Account

 

Bank of America ABA

 

 

Harte Hanks, Inc.

 

Corporate Savings

 

Comerica

 

 

Harte Hanks, Inc.

 

Money Market Trader Account

 

Comerica

 

 

Harte Hanks, Inc.

 

Money Market

 

BBVA Compass ABA

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

HKC Operating Account

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Black & Decker

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco Bounceback

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco Reconcile Mailing

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco Triflexis Offense

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Norelco Cool Slim Shaver

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Ross Zone Perfect

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Sonicare Consumer

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Sonicare Professional

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Tri-Heart Plus

 

UMB

 

 

 

10

--------------------------------------------------------------------------------


 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Walmart Optical

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Walmart Pharmacy

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco 2014 Rebate

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco High Value Program

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Elanco Loyalty Program

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

National Consumer Rebate

 

UMB

 

 

Harte-Hanks Direct Marketing/Kansas City, LLC

 

Special Offers Rebate

 

UMB

 

 

Sales Support Services, Inc.

 

SSS Parent for Customer Accts

 

PNC

 

 

 

11

--------------------------------------------------------------------------------


 

Schedule 14

 

Letter of Credit Rights

 

None.

 

12

--------------------------------------------------------------------------------


 

Schedule 15

 

Motor Vehicles

 

Aggregate fair market value is less than $1,000,000.

 

--------------------------------------------------------------------------------


 

Schedule 16

 

Other Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule A-1

 

Agent’s Account

 

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group; unless and until Agent notifies Borrowers to the contrary, Agent’s
Account shall be that certain deposit account bearing account number
############, reference Project River Walk (Harte Hanks), and maintained by
Agent with Wells Fargo Bank, N.A., 420 Montgomery Street, San Francisco, CA,
ABA  ########.

 

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

AUTHORIZED PERSONS

 

Douglas C. Shepard

EVP, Chief Financial Officer

Harte Hanks

9601 McAllister Freeway, Ste 610

San Antonio, TX 78216

Phone: 210-829-9120

 

Robert L. R. Munden

SVP, General Counsel & Secretary

Harte Hanks

9601 McAllister Freeway, Ste 610

San Antonio, Texas 78216

Phone: 210-829-9135

Fax: 210-829-9139

 

--------------------------------------------------------------------------------


 

Schedule C-1

 

Commitments

 

Lender

 

Revolver 
Commitment

 

Term Loan 
Commitment

 

Total 
Commitment

 

Wells Fargo Bank, National Association

 

$

65,000,000

 

$

25,000,000

 

$

90,000,000

 

LBC III WF FUNDING, LLC

 

$

0

 

$

20,000,000

 

$

20,000,000

 

All Lenders

 

$

65,000,000

 

$

45,000,000

 

$

110,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

DESIGNATED ACCOUNT

 

Designated Account Number:

#########

 

 

Designated Account Name:

Harte Hanks Parent Account

 

 

Designated Account Bank:

JPMorgan/Chase Bank

 

4 New York Plaza, 4th Floor

 

New York, NY 10004

 

ABA# #######

 

--------------------------------------------------------------------------------


 

SCHEDULE I-1

 

IMMMATERIAL SUBSIDIARIES

 

Harte-Hanks Direct Marketing/Cincinnati, Inc.

Harte-Hanks Market Intelligence Espana LLC

Harte-Hanks Shoppers, Inc.

Southern Comprint Co.

HHMIX SAS

Harte-Hanks do Brazil Consultoria e Servicos Ltda.

Harte-Hanks Pty. Limited

Harte-Hanks SRL

 

--------------------------------------------------------------------------------


 

SCHEDULE P-1

 

PERMITTED INVESTMENTS

 

Amended and Restated Demand Notes:

 

Lender

 

Borrower

 

Principal 
Amount

 

Date of 
Issuance

 

Interest Rate

 

Maturity
Date

 

Harte Hanks, Inc.

 

Harte-Hanks Trillium Software Germany GmbH

 

$

4,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Belgium N.V.

 

Harte Hanks Inc.

 

$

4,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte-Hanks do Brazil Consultoria e Servicos Ltda.

 

$

2,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks Europe B.V.

 

Harte Hanks, Inc.

 

$

3,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte Hanks UK Limited

 

$

25,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Philippines, Inc.

 

Harte Hanks, Inc.

 

$

16,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Pty. Limited

 

Harte Hanks, Inc.

 

$

3,500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte-Hanks SRL

 

Harte Hanks, Inc.

 

$

500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte Hanks Trillium UK Limited

 

Harte Hanks, Inc.

 

$

21,000,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte-Hanks GmbH

 

$

2,500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

HHMIX SAS

 

Harte Hanks, Inc.

 

$

8,000,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

 

--------------------------------------------------------------------------------


 

SCHEDULE P-2

 

PERMITTED LIENS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“3QD Earnout” means the earnout obligations pursuant to Section 2.7 of that
certain Agreement and Plan of Merger, dated as of March 16, 2015, among
Administrative Borrower, Harte Hanks Smart, Inc., 3Q Digital, Inc., a Delaware
corporation and Maury Domengeaux as representative, as such agreement is in
effect on the Closing Date and constituting a portion of the purchase price
payable pursuant to such agreement.

 

“3QD Earnout Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain with respect to the
Borrowing Base or the Maximum Revolver Amount, for the anticipated amount of the
3QD Earnout, which reserves shall be instituted on a monthly, building basis
beginning on April 1, 2016 and shall increase by not less than $1,000,000 per
month thereafter (not to exceed, in the aggregate, the forecasted or actual
amount of the 3QD Earnout payable at any time, as applicable), and shall be
maintained until such 3QD Earnout has been paid in full.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Administrative Borrower or any of its Subsidiaries in
a Permitted Acquisition; provided, that such Indebtedness (a) is either purchase
money Indebtedness or a Capital Lease with respect to Equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definitions of Eligible Billed
Accounts, Eligible Unbilled Accounts and Eligible Foreign Accounts, and
Section 6.10 of the Agreement:  (a) any Person which owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Agreement Among Lenders” means that certain Agreement Among Lenders dated as of
the Closing Date among Agent, LBC III WF Funding, LLC and each other Lender,
pursuant to which such parties have agreed, among other things, to certain
voting arrangements relative to matters requiring the approval of the Lenders
(including the exercise of remedies), the priority and application of certain
payments and proceeds of Collateral, and certain pricing arrangements.

 

“Applicable Margin” means, as of any date of determination and with respect to
Revolving Loans that are Base Rate Loans or LIBOR Rate Loans, as applicable, the
applicable margin set forth in the following table that corresponds to the
Average Excess Availability of Borrowers for the most recently completed month;
provided, that for the period from the Closing Date through and including
August 31, 2016, the Applicable Margin shall be set at the margin in the row
styled “Level II”; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled “Level III”:

 

2

--------------------------------------------------------------------------------


 

Level

 

Average Excess
Availability

 

Applicable Margin Relative
to Revolving Loans that are
Base Rate Loans (the “Base
Rate Margin”)

 

Applicable Margin Relative
to Revolving Loans that are
LIBOR Rate Loans (the
“LIBOR Rate Margin”)

I

 

> $35,000,000

 

1.00 percentage points

 

2.00 percentage points

II

 

< $35,000,000 and > $17,500,000

 

1.25 percentage points

 

2.25 percentage points

III

 

< $17,500,000

 

1.50 percentage points

 

2.50 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar month of Borrowers.

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (i) during the period from and after the Closing Date up to (but
not including) the date that is the first anniversary of the Closing Date (the
“First Period”), 3% times the outstanding principal balance of the Term Loan on
the date immediately prior to the date of determination, (ii) during the period
from and including the date that is the first anniversary of the Closing Date up
to (but not including) the date that is the second anniversary of the Closing
Date (the “Second Period”), 2% times the outstanding principal balance of the
Term Loan on the date immediately prior to the date of determination,
(iii) during the period from and including the date that is the second
anniversary of the Closing Date up to (but not including) the date that is the
third anniversary of the Closing Date (the “Third Period”), 1% times the
outstanding principal balance of the Term Loan on the date immediately prior to
the date of determination, and (iv) from and after the date that is the third
anniversary of the Closing Date, 0%.

 

“Applicable Partial Prepayment Premium” means, as of any date of determination,
an amount equal to (i) during the First Period (as defined in the definition of
Applicable Prepayment Premium), 3% times the outstanding principal balance of
the Term Loan prepaid on such date, (ii) during the Second Period (as defined in
the definition of Applicable Prepayment Premium), 2% times the outstanding
principal balance of the of the Term Loan prepaid on such date, (iii) during the
Third Period (as defined in the definition of Applicable Prepayment Premium), 1%
times the outstanding principal balance of the Term Loan prepaid on such date,
and (iv) from and after the date that is the third anniversary of the Closing
Date, 0%.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including August 31, 2016, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled “Level
II”:

 

3

--------------------------------------------------------------------------------


 

Level

 

Average Revolver Usage

 

Applicable Unused Line Fee Percentage

I

 

> $35,000,000

 

0.25 percentage points

II

 

< $35,000,000

 

0.375 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(iii) of the Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

 

4

--------------------------------------------------------------------------------


 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or one of its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of
Administrative Borrower and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of the Revolving Loans or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

5

--------------------------------------------------------------------------------


 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                 the sum of, without duplication, (i) 85% of
the amount of Eligible Billed Accounts, (ii) the lesser of $5,000,000 and 85% of
the amount of Eligible Foreign Accounts and (iii) the lesser of $15,000,000 and
85% of Eligible Unbilled Accounts, minus

 

(b)                                the aggregate amount of the Dilution Reserve,
Receivable Reserves, Bank Product Reserves, 3QD Earnout Reserves and other
Reserves, if any, established by Agent under Section 2.1(c) of the Agreement.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois or the
state of Texas, except that, if a determination of a Business Day shall relate
to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on
which banks are closed for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in a Borrower or any of its Subsidiaries which equity
investment is made substantially contemporaneously with the making of the
expenditure, and (e) expenditures during such period

 

6

--------------------------------------------------------------------------------


 

that, pursuant to a written agreement, are reimbursed by a third Person
(excluding any Borrower or any of its Affiliates).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CFC” means a controlled foreign corporation of which any Loan Party is a
“United States shareholder” (as that term is defined in the IRC) within the
meaning of Section 951 of the IRC.

 

7

--------------------------------------------------------------------------------


 

“Change in Control” means that:

 

(a)                                 any Person or two or more Persons acting in
concert shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Administrative Borrower (or other securities convertible
into such Equity Interests) representing 40% or more of the combined voting
power of all Equity Interests of Administrative Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Administrative Borrower;

 

(b)                                any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Administrative Borrower
or control over the Equity Interests of such Person entitled to vote for members
of the Board of Directors of Administrative Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that such Person or group has
the right to acquire pursuant to any option right) representing 40% or more of
the combined voting power of such Equity Interests;

 

(c)                                 during any period of 24 consecutive months
commencing on or after the Closing Date, the occurrence of a change in the
composition of the Board of Directors of Administrative Borrower such that a
majority of the members of such Board of Directors are not Continuing Directors;

 

(d)                                Administrative Borrower fails to own and
control, directly or indirectly, 100% of the Equity Interests of each other Loan
Party (except as a result of transactions expressly permitted by the terms of
this Agreement); or

 

(e)                                 the occurrence of any “Change of Control” as
defined in the Harte-Hanks, Inc. Restoration Pension Plan.

 

“Change in Law” means the occurrence after the date of the Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

 

8

--------------------------------------------------------------------------------


 

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or any of its Subsidiaries in or
upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“Current Assets” means, as at any date of determination, the total assets of
Borrowers and their Subsidiaries (other than cash and Cash Equivalents) which
may properly be

 

9

--------------------------------------------------------------------------------


 

classified as current assets on a consolidated balance sheet of Borrowers and
their Subsidiaries in accordance with GAAP.

 

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrowers and their Subsidiaries which may properly be classified
as current liabilities (other than the current portion of the Term Loan, the
Swing Loans and the Revolving Loans) on a consolidated balance sheet of
Borrowers and their Subsidiaries in accordance with GAAP.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrowers, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

10

--------------------------------------------------------------------------------


 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

 

“Dollars” or “$” means United States dollars.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

“Earn-Outs” shall mean the 3QD Earnout and any unsecured liabilities of a Loan
Party arising under an agreement to make any deferred payment as a part of the
Purchase Price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period,

 

(a)                                 Borrowers’ consolidated net earnings (or
loss),

 

minus

 

(b)                                without duplication, the sum of the following
amounts of Borrowers for such period to the extent included in determining
consolidated net earnings (or loss) for such period:

 

11

--------------------------------------------------------------------------------


 

(i)                                     any extraordinary, unusual, or
non-recurring gains,

 

(ii)                                  interest income, and

 

(iii)                               exchange, translation or performance gains
relating to any hedging transactions or foreign currency fluctuations,

 

plus

 

(c)                                 without duplication, the sum of the
following amounts of Borrowers for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual, or
non-recurring non-cash losses,

 

(ii)                                  Interest Expense,

 

(iii)                               tax expense based on income, profits or
capital, including federal, foreign, state, franchise and similar taxes (and for
the avoidance of doubt, specifically excluding any sales taxes or any other
taxes held in trust for a Governmental Authority),

 

(iv)                              depreciation and amortization for such period,

 

(v)                                 with respect to any Permitted Acquisition
after the Closing Date, costs, fees, charges, or expenses consisting of
out-of-pocket expenses owed by Administrative Borrower or any of its
Subsidiaries to any Person for services performed by such Person in connection
with such Permitted Acquisition incurred within 180 days of the consummation of
such Permitted Acquisition, (i) up to an aggregate amount (for all such items in
this clause (v)) for such Permitted Acquisition not to exceed the greater of
(1) $250,000 and (2) 5% of the Purchase Price of such Permitted Acquisition and
(ii) in any amount to the extent such costs, fees, charges, or expenses in this
clause (v) are paid with proceeds of new equity investments in exchange for
Qualified Equity Interests of Administrative Borrower contemporaneously made by
shareholders thereof,

 

(vi)                              with respect to any Permitted Acquisitions
after the Closing Date: (1) purchase accounting adjustments, including, without
limitation, a dollar for dollar adjustment for that portion of revenue that
would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules; and (2) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Administrative Borrowers’
independent auditors, in each case, as determined in accordance with GAAP,

 

(vii)                           fees, costs, charges and expenses, in respect of
Earn-Outs incurred in connection with any Permitted Acquisition to the extent
permitted to be incurred under

 

12

--------------------------------------------------------------------------------


 

the Agreement that are required by the application of FAS 141R to be and are
expensed by Administrative Borrower and its Subsidiaries,

 

(viii)                        non-cash pension expense, non-cash compensation
expense (including deferred non-cash compensation expense), or other non-cash
expenses or charges, arising from the sale or issuance of Equity Interests, the
granting of stock options, and the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution, or change of any such Equity Interests, stock option, stock
appreciation rights, or similar arrangements) minus the amount of any such
expenses or charges when paid in cash to the extent not deducted in the
computation of net earnings (or loss),

 

(ix)                              one-time non-cash restructuring charges,

 

(x)                                 non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations, and

 

(xi)                              non-cash losses on sales of fixed assets or
write-downs of fixed or intangible assets.

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

For the purposes of calculating EBITDA for any period of 12 consecutive fiscal
months (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), Administrative Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) the portion of EBITDA attributable to the Foreign Subsidiaries
of Administrative Borrower shall be excluded from the calculation of EBITDA to
the extent  such portion attributable to the Foreign Subsidiaries in the
aggregate exceeds 15% of EBITDA.

 

“Eligible Accounts” means Eligible Billed Accounts, Eligible Unbilled Accounts
and Eligible Foreign Accounts.

 

“Eligible Billed Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Billed Accounts made in the Loan Documents, and
that are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
field examination performed by (or on behalf of) Agent from time to time after
the Closing Date.  In determining the amount to be included, Eligible Billed
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
discounts, credits, allowances, and rebates.  Eligible Billed Accounts shall not
include the following:

 

13

--------------------------------------------------------------------------------


 

(a)                                 Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date,

 

(b)                                Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of the value of all Accounts owed by that Account
Debtor (or its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                 Accounts with respect to which the Account
Debtor is an Affiliate of any Borrower or an employee or agent of any Borrower
or any Affiliate of any Borrower,

 

(d)                                Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, subject to any other
refund, repurchase or return agreement,

 

(e)                                 Accounts that are not payable in Dollars,

 

(f)                                   Accounts with respect to which the Account
Debtor (i) does not maintain its chief executive office in the United States,
(ii) is not organized under the laws of the United States or any state thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit, banker’s
acceptance or other credit support terms reasonably satisfactory to Agent (as to
form, substance, and issuer or domestic confirming bank) that has been delivered
to Agent and is directly drawable by Agent, (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent, or (C) the Account is an Eligible Foreign Account,

 

(g)                                Accounts with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrowers have complied, to the reasonable satisfaction of
Agent, with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of
the United States,

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of a Borrower, has or has asserted a right of recoupment or
setoff, or has disputed in good faith its obligation to pay all or any portion
of the Account, to the extent of such claim, right of recoupment or setoff, or
dispute,

 

(i)                                     Accounts with respect to an Account
Debtor whose total obligations owing to Borrowers exceed 10% (such percentage,
as applied to a particular Account Debtor, being subject to reduction by Agent
in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that, in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which any Borrower has

 

14

--------------------------------------------------------------------------------


 

received notice of an imminent Insolvency Proceeding or a material impairment of
the financial condition of such Account Debtor,

 

(k)                                 Accounts, the collection of which, Agent, in
its Permitted Discretion, believes to be doubtful, including by reason of the
Account Debtor’s financial condition,

 

(l)                                     Accounts that are not subject to a valid
and perfected first priority Agent’s Lien,

 

(m)                             Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor,

 

(n)                                 Accounts with respect to which the Account
Debtor is a Sanctioned Person or Sanctioned Entity,

 

(o)                                Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Borrower of the subject contract for goods or
services; provided that, for purposes hereof, “progress payments” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which such Account Debtor’s obligation to pay such invoice
is conditioned upon the applicable Borrower’s completion of any further
performance under the contract or agreement, and does not include any invoice
for goods sold or leased or services rendered for which portions have been
completed and for which the revenue has been earned pursuant to such contract or
agreement, or

 

(p)                                Accounts owned by a target acquired in
connection with a Permitted Acquisition, until the completion of an appraisal
and field examination with respect to such target, in each case, reasonably
satisfactory to Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition).

 

“Eligible Foreign Account” means an Account that would otherwise be an Eligible
Account (other than for the Account Debtor of such Account not maintaining its
chief executive office in the United States or not being organized under the
laws of the United States or any state thereof); provided, that, (a) such
Accounts are or will be invoiced from the United States and payable in US
Dollars, and (b) such foreign Account Debtor is a wholly-owned Subsidiary of
company that maintains its chief executive office in the United States, is
organized under the laws of the United States or any state thereof, and
maintains an Investment Grade rating.

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender; (b) (i) a commercial bank organized under the laws of the United
States or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, and having total
assets in excess of $1,000,000,000; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided that
(A) (x) such bank is acting through a branch or agency located in the United
States or (y) such bank is organized under the laws of a country that

 

15

--------------------------------------------------------------------------------


 

is a member of the Organization for Economic Cooperation and Development or a
political subdivision of such country, and (B) such bank has total assets in
excess of $1,000,000,000; (c) any other entity (other than a natural person)
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (d) during
the continuation of an Event of Default, any other Person approved by Agent;
provided, that no Affiliate of a Loan Party shall qualify as an Eligible
Transferee.

 

“Eligible Unbilled Accounts” means Accounts of a Borrower that would qualify as
Eligible Billed Accounts except that such Accounts have not yet been billed to
the applicable Account Debtor; provided that an Account shall cease to be an
Eligible Unbilled Account upon the earlier of (i) the date such Account is
billed to the applicable Account Debtor and (ii) 30 days after the goods giving
rise to such Account have been shipped to the applicable Account Debtor or the
service has been performed.  In determining the amount to be included, Eligible
Unbilled Accounts shall be calculated net of customer deposits and unapplied
cash.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or (b) to which any Loan Party has, or has had at any time within
the preceding six (6) years, any liability, contingent or otherwise including by
reason of being an ERISA Affiliate.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

16

--------------------------------------------------------------------------------


 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

 

“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC.  ERISA
Affiliate shall include any Subsidiary of any Loan Party.

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Borrowers and their Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Permitted Discretion.

 

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP the result
of:

 

(a)                                 trailing twelve months EBITDA, minus

 

(b)                                the sum of

 

(i)                                     the cash portion of Interest Expense
paid during such fiscal period,

 

(ii)                                  the cash portion of income taxes paid
during such period,

 

(iii)                               all scheduled principal payments made in
respect of the Term Loan during such period,

 

(iv)                              the cash portion of Capital Expenditures (net
of (y) any proceeds reinvested in accordance with the proviso to
Section 2.4(e)(ii) of the Agreement, and

 

17

--------------------------------------------------------------------------------


 

(z) any proceeds of related financings with respect to such expenditures) made
during such period,

 

(v)                                 the cash portion of Restricted Payments made
during such period, and

 

(vi)                              the excess, if any, of Net Working Capital at
the end of such period over Net Working Capital at the beginning of such period
(or, if the difference results in an amount less than zero, minus the excess, if
any, of Net Working Capital at the beginning of such period over Net Working
Capital at the end of such period).

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Accounts” has the meaning specified therefor in the Guaranty and
Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Borrower or any other Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
agreement of such Loan Party to be jointly and severally liable for such Swap
Obligation of another Loan Party or any guaranty of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any guaranty thereof) is or becomes illegal under the Commodity Exchange Act
or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the agreement of such Loan Party to be jointly and
severally liable for such Swap Obligation or guaranty of such Swap Obligation or
the grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such joint and several
liability or guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) United States federal taxes that would not have been imposed but
for a Lender’s or a Participant’s failure to comply with the requirements of
Section 16.2 of the Agreement, (iii) any United States federal withholding taxes
that would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to the Agreement (or designates a new lending office), except

 

18

--------------------------------------------------------------------------------


 

that Excluded Taxes shall not include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 16.1 of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority, and (iv) any United States federal withholding
taxes imposed under FATCA.

 

“Existing Credit Facility” means collectively the credit facilities provided to
Administrative Borrower pursuant to (i) that certain Amended and Restated Credit
Agreement, dated as of August 8, 2013, among Administrative Borrower, Bank of
America, N.A., as administrative agent, swing line lender and l/c issuer
thereunder, the other lenders from time to time party thereto, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as sole lead arranger, as amended
prior to the Closing Date, and (ii) that certain Term Loan Agreement, dated as
of August 16, 2011, among Administrative Borrower, Bank of America, N.A., as
administrative agent, the other lenders from time to time party thereto, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC as
joint lead arrangers, and Compass Bank as documentation agent, as amended prior
to the Closing Date.

 

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes paid or payable in cash during such period, (d) all payments,
in excess of those already reflected in the Borrowers’ calculation of
consolidated net earnings (or loss), required to be made as contributions,
installments or otherwise to or with respect to a Pension

 

19

--------------------------------------------------------------------------------


 

Plan, a Multiemployer Plan or the Harte-Hanks, Inc. Restoration Pension Plan,
and (e) all Restricted Payments paid (whether in cash or other property, other
than common Equity Interests) during such period.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of determination, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
any Borrower or its Subsidiaries, as applicable, to a date more than one year
from such date, including, in any event, but without duplication, with respect
to Borrowers and their Subsidiaries, the Revolver Usage, the Term Loan, and the
amount of their Capitalized Lease Obligations.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

“Guarantor” means (a) each Subsidiary of each Borrower (other than any such
Subsidiary that is a Borrower) organized under the laws of a state of the United
States or the District of Columbia, other than an Immaterial Subsidiary, and
(b) each other Person that becomes a guarantor after the Closing Date pursuant
to Section 5.11 of the Agreement.

 

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.

 

20

--------------------------------------------------------------------------------


 

“Harte Hanks” has the meaning specified therefor in the preamble to the
Agreement.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Immaterial Subsidiary” means, as at any date, any Subsidiary of Administrative
Borrower set forth on Schedule I-1 of the Agreement (as may be amended from time
to time by notice from Administrative Borrower to Agent), provided, that, any
Subsidiary designated as an Immaterial Subsidiary (a) did not, as of the last
day of the fiscal quarter of Administrative Borrower most recently ended, have
assets with a value in excess of two and one-half percent (2.5%) of total assets
or revenues representing in excess of two and one-half percent (2.5%) of total
revenues of Administrative Borrower and its Subsidiaries, in each case, on a
consolidated basis as of such date, (b) taken together with all Immaterial
Subsidiaries as of the last day of the fiscal quarter of Administrative Borrower
most recently ended, did not have assets with a value in excess of ten percent
(10.0%) of total assets or revenues representing in excess of ten percent
(10.0%) of total revenues of Administrative Borrower and its Subsidiaries, in
each case, on a consolidated basis as of such date, (c) shall not own or
generate any Accounts or conduct any sales activities, and (d) shall not own any
intellectual property (other than intellectual property of de minimis value not
used in the operation of the business of Administrative Borrower or its
Subsidiaries).

 

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is

 

21

--------------------------------------------------------------------------------


 

assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), including the forecasted
amount of the 3QD Earnout, from and after September 30, 2017 regardless of
whether it is then due and payable, and any Earn-Outs, at the time such
Earn-Outs become due and payable, (f) all monetary obligations of such Person
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of the other Loan Parties, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon

 

22

--------------------------------------------------------------------------------


 

the LIBOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1, 2 or 3 months after the date on which the Interest Period began, as
applicable, and (d) Borrowers may not elect an Interest Period which will end
after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP,
including Acquisitions.  The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustment for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.

 

“Investment Grade” means, in the case of S&P, a rating of BBB- or better and, in
the case of Moody’s, a rating of Baa3 or better.

 

“IP Reporting Certificate” means a certificate substantially in the form of
Exhibit I-1 to the Agreement executed and delivered by the Loan Parties to
Agent.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

 

23

--------------------------------------------------------------------------------


 

“Joint Book Runners” has the meaning set forth in the preamble to the Agreement.

 

“Landlord Reserve” means, as to each location at which a Borrower has books and
records material to the Accounts located and as to which a Collateral Access
Agreement has not been received by Agent, a reserve in an amount equal to the
greater of (a) the number of month’s rent for which the landlord will have,
under applicable law, a Lien in the Inventory of such Borrower to secure the
payment of rent or other amounts under the lease relative to such location, or
(b) 3 month’s rent under the lease relative to such location; provided, that
Borrowers shall have 90 days after the Closing Date (or after the establishment
of any such new location) in order to furnish a fully-executed Collateral Access
Agreement to Agent with respect to any such books and records location, during
which time Agent may not establish a Landlord Reserve with respect to such
location.

 

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent and the Specified Lender in connection with the Lender Group’s
transactions with each Borrower and its Subsidiaries under any of the Loan
Documents and the Agreement Among Lenders, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
and Specified Lender’s customary fees and charges imposed or incurred in
connection with any background checks or OFAC/PEP searches related to any
Borrower or its Subsidiaries, (d) Agent’s customary fees and charges (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents or the Agreement Among Lenders, or during the continuance of an Event
of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of the Agreement, (h) Agent’s and Specified Lender’s reasonable
costs and expenses (including reasonable documented attorneys’ fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents, the Agreement Among Lenders or otherwise in connection with the

 

24

--------------------------------------------------------------------------------


 

transactions contemplated by the Loan Documents, the Agreement Among Lenders,
Agent’s Liens in and to the Collateral, or the Lender Group’s relationship with
any Borrower or any of its Subsidiaries, (i) Agent’s and Specified Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys’ fees and due diligence expenses) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating (including reasonable costs and expenses relative to the rating of
the Term Loan, CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents or the Agreement Among Lenders, and
(j) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents or the Agreement Among Lenders), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Borrowers’ Funded Indebtedness as of such date, to (b) Borrowers’
EBITDA for the 12 month period ended as of such date.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 PAGE
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

26

--------------------------------------------------------------------------------


 

“Loan” means any Revolving Loan, Swing Loan, Extraordinary Advance, or Term Loan
made (or to be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter (and any fee
split letters executed in connection therewith), the Guaranty and Security
Agreement, the Intercompany Subordination Agreement, any Issuer Documents, the
Letters of Credit, the Mortgages, the Patent Security Agreement, the Trademark
Security Agreement, any note or notes executed by Borrowers in connection with
the Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Borrower or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.  The parties acknowledge and agree that the Agreement Among
Lenders is not a Loan Document.

 

“Loan Party” means any Borrower or any Guarantor.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.

 

“Maturity Date” means March 10, 2021.

 

“Maximum Credit Amount” means $110,000,000.

 

“Maximum Revolver Amount” means $65,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate

 

27

--------------------------------------------------------------------------------


 

has an obligation to contribute or has any liability, contingent or otherwise or
could be assessed withdrawal liability assuming a complete withdrawal from any
such multiemployer plan.

 

“Net Cash Proceeds” means:

 

(a)        with respect to any sale or disposition by any Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition, (iii) taxes paid or payable to any taxing authorities by
such Borrower or such Subsidiary in connection with such sale or disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and are
properly attributable to such transaction; and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

 

(b)        with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of its Subsidiaries, or the issuance by any Borrower or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.

 

28

--------------------------------------------------------------------------------


 

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations, (b) the withdrawal of any Loan Party or ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan or Multiemployer Plan by the PBGC or
any Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan, (f) the imposition of a Lien pursuant to the IRC or ERISA
in connection with any Employee Benefit Plan or the existence of any facts or
circumstances that could reasonably be expected to result in the imposition of a
Lien, (g) the imposition of any liability under Title IV of ERISA, other than
contributions to Pension Plans due in the ordinary course of business and PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any ERISA
Affiliate; (h) a non-exempt prohibited transaction occurs with respect to any
Pension Plan or Multiemployer Plan that would reasonably be expected to result
in liability to any Loan Party or ERISA Affiliate individually or in the
aggregate greater than $50,000, (i) the partial or complete withdrawal of any
Loan Party or ERISA Affiliate from a Multiemployer Plan (other than any
withdrawal that would not constitute an Event of Default under Section 8.12),
(j) any event or condition that results in the reorganization or insolvency of a
Multiemployer Plan under Sections of ERISA, (k) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (l) any Pension Plan
being in “at risk status” within the meaning of IRC Section 430(i), (m) any
Multiemployer Plan being in “endangered status” or “critical status” within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (n) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (o) the failure of any Pension Plan or Multiemployer Plan
to meet the minimum funding standards within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA), in each case,
whether or not waived, (p) the filing of an application for a waiver of the
minimum funding standards within the meaning of the IRC or ERISA (including
Section 412 of the IRC or Section 302 of ERISA) with respect to any Pension Plan
or Multiemployer Plan, (q) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise tax provisions of the IRC relating to Employee Benefit Plans or
any event that results in or could reasonably be expected to result in a
liability to any Loan Party pursuant to Title IV of ERISA or Section 401(a)(29)
of the IRC, (r) a violation of the applicable requirements of Section

 

29

--------------------------------------------------------------------------------


 

404 or 405 of ERISA or the exclusive benefit rule under IRC Section 401(a)(2) by
any fiduciary or disqualified person with respect to any Pension Plan for which
any Loan Party or ERISA Affiliate may be directly or indirectly liable, or
(s) as of the last day of any plan year the “unfunded benefit liabilities”
(i.e., the excess of a Pension Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA over the current value of that Pension Plan’s
assets) of any Pension Plan would reasonably be expected to result in material
liability to any Loan Party or ERISA Affiliate.

 

“Obligations” means (a) all loans (including the Term Loan and the Revolving
Loans (inclusive of Extraordinary Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrowers are required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations.  Without limiting the generality of the foregoing, the Obligations
of Borrowers under the Loan Documents include the obligation to pay (i) the
principal of the Revolving Loans and the Term Loan, (ii) interest accrued on the
Revolving Loans and the Term Loan, (iii) the amount necessary to reimburse
Issuing Bank for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, fees (including fronting fees) and charges,
(v) Lender Group Expenses, (vi) fees payable under the Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document.  Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

30

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

 

“Payment Conditions” means, with respect to any proposed Restricted Payment or
prepayment of Indebtedness (each a “Proposed Payment”) each of the following
conditions:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing or would result from the making of the Proposed
Payment,

 

(b)                                Borrowers have provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis after giving effect to the making of any Loans which constitute a source
of funds therefor and the making of such Proposed Payment, Borrowers and their
Subsidiaries (i) have a Fixed Charge Coverage Ratio for the 12 month period most
recently ended prior to such Proposed Payment for which Agent has received
financial statements of Borrowers pursuant to Schedule 5.1 of at least 1.1 to
1.0 (calculated as if such Loans were drawn and the Proposed Payment was made on
the last day of such 12 month period and constitutes a Fixed Charge), (ii) have
a Leverage Ratio as of the 12 month period most recently ended prior to such
Proposed Payment for which Agent has received financial statements of Borrowers
pursuant to Schedule 5.1 of less than 2.0 to 1.0 (calculated as if such Loans
were drawn and the Proposed Payment was made on the last day of such 12 month
period), (iii) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the month ended immediately prior to the proposed
date of making the Proposed Payment, and (iv) are projected to be in compliance
with the financial covenants in Section 7 of the Agreement for each of the
fiscal months in the period ended one year after the proposed date of the making
of the Proposed Payment,

 

(c)                                 (i) solely with respect to the declaration
and making of a one-time dividend payment on account of Equity Interests issued
by Administrative Borrower, which dividend payment shall be declared and shall
become due and payable during the second fiscal quarter of 2016, (x) for each
day during the 30 calendar days prior to the Proposed Payment, Excess
Availability has been greater than the sum of (1) the greater of 13.181818% of
the Maximum Credit Amount and $14,500,000 and (2) the amount of the Proposed
Payment, and (y) after giving effect to the Proposed Payment, Excess
Availability is greater than the greater of 13.181818% of the Maximum Credit
Amount and $14,500,000, and (ii) with respect to any other Proposed Payment,
(x) for each day during the 30 calendar days prior to the Proposed Payment,
Excess Availability has been greater than the sum of (1) the greater of 20% of
the Maximum Credit Amount and $22,000,000 and (2) the amount of the Proposed
Payment, and (y) after giving effect to the Proposed Payment, Excess
Availability is greater than the greater of 20% of the Maximum Credit Amount and
$22,000,000, and

 

31

--------------------------------------------------------------------------------


 

(d)                                Administrative Borrower has delivered a
certificate to Agent certifying that all conditions described in clauses
(a) through (c) have been satisfied after giving effect to the Proposed Payment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition and the proposed Acquisition is consensual,

 

(b)                                no Indebtedness will be incurred, assumed, or
would exist with respect to any Borrower or its Subsidiaries as a result of such
Acquisition, other than Indebtedness permitted under clauses (f) or (g) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of any Borrower or its Subsidiaries as a
result or such Acquisition other than Permitted Liens,

 

(c)                                 Borrowers have provided each Lender with
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Lenders) created by adding the historical combined financial
statements of Borrowers (including the combined financial statements of any
other Person or assets that were the subject of a prior Permitted Acquisition
during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition, and after
giving effect to the making of any Loans which constitute a source of funds
therefor, Borrowers and their Subsidiaries (i) would have been in compliance
with the financial covenants in Section 7 of the Agreement for the fiscal month
ended immediately prior to the proposed date of consummation of such proposed
Acquisition (after decreasing the then applicable compliance levels by 0.25, in
the case of Section 7(b)), (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for each of the 12 fiscal
months in the period ended one year after the proposed date of consummation of
such proposed Acquisition, and (iii) have a Leverage Ratio as of the 12 month
period most recently ended prior to such Acquisition for which Agent has
received financial statements of Borrowers pursuant to Schedule 5.1 of less than
1.75 to 1.0 (calculated as

 

32

--------------------------------------------------------------------------------


 

if such Loans were drawn and the Acquisition was consummated on the last day of
such 12 month period),

 

(d)                                Borrowers have provided Lenders with the due
diligence package relative to the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), and for each Acquisition in respect of which the assets being acquired
or the Person whose Equity Interest are being acquired had EBITDA of greater
than $2,000,000 during the 12 consecutive month period most recently concluded
prior to the date of the proposed Acquisition, a quality of earnings report
prepared in connection with the proposed Acquisition and conducted by a “big
four” accounting firm or other financial advisor retained by Administrative
Borrower and reasonably acceptable to the Lenders, all in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Lenders,

 

(e)                                 Borrowers shall have Availability plus
Qualified Cash in an amount equal to or greater than the larger of 17.5% of the
Maximum Credit Amount and $19,250,000, immediately after giving effect to the
consummation of the proposed Acquisition,

 

(f)                                   the assets being acquired or the Person
whose Equity Interests are being acquired did not have negative EBITDA during
the 12 consecutive month period most recently concluded prior to the date of the
proposed Acquisition,

 

(g)                                Borrowers have provided Lenders with written
notice of the proposed Acquisition at least 15 Business Days prior to the
anticipated closing date of the proposed Acquisition and, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the acquisition agreement and other material documents relative to the
proposed Acquisition, which agreement and documents must be reasonably
acceptable to Agent,

 

(h)                                 the assets being acquired (other than a de
minimis amount of assets in relation to Borrowers’ and their Subsidiaries’ total
assets), or the Person whose Equity Interests are being acquired, are useful in
or engaged in, as applicable, the business of Borrowers and their Subsidiaries
or a business reasonably related thereto,

 

(i)                                     the assets being acquired (other than a
de minimis amount of assets in relation to the assets being acquired) are
located within the United States or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States,

 

(j)                                     the subject assets or Equity Interests,
as applicable, are being acquired directly by a Borrower or one of its
Subsidiaries that is a Loan Party, and, in connection therewith, the applicable
Loan Party shall have complied with Section 5.11 or 5.12 of the Agreement, as
applicable, of the Agreement and, in the case of an acquisition of Equity
Interests, the applicable Loan Party shall have demonstrated to Agent that the
new Loan Parties have

 

33

--------------------------------------------------------------------------------


 

received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties, and

 

(k)                                 the purchase consideration payable in
respect of all Permitted Acquisitions (including the proposed Acquisition and
including Earn-Outs and other deferred payment obligations) shall not exceed
$25,000,000 in the aggregate; provided, that the purchase consideration payable
in respect of any single Acquisition or series of related Acquisitions shall not
exceed $7,500,000 in the aggregate.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means:

 

(a)                                 sales, abandonment, or other dispositions of
Equipment that is substantially worn, damaged, or obsolete or no longer used or
useful in the ordinary course of business and leases or subleases of Real
Property not useful in the conduct of the business of Borrowers and their
Subsidiaries,

 

(b)                                sales of Inventory to buyers in the ordinary
course of business,

 

(c)                                 the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents,

 

(d)                                the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business,

 

(e)                                 the granting of Permitted Liens,

 

(f)                                   the sale or discount, in each case without
recourse, of accounts receivable (excluding Eligible Accounts) arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof,

 

(g)                                any involuntary loss, damage or destruction
of property,

 

(h)                                 any involuntary condemnation, seizure or
taking (including any transfer made in lieu of condemnation), by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)                                     the leasing or subleasing of assets of
any Borrower or its Subsidiaries in the ordinary course of business,

 

(j)                                     the sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of Administrative Borrower,

 

(k)                                 (i) the lapse of registered patents,
trademarks, copyrights and other intellectual property of any Borrower or any of
its Subsidiaries to the extent not economically desirable in the conduct of its
business or (ii) the abandonment of patents, trademarks,

 

34

--------------------------------------------------------------------------------


 

copyrights, or other intellectual property rights in the ordinary course of
business so long as (in each case under clauses (i) and (ii)), (A) with respect
to copyrights, such copyrights are not material revenue generating copyrights,
and (B) such lapse is not materially adverse to the interests of the Lender
Group,

 

(l)                                     the making of Restricted Payments that
are expressly permitted to be made pursuant to the Agreement,

 

(m)                             the making of Permitted Investments,

 

(n)                                 so long as no Event of Default has occurred
and is continuing or would immediately result therefrom, transfers of assets
(i) from any Borrower or any of its Subsidiaries (other than any Borrower) to a
Loan Party, (ii) from any Subsidiary of any Borrower that is not a Loan Party to
any other Subsidiary of any Borrower, and (iii) from any Loan Party to any
Subsidiary of any Borrower that is not a Loan Party in an aggregate amount not
to exceed $250,000 in any fiscal year, and

 

(o)                                the surrender or waiver of contractual rights
and settlement or waiver of contractual or litigation claims in the ordinary
course of business,

 

(p)                                sales or dispositions of fixed assets not
otherwise permitted in clauses (a) through (o) above so long as (1) no Default
or Event of Default then exists or would arise therefrom, (2) made at fair
market value, and (3) the aggregate fair market value of all assets disposed of
in fiscal year (including the proposed disposition) would not exceed $5,000,000.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness evidenced by the Agreement or
the other Loan Documents,

 

(b)                                Indebtedness of any Borrower or any of their
Subsidiaries outstanding immediately before and after giving effect to the
Closing Date, as set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(c)                                 Permitted Purchase Money Indebtedness and
any Refinancing Indebtedness in respect of such Indebtedness,

 

(d)                                endorsement of instruments or other payment
items for deposit or collection,

 

(e)                                 Indebtedness consisting of (i) guarantees
incurred in the ordinary course of business with respect to surety and appeal
bonds, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations; (ii) customary indemnification obligations to purchasers in
connection with Permitted Dispositions; and (iii) guarantees with respect to
Indebtedness of any Borrower or one of its Subsidiaries, to the extent that the
Person that is obligated under such guaranty could have incurred such underlying
Indebtedness,

 

(f)                                   unsecured Indebtedness of any Borrower
that is incurred on the date of the consummation of a Permitted Acquisition
solely for the purpose of consummating such

 

35

--------------------------------------------------------------------------------


 

Permitted Acquisition so long as (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such unsecured Indebtedness does not amortize until 12 months after the
Maturity Date, (v) such unsecured Indebtedness does not provide for the payment
of interest thereon in cash or Cash Equivalents prior to the date that is 12
months after the Maturity Date, and (vi) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to Agent,

 

(g)                                Acquired Indebtedness in an amount not to
exceed $500,000 outstanding at any one time,

 

(h)                                 Indebtedness incurred in the ordinary course
of business under performance, surety, statutory, or appeal bonds,

 

(i)                                     Indebtedness owed to any Person
providing property, casualty, liability, or other insurance to any Borrower or
any of its Subsidiaries, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year,

 

(j)                                     the incurrence by any Borrower or its
Subsidiaries of Indebtedness under Hedge Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with Borrowers’ and their Subsidiaries’ operations and not for
speculative purposes,

 

(k)                                 Indebtedness incurred in the ordinary course
of business in respect of credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “commercial
cards”, “procurement cards” or “p-cards”), or Cash Management Services,

 

(l)                                     unsecured Indebtedness of any Borrower
owing to former employees, officers, or directors (or any spouses, ex-spouses,
or estates of any of the foregoing) incurred in connection with the repurchase
by such Borrower of the Equity Interests of Administrative Borrower that have
been issued to such Persons, so long as (i) no Default or Event of Default has
occurred and is continuing or would result from the incurrence of such
Indebtedness and (ii) the aggregate amount of all such Indebtedness outstanding
at any one time does not exceed $500,000,

 

(m)                             unsecured Indebtedness owing to sellers of
assets or Equity Interests to a Loan Party that is incurred by the applicable
Loan Party in connection with the consummation of one or more Permitted
Acquisitions (including Earn-Outs) so long as (i) the aggregate principal amount
for all such unsecured Indebtedness does not exceed $6,000,000 at any one time
outstanding, (ii) is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent, and (iii) is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to Agent,

 

36

--------------------------------------------------------------------------------


 

(n)                                 contingent liabilities in respect of any
indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(o)                                Indebtedness consisting of financed insurance
premiums in the ordinary course of business,

 

(p)                                [intentionally omitted],

 

(q)                                Indebtedness composing Permitted Investments
(including Permitted Intercompany Advances),

 

(r)                                    unsecured Indebtedness incurred in
respect of netting services, overdraft protection, and other like services, in
each case, incurred in the ordinary course of business,

 

(s)                                 [intentionally omitted],

 

(t)                                    [intentionally omitted],

 

(u)                                 Indebtedness in an aggregate outstanding
principal amount not to exceed $3,000,000 at any time outstanding for all
Subsidiaries of each Borrower that are not Loan Parties; provided, that such
Indebtedness is not directly or indirectly recourse to any of the Loan Parties
or of their respective assets,

 

(v)                                 accrual of interest, accretion or
amortization of original issue discount, or the payment of interest in kind, in
each case, on Indebtedness that otherwise constitutes Permitted Indebtedness,

 

(w)                               any secured Indebtedness incurred by any
Borrower or any of its Subsidiaries in an aggregate outstanding amount not to
exceed $500,000, and

 

(x)                                 any other unsecured Indebtedness incurred by
any Borrower or any of its Subsidiaries in an aggregate outstanding amount not
to exceed $5,000,000 at any one time.

 

“Permitted Intercompany Advances” means loans and other Investments made by
(a) a Loan Party to another Loan Party, (b) a Subsidiary of a Borrower that is
not a Loan Party to another Subsidiary of a Borrower that is not a Loan Party,
(c) a Subsidiary of a Borrower that is not a Loan Party to a Loan Party, so long
as the parties thereto are party to the Intercompany Subordination Agreement,
and (d) a Loan Party to a Subsidiary of a Borrower that is not a Loan Party so
long as (i) the aggregate amount of all such loans and other Investments (by
type, not by the borrower) made from and after the Closing Date does not exceed
$4,250,000 outstanding at any one time, less the amount of Indebtedness paid
pursuant to and in accordance with Section 6.6(a)(ii), (ii) at the time of the
making of such loan and other Investments, no Event of Default has occurred and
is continuing or would result therefrom, and (iii) Borrowers have Excess
Availability of $22,000,000 or greater immediately after giving effect to each
such loan and other Investments.

 

37

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(a)                                 Investments in cash and Cash Equivalents,

 

(b)                                Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business,

 

(c)                                 advances made in connection with purchases
of goods or services in the ordinary course of business,

 

(d)                                Investments received in settlement of amounts
due to any Loan Party or any of its Subsidiaries effected in the ordinary course
of business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries,

 

(e)                                 Investments owned by any Loan Party or any
of its Subsidiaries on the Closing Date and set forth on Schedule P-1 to the
Agreement,

 

(f)                                   guarantees permitted under the definition
of Permitted Indebtedness,

 

(g)                                Permitted Intercompany Advances,

 

(h)                                 Equity Interests or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to a Loan Party or its Subsidiaries (in bankruptcy of
customers or suppliers or otherwise outside the ordinary course of business) or
as security for any such Indebtedness or claims,

 

(i)                                     deposits of cash made in the ordinary
course of business to secure performance of operating leases,

 

(j)                                     (i) non-cash loans and advances to
employees, officers, and directors of a Borrower or any of its Subsidiaries for
the purpose of purchasing Equity Interests in Administrative Borrower so long as
the proceeds of such loans are used in their entirety to purchase such Equity
Interests in Administrative Borrower, and (ii) loans and advances to employees
and officers of a Borrower or any of its Subsidiaries in the ordinary course of
business for any other business purpose and in an aggregate amount not to exceed
$500,000 at any one time,

 

(k)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business,

 

(l)                                     Investments resulting from entering into
(i) Bank Product Agreements, or (ii) agreements relative to Indebtedness that is
permitted under clause (j) of the definition of Permitted Indebtedness,

 

38

--------------------------------------------------------------------------------


 

(m)                             equity Investments by any Loan Party in any
Subsidiary of such Loan Party which is required by law to maintain a minimum net
capital requirement or as may be otherwise required by applicable law,

 

(n)                                 Permitted Acquisitions,

 

(o)                                Investments consisting of non-cash
consideration received in connection with Permitted Dispositions, so long as the
non-cash consideration received in connection with any Permitted Disposition
does not exceed 25% of the total consideration received in connection with such
Permitted Disposition,

 

(p)                                so long as no Event of Default has occurred
and is continuing or would result therefrom, any other Investments in an
aggregate amount not to exceed $1,000,000 during any fiscal year of the term of
the Agreement, and

 

(q)                                Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted hereunder, provided that no Investments may be made solely pursuant to
this clause (q).

 

“Permitted Liens” means:

 

(a)                                 Liens granted to, or for the benefit of,
Agent, for the benefit of itself, each member of the Lender Group, each Bank
Product Provider, and their respective successors and assigns, to secure the
Obligations,

 

(b)                                Liens for unpaid taxes, assessments, or other
governmental charges or levies that either (i) are not yet delinquent, or
(ii) do not have priority over Agent’s Liens and the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests,

 

(c)                                 judgment Liens arising solely as a result of
the existence of judgments, orders, or awards that do not constitute an Event of
Default under Section 8.3 of the Agreement,

 

(d)                                Liens set forth on Schedule P-2 to the
Agreement; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to the Agreement shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,

 

(e)                                 the interests of lessors under operating
leases and non-exclusive licensors under license agreements,

 

(f)                                   purchase money Liens on fixed assets or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the fixed asset purchased, improved, repaired, replaced,
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the fixed asset purchased, improved,
repaired, replaced or acquired or any Refinancing Indebtedness in respect
thereof,

 

39

--------------------------------------------------------------------------------


 

(g)                                Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests,

 

(h)                                 Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries obligations in connection with worker’s
compensation or other unemployment insurance,

 

(i)                                     Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries obligations in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money,

 

(j)                                     Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries reimbursement obligations with respect to surety
or appeal bonds obtained in the ordinary course of business,

 

(k)                                 with respect to any Real Property,
easements, rights of way, encroachments and other similar encumbrances and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l)                                     non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,

 

(m)                             Liens that are replacements of Permitted Liens
to the extent that the original Indebtedness is the subject of permitted
Refinancing Indebtedness and so long as the replacement Liens only encumber
those assets that secured the original Indebtedness,

 

(n)                                 rights of setoff or bankers’ liens upon
deposits of funds in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such Deposit Accounts
in the ordinary course of business,

 

(o)                                Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under the definition
of Permitted Indebtedness,

 

(p)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods,

 

(q)                                Liens solely on any cash earnest money
deposits made by any Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition,

 

(r)                                    Liens assumed by any Borrower or any of
their Subsidiaries in connection with a Permitted Acquisition that secure
Acquired Indebtedness, and

 

(s)                                 other Liens (so long as such liens do not
attach to any Accounts) as to which the aggregate amount of the obligations
secured thereby does not exceed $500,000.

 

40

--------------------------------------------------------------------------------


 

“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof, in an aggregate
principal amount outstanding at any one time not in excess of $3,500,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Projections” means Borrowers’ forecasted (a) consolidated balance sheets,
(b) profit and loss statements (including a standalone profit and loss statement
for Trillium), and (c) consolidated cash flow statements, all prepared on a
basis consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make all or a portion of the Revolving Loans, with respect to such Lender’s
right to receive payments of interest, fees, and principal with respect to the
Revolving Loans, and with respect to all other computations and other matters
related to the Revolver Commitments or the Revolving Loans, the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders,

 

(b)                                with respect to a Lender’s obligation to
participate in the Letters of Credit, with respect to such Lender’s obligation
to reimburse Issuing Bank, and with respect to such Lender’s right to receive
payments of Letter of Credit Fees, and with respect to all other computations
and other matters related to the Letters of Credit, the percentage obtained by
dividing (i) the Revolving Loan Exposure of such Lender by (ii) the aggregate
Revolving Loan Exposure of all Lenders; provided, that if all of the Revolving
Loans have been repaid in full and all Revolver Commitments have been
terminated, but Letters of Credit remain outstanding, Pro Rata Share under this
clause shall be determined as if the Revolver Commitments had not been

 

41

--------------------------------------------------------------------------------


 

terminated and based upon the Revolver Commitments as they existed immediately
prior to their termination,

 

(c)                                 with respect to a Lender’s obligation to
make all or a portion of the Term Loan, with respect to such Lender’s right to
receive payments of interest, fees, and principal with respect to the Term Loan,
and with respect to all other computations and other matters related to the Term
Loan Commitments or the Term Loan, the percentage obtained by dividing (i) the
Term Loan Exposure of such Lender by (ii) the aggregate Term Loan Exposure of
all Lenders, and

 

(d)                                with respect to all other matters and for all
other matters as to a particular Lender (including the indemnification
obligations arising under Section 15.7 of the Agreement), the percentage
obtained by dividing (i) the Revolving Loan Exposure and Term Loan Exposure of
such Lender by (ii) the aggregate Revolving Loan Exposure and Term Loan Exposure
of all Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.1; provided, that if all of the
Loans have been repaid in full, all Letters of Credit have been made the subject
of Letter of Credit Collateralization, and all Commitments have been terminated,
Pro Rata Share under this clause shall be determined as if the Revolving Loan
Exposures had not been repaid, collateralized, or terminated and shall be based
upon the Revolving Loan Exposures as they existed immediately prior to their
repayment, collateralization, or termination.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by a Borrower or one of its Subsidiaries in connection with
such Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity

 

42

--------------------------------------------------------------------------------


 

Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.

 

“Real Property Collateral” means any Real Property hereafter acquired by any
Borrower or one of its Subsidiaries with a fair market value in excess of
$500,000.

 

“Receivable Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for rebates, discounts, warranty claims, returns
and payroll) with respect to the Eligible Accounts or the Maximum Revolver
Amount.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recurring Revenue” means, with respect to any period, all recurring maintenance
revenues, recurring subscription/SaaS revenues and recurring postal directories
revenues generated from Trillium software products determined on a consolidated
basis attributable to software owned by Trillium or any of its Subsidiaries and
earned and recognized during such period, calculated in accordance with GAAP on
a basis consistent with the financial statements delivered to Agent prior to the
Closing Date, excluding any such revenues paid more than 12 months in advance of
the service to be performed.  Notwithstanding anything to the contrary contained
herein, for each of the fiscal quarter periods set forth below, Recurring
Revenue shall be deemed to be the amount set forth below opposite such quarter;
provided, that, for the period commencing on January 1, 2016 and ending on the
Closing Date, Recurring Revenue shall be Recurring Revenue for Trillium and its
Subsidiaries for such period, calculated in a manner consistent with
calculations made for the fiscal quarter periods set forth below:

 

Applicable Period

 

Recurring Revenue

Fiscal quarter ended March 31, 2015

 

$

10,162,000

Fiscal quarter ended June 30, 2015

 

$

11,370,000

Fiscal quarter ended September 30, 2015

 

$

10,564,000

Fiscal quarter ended December 31, 2015

 

$

10,633,000

 

43

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)                                 such refinancings, renewals, or extensions
do not result in an increase in the outstanding principal amount of the
Indebtedness so refinanced, renewed, or extended, other than by the amount of
premiums paid thereon and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto,

 

(b)                                such refinancings, renewals, or extensions do
not result in a shortening of the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

 

(c)                                 if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and

 

(d)                                the Indebtedness that is refinanced, renewed,
or extended is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

44

--------------------------------------------------------------------------------


 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $17,500,000.

 

“Required Lenders” means, subject to the Agreement Among Lenders, at any time,
Lenders having or holding more than 50% of the sum of (a) the aggregate
Revolving Loan Exposure of all Lenders, plus (b) the aggregate Term Loan
Exposure of all Lenders; provided, that (i) the Revolving Loan Exposure and Term
Loan Exposure of any Defaulting Lender shall be disregarded in the determination
of the Required Lenders, and (ii) at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders (who are not Affiliates of
one another).

 

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, 3QD Earnout Reserves and Bank Product Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or its Subsidiaries are required to pay under any
Section of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by any
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.

 

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Administrative Borrower (including any payment in connection with any
merger or consolidation involving Administrative Borrower) or to the direct or
indirect holders of Equity Interests issued by Administrative Borrower in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Administrative Borrower, or (b) purchase, redeem,
make any sinking fund or similar payment, or otherwise acquire or retire for
value (including in connection with any merger or consolidation involving
Administrative Borrower) any Equity Interests issued by Administrative Borrower,
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Administrative
Borrower now or hereafter outstanding, and (d) make any payment on account of
any Earn-Outs.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and

 

45

--------------------------------------------------------------------------------


 

Acceptance pursuant to which such Revolving Lender became a Revolving Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Sole Lead Arranger” has the meaning set forth in the preamble to the Agreement.

 

46

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Lender” means LBC III WF Funding, LLC

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the sum of the aggregate Revolving Loan Exposure and the aggregate
Term Loan Exposure of all Lenders; provided, that (i) the Revolving Loan
Exposure and Term Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders, and (ii) at any time there are 2
or more Lenders, “Supermajority Lenders” must include at least 2 Lenders (who
are not Affiliates of one another).

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

47

--------------------------------------------------------------------------------


 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.

 

“Term Loan Amount” means $45,000,000.

 

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

 

“Term Loan Exposure” means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

 

“Term Loan Lender” means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“Trillium” has the meaning specified therefor in the preamble to the Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

“United States” means the United States of America.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

48

--------------------------------------------------------------------------------


 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

49

--------------------------------------------------------------------------------


 

Schedule 3.1

 

Conditions Precedent

 

The obligation of each Lender to make its initial extension of credit provided
for in the Credit Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:

 

(a)                                 The Closing Date shall occur on or before
March 31, 2016;

 

(b)                                Agent shall have received a letter duly
executed by each Loan Party authorizing Agent to file appropriate financing
statements in such office or offices as may be necessary or, in the opinion of
Agent, desirable to perfect the security interests to be created by the Loan
Documents;

 

(c)                                 Agent shall have received evidence that
appropriate financing statements have been duly filed in such office or offices
as may be necessary or, in the opinion of Agent, desirable to perfect the
Agent’s Liens in and to the Collateral;

 

(d)                                Agent shall have received each of the
following documents, in form and substance satisfactory to Agent, duly executed
and delivered, and each such document shall be in full force and effect:

 

(i)         a completed Borrowing Base Certificate,

 

(ii)         the Fee Letter, together with any fee split letter executed in
connection therewith,

 

(iii)        the Control Agreements,

 

(iv)        the Controlled Account Agreements (as defined in the Guaranty and
Security Agreement),

 

(v)        the Guaranty and Security Agreement,

 

(vi)        the Intercompany Subordination Agreement,

 

(vii)       a Perfection Certificate,

 

(viii)       the Trademark Security Agreement,

 

(ix)        the Copyright Security Agreement, and

 

(x)         a letter, in form and substance satisfactory to Agent, from Bank of
America, in its capacity as administrative agent under the Existing Credit
Facility (“Existing Agent”) to Agent respecting the amount necessary to repay in
full all of the obligations of Borrowers and their respective Subsidiaries owing
under the Existing Credit Facility and obtain a release of all of the Liens
existing in favor of Existing Agent in and to the assets of Borrowers and

 

1

--------------------------------------------------------------------------------


 

their respective Subsidiaries securing the Existing Credit Facility, together
with termination statements and other documentation evidencing the termination
by Existing Agent of such Liens in and to the properties and assets of Borrowers
and their respective Subsidiaries;

 

(e)                                 Agent shall have received a certificate from
the Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s board of directors (or similar governing body) authorizing its
execution, delivery, and performance of the Loan Documents to which it is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

 

(f)                                   Agent shall have received copies of each
Loan Party’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, which Governing Documents shall be (i) certified by the Secretary
of such Loan Party, and (ii) with respect to Governing Documents that are
charter documents, certified as of a recent date (not more than 30 days prior to
the Closing Date) by the appropriate governmental official;

 

(g)                                Agent shall have received a certificate of
status with respect to each Loan Party, dated within 30 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

 

(h)                                 Agent shall have received certificates of
status with respect to each Loan Party, each dated within 30 days of the Closing
Date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Loan Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Effect, which certificates shall indicate that such Loan Party
is in good standing in such jurisdictions;

 

(i)                                     Agent shall have received a certificate
of insurance, together with the endorsements thereto, as are required by
Section 5.6 of the Credit Agreement, the form and substance of which shall be
satisfactory to Agent;

 

(j)                                     Agent shall have received Collateral
Access Agreements with respect to the following locations: (i) 17 New England
Executive Park, Suite 300, Burlington, MA 01803 and (ii) 9601 McAllister
Freeway, Suite 610, San Antonio, TX 78216;

 

(k)                                 Agent shall have received an opinion of the
Loan Parties’ counsel in form and substance satisfactory to Agent;

 

(l)                                     Borrowers shall have the Required
Availability after giving effect to the initial extensions of credit under the
Credit Agreement and the payment of all fees and expenses required to be paid by
Borrowers on the Closing Date under the Credit Agreement or the other Loan
Documents;

 

(m)                             For the twelve (12) month period ending on
January 31, 2016 after giving pro forma effect to the making of the extensions
of credit under the Credit Agreement and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under the Credit Agreement
or the other Loan Documents, the Leverage Ratio does not exceed 1.73:1.00;

 

2

--------------------------------------------------------------------------------


 

(n)                                 EBITDA for the twelve (12) month period
ending January 31, 2016 is not less than $50,000,000;

 

(o)                                Agent shall have completed its business,
legal and collateral due diligence;

 

(p)                                Agent shall have completed (i) Patriot Act
searches, OFAC/PEP searches and customary individual background checks for each
Loan Party, and (ii) OFAC/PEP searches and customary individual background
searches for each Loan Party’s senior management and key principals,  the
results of which shall be satisfactory to Agent;

 

(q)                                Agent shall have received $20,000,000
constituting a portion of the Term Loan, and Agent and the Specified Lender
shall have entered into the Agreement Among Lenders in form and substance
satisfactory to each of them;

 

(r)                                    Agent shall have received
(i) consolidated financial statements of Borrowers and their respective
Subsidiaries for the 2013 and 2014 fiscal years, in each case audited by
independent certified public accountants reasonably acceptable to Agent and
certified by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management); (ii) unaudited consolidated financial
statements of Borrowers and their respective Subsidiaries for each quarterly
period ended since December 31, 2014 and for the fiscal month ended January 31,
2016; and (iii) a set of Projections of Borrowers and their respective
Subsidiaries for the 5 year period following the Closing Date (on a year by year
basis, and for the 1 year period following the Closing Date, on a quarter by
qurter basis), in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent;

 

(s)                                 Borrower shall have paid all Lender Group
Expenses incurred in connection with the transactions evidenced by the Credit
Agreement and the other Loan Documents;

 

(t)                                    Agent shall have received a solvency
certificate, in form and substance satisfactory to it, certifying as to the
solvency of each Loan Party, after giving effect to the initial extensions of
credit under the Credit Agreement and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under the Credit Agreement
and the other Loan Documents; and

 

(u)                                  all other documents and legal matters in
connection with the transactions contemplated by the Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.6

Conditions Subsequent

 

1.                                     Within 60 days after the Closing Date,
the Loan Parties shall deliver to Agent a duly executed Control Agreement, in
form and substance reasonably acceptable to Agent, with respect to each Deposit
Account and/or Securities Account of the Loan Parties (other than any Deposit
Accounts and/or Securities Accounts not required to be subject to a Control
Agreement under Section 7(l)(iv) of the Guaranty and Security Agreement)
maintained at Wells Fargo Bank, National Association.

 

2.                                     Within 90 days after the Closing Date,
the Loan Parties shall have closed such Deposit Accounts of the Loan Parties
maintained on the Closing Date at Bank of America, N.A., Comerica Bank, BBVA
Compass Bank, UMB Bank, PNC Bank and JPMorgan Chase Bank, N.A.

 

3.                                     Within 5 days after the Closing Date, the
Loan Parties shall deliver to Agent a filed copy of the certificate of
incorporation of Harte-Hanks Direct Marketing/Fullerton, Inc. recently certified
by the Secretary of State of California and in form and substance consistent
with the certificate of incorporation attached to the Omnibus Secretary’s
Certificate dated as of the Closing Date.

 

4.                                     Within 5 days after the Closing Date, the
Loan Parties shall deliver to Agent a Joinder to the Intercompany Subordination
Agreement in form reasonably satisfactory to Agent whereby Harte-Hanks Do Brazil
Consultoria E Servicos Ltda. shall become an Obligor (as such term is defined in
the Intercompany Subordination Agreement) thereunder.

 

5.                                     Within 10 days after the Closing Date,
the Loan Parties shall deliver to Agent a certificate of status with respect to
3Q Digital, Inc. dated within 10 days of the Closing Date, such certificate to
be issued by the office of the Secretary of State of the State of Illinois,
which certificate shall indicate that Borrower is in good standing in such
jurisdiction.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

 

CAPITALIZATION OF ADMINISTRATIVE BORROWER

 

 

 

Common Stock

 

Preferred Stock

 

Authorized

 

250,000,000

 

1,000,000

 

Issued and Outstanding, at December 31, 2015*

 

62,237,007

 

0

 

 

--------------------------------------------------------------------------------

*Under New York Stock Exchange rules, treasury shares are included in issued and
outstanding shares. Applying such rules, 119,279,888 shares were issued and
outstanding at December 31, 2015.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(c)

 

CAPITALIZATION OF ADMINISTRATIVE BORROWER’S SUBSIDIARIES

 

Subsidiary

 

Authorized
Shares

 

Outstanding
Shares

 

Number
Outstanding
Owned by
Administrative
Borrower

 

Percentage
Outstanding
Owned by
Administrative
Borrower

3Q Digital, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte-Hanks Belgium N.V.

 

6,250,000

 

6,250,000

 

6,250,000

 

100%(1)

Harte-Hanks Data Services LLC

 

100(11)

 

100(11)

 

100(11)

 

100%

Harte-Hanks Direct, Inc.

 

200

 

200

 

200

 

100%(9)

Harte-Hanks Direct Marketing/Baltimore, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte-Hanks Direct Marketing/Cincinnati, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte-Hanks Direct Marketing/Dallas, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte Hanks Direct Marketing/Fullerton, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte Hanks Direct Marketing/Jacksonville, LLC

 

100(11)

 

100(11)

 

100(11)

 

100%(7)

Harte Hanks Direct Marketing/Kansas City, LLC

 

100(11)

 

100(11)

 

100(11)

 

100%(6)

Harte-Hanks do Brazil Consultoria e Servicos Ltda.

 

R$
7.660.644,00(12)

 

R$
7.660.644,00(12)

 

R$
7.660.644,00(12)

 

100%(4)

Harte Hanks Europe B.V.

 

NLG 200,000(13)

 

NLG 40,000(13)

 

NLG 40,000(13)

 

100%

Harte Hanks Florida, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte-Hanks GmbH

 

DM 500,000(14)

 

DM 500,000(14)

 

DM 500,000(14)

 

100%(3)

Harte Hanks Logistics, LLC

 

100(11)

 

100(11)

 

100(11)

 

100%(7)

Harte-Hanks Market Intelligence Espana LLC

 

100(11)

 

100(11)

 

100(11)

 

100%

Harte-Hanks Philippines, Inc.

 

₽ 11,200,000(15)

 

₽ 11,200,000(15)

 

₽ 11,200,000(15)

 

100%

Harte-Hanks Print, Inc.

 

20,000,000

 

1,000

 

1,000

 

100%

Harte-Hanks Pty. Limited

 

10,000,000

 

12

 

12

 

100%(2)

Harte-Hanks Response Management/Austin, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Harte-Hanks Response Management/Boston, Inc.

 

5,000

 

5,000

 

5,000

 

100%

Harte Hanks Shoppers, Inc.

 

250,000

 

15,174

 

15,174

 

100%

Harte-Hanks SRL

 

60

 

60

 

60

 

100%(8)

Harte-Hanks Strategic Marketing, Inc.

 

1,000

 

1,000

 

1,000

 

100%(2)

Harte-Hanks STS, Inc.

 

1,000

 

1,000

 

1,000

 

100%

 

--------------------------------------------------------------------------------


 

Harte-Hanks Trillium Software Germany GmbH

 

25,000

 

2

 

2

 

100%(10)

Harte Hanks Trillium UK Limited

 

9,850,000
Ordinary A
Shares,
1,650,000
Ordinary B
Shares

 

10,000 Ordinary
A Shares,
1,518,100
Ordinary B
Shares

 

10,000 Ordinary
A Shares,
1,518,100
Ordinary B
Shares

 

100%(8)

Harte Hanks UK Limited

 

100

 

100

 

100

 

100%(2)

HHMIX SAS

 

100,000

 

10,000

 

10,000

 

100%(3)

NSO, Inc.

 

1,000

 

1,000

 

1,000

 

100%

Sales Support Services, Inc.

 

10,000

 

5,617

 

5,617

 

100%

Southern Comprint Co.

 

1,500

 

1,070

 

1,070

 

100%

Trillium Software, Inc.

 

1,000

 

1,000

 

1,000

 

100%

 

--------------------------------------------------------------------------------

(1)                   99.84% Owned by Harte Hanks, Inc.
 0.16% Owned by Harte-Hanks Direct, Inc.

(2)                   Owned by Trillium Software, Inc.

(3)                   Owned by Harte Hanks Europe B.V.

(4)                   99.999% Owned by Trillium Software, Inc.
 .001% Owned by Harte Hanks, Inc.

(5)                   Owned by Harte-Hanks Direct, Inc.

(6)                   Owned by Sales Support Services, Inc.

(7)                   Owned by Harte-Hanks Florida, Inc.

(8)                   Owned by Harte Hanks UK Limited

(9)                   Owned by Harte-Hanks Print, Inc.

(10)            Owned by Harte-Hanks GmbH

(11)            Membership Units

(12)            Expressed as quota capital in Brazilian Real (R$)

(13)            Expressed as capital in Dutch Guilder (NLG)

(14)            Expressed as capital in Deutsche Mark (DM)

(15)            Expressed as capital in Philippine Peso (₽)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(d)

 

SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS

 

1.  Administrative Borrower has two stockholder-approved equity incentive plans,
the 2005 Omnibus Incentive Plan (the “2005 Plan”) and the 2013 Omnibus Incentive
Plan (the “2013 Plan,” and together the “Equity Plans”).  Under the Equity
Plans, the Administrative Borrower has issued (and under the 2013 Plan, will
continue to issue) equity-based awards to its employees and directors, as
described in the Equity Plans (as filed with the Securities and Exchange
Commission (“SEC”)) and related registration statements and descriptions in
Administrative Borrower’s proxy statements.

 

2.  Administrative Borrower has issued inducement equity awards pursuant to New
York Stock Exchange Listing Rule 303A.08 to its CEO and CMO, and has agreed to
issue inducement awards to its incoming COO & CTO, in amount and subject to the
terms and conditions disclosed in the press releases and Periodic Reports on
Form 8-K (and the exhibits thereto) filed with the SEC related to the hiring of
such persons.

 

3.  Administrative Borrower has in the past, and will in the future, allow
persons awarded equity-based awards to reimburse the Administrative Borrower for
the exercise price and withholding tax obligations incurred by such recipients
upon the exercise or vesting of such awards by tendering (or making a net
issuance of) shares of vested common stock.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

LITIGATION

 

1.  Harte-Hanks Logistics, LLC (“Logistics”):  Under the Fair Labor Standards
Act, the Department of Labor is investigating to determine if we are properly
classifying employees as “exempt/ non-exempt” for the purposes of determining
whether these employees are entitled to overtime payments (hourly vs. salary)
and/or properly paid for all time worked.  Several employees have likewise
issued demands or suits, most of which have settled.  The Department of Labor
has not issued its report, but if it is unfavorable, and/or if a collective
action is filed for the underlying circumstances, it is reasonably possible that
the fines and damages awarded in such actions could exceed $1,000,000.  These
matters are not covered by insurance.

 

2.  Harte-Hanks Shoppers, Inc. (“Shoppers”) and Harte Hanks, Inc. (“Harte
Hanks”):

 

a.  Shoppers assigned a real estate lease to Pennysaver USA Publishing, LLC
(“Pennysaver”).  Pennysaver defaulted and filed for Chapter 7 Bankruptcy.
Hondle, Ltd (“Landlord”) seeks payment from Shoppers (and/or Harte Hanks) for
unpaid rent, interest, legal fees and penalties under the lease.  Shoppers and
Harte Hanks dispute liability, but Harte Hanks has accrued pre-petition unpaid
rent.  The case (in Superior Court of California, San Diego County, North County
Branch) is in discovery and motion practice, and the matters are not covered by
insurance (provided that insolvent Pennysaver is obliged to indemnify Shoppers
and Harte Hanks).  If Landlord prevails in its theory of the case and damages,
the damages awarded in such an action could exceed $1,000,000.

 

b.  Wabash Property Company, LLC (“Wabash”) has threatened suit against Shoppers
and Harte Hanks.  Shoppers assigned a real estate lease to Pennysaver USA
Publishing, LLC (“Pennysaver”).  Pennysaver defaulted and filed for Chapter 7
Bankruptcy. Wabash, the landlord under such lease, seeks payment from Shoppers
(and/or Harte Hanks) for unpaid rent, interest, legal fees and penalties under
the lease.  Shoppers and Harte Hanks dispute liability, but Harte Hanks has
accrued pre-petition unpaid rent.  Wabash has not filed suit.  If Wabash were to
bring an action as threatened, and prevails in its theory of the case and
damages, the costs and damages awarded in such an action could exceed
$1,000,000.

 

3.  HHMIX SAS (“HHMIX”):  HHMIX was sued by Profondia AG (“Profondia”) for
breach of license and related unfair competition claims relating to use of Swiss
and Austrian business database records. Profondia won a trial judgment for 
€469,185.40, which has been paid to Profondia.  Profondia appealed with respect
to matters it did not prevail (including onerous injunctive relief and
penalties), and HHMIX appealed as to matters in which it did not prevail.  The
parties are in motion practice, and are conducting settlement negotiations.  The
actions are not covered by insurance, and if Profondia prevails in its appeals,
the additional penalties, costs and damages could exceed $1,000,000.

 

4.  Harte-Hanks Response Management/Austin, Inc. (“HHRM/A”):  Call center
employees in HHRM/A’s Texarkana facility have filed an action alleging that
HHRM/A (i) failed to pay for

 

--------------------------------------------------------------------------------


 

“boot-up” and “log-off” time; (ii) failed to pay for “off the clock customer
service calls” and (iii) failed to pay overtime relating to the foregoing. 
Filed in the U.S. Federal Court (EDTX, Texarkana), the Court recently
conditionally certified a class consisting of FedEx Customer Service and Trace
agents at the Texarkana Call Center, but denied Plaintiffs’ request to include
Claims agents in the class.  The case is in discovery and motion practice. The
actions are not covered by insurance, and if the plaintiffs prevail in their
theories, costs and damages could exceed $1,000,000, and in any event, HHRM/A’s
defense costs are likely to exceed $1,000,000.

 

5.  Harte-Hanks Direct, Inc. (“HHD”):  On February 3, 2014, HHD received a
demand for indemnification from its client, AAA Life Insurance Company (“AAA
Life”).  AAA Life has been sued by a patent troll for infringement of a series
of patents, and alleged that HHD contributed to the alleged infringement and had
a duty to indemnify.  After investigating, HHD determined that it was not
required to indemnify AAA Life under the circumstances, and notified AAA Life to
that effect.  Since such denial, HHD has only received a few communications from
AAA Life (concerning discovery).  If AAA Life were to reassert a demand for
indemnity and prevail on such a demand, HHD’s damages would not be covered by
insurance and could exceed $1,000,000.

 

6.  Harte-Hanks Data Licensing, LLC (“HHDL”):  On September 14, 2015, HHDL
received a demand for indemnification from its client, T. Rowe Price Group
(“TRP”). TRP has been sued by a patent troll for infringement of a series of
patents, and alleged that HHDL contributed to the alleged infringement and had a
duty to indemnify.  After investigating, HHDL determined that it was not
required to indemnify TRP under the circumstances, and notified TRP to that
effect.  If TRP were to reassert a demand for indemnity and prevail on such a
demand, HHDL’s damages would not be covered by insurance and could exceed
$1,000,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8

 

MATERIAL ADVERSE EFFECT

 

An impairment analysis of goodwill indicated an impairment of Customer
Interaction goodwill that is recorded in the Consolidated Statements of
Comprehensive Income (Loss) in the third quarter of 2015 in the amount of $209.9
million. A corresponding $36.8 million tax benefit was recorded, resulting in a
net income impact of $173.1 million.

 

On April 14, 2015, Harte Hanks, Inc. sold its B2B research businesses, Aberdeen
Group, Inc. and Harte Hanks Market Intelligence, Inc. (“the B2B research
business”). As a result of the sale, Harte Hanks, Inc. recognized a pre-tax loss
of $9.5 million in relation to the disposal or transfer of assets and
liabilities to the purchasing organization.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.10

 

BENEFIT PLANS

 

Harte-Hanks, Inc. Pension Plan, dated January 1, 2009, as supplemented by that
certain First Supplement, Second Supplement, Third Supplement, Fourth
Supplement, Fifth Supplement, Amended Sixth Supplement, Seventh Supplement,
Eighth Supplement, Ninth Supplement and Tenth Supplement, as amended by that
certain First Amendment to the Harte-Hanks Inc. Pension Plan, dated December 20,
2010, as amended by that certain Second Amendment to the Harte-Hanks Inc.
Pension Plan, dated December 31, 2013, as amended by that certain Third
Amendment to the Harte-Hanks, Inc. Pension Plan, dated December 11, 2014
(collectively, the “Pension Plan”). Reference is hereby made to that certain
Trust Agreement dated January 1, 1998, whereby Bankers Trust Company, a New York
banking corporation, agrees to act as trustee for the trusts that serve as a
funding medium for the Pension Plan.

 

Harte-Hanks, Inc. Restoration Pension Plan, dated January 1, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

ENVIRONMENTAL MATTERS

 

Harte-Hanks Print, Inc. and the New Jersey Department of Environmental
Protection executed an ISRA Remediation Agreement (the “Remediation Agreement”)
on October 27, 2006, which required remediation of the property located at 1012A
Edgewater Avenue, and designated as Block 99, Lots 5, 12, 14, 15, 16, and 17 on
the tax maps of Westville, Gloucester County, New Jersey. The Remediation
Agreement also required that Harte-Hanks Print, Inc. establish and maintain
during the lift of the Remediation Agreement a remediation funding source in the
amount of $100,000. Such funding source was established pursuant to that certain
Remediation Trust Fund Agreement dated October 25, 2006 by and between
Harte-Hanks Print, Inc. and Wells Fargo Bank, National Association. Harte-Hanks
Print, Inc. is further required to annually submit a detailed estimate of the
cost of remediation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

PERMITTED INDEBTEDNESS

 

Amended and Restated Demand Notes:

 

Lender

 

Borrower

 

Principal 
Amount

 

Date of 
Issuance

 

Interest Rate

 

Maturity
 Date

 

Harte Hanks, Inc.

 

Harte-Hanks Trillium Software Germany GmbH

 

$

 4,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Belgium N.V.

 

Harte Hanks Inc.

 

$

 4,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte-Hanks do Brazil Consultoria e Servicos Ltda.

 

$

 2,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks Europe B.V.

 

Harte Hanks, Inc.

 

$

 3,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte Hanks UK Limited

 

$

 25,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Philippines, Inc.

 

Harte Hanks, Inc.

 

$

 16,000,000

 

March 7, 2016

 

Applicable Federal Rate

 

7 years

 

Harte-Hanks Pty. Limited

 

Harte Hanks, Inc.

 

$

 3,500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte-Hanks SRL

 

Harte Hanks, Inc.

 

$

 500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte Hanks Trillium UK Limited

 

Harte Hanks, Inc.

 

$

 21,000,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

Harte Hanks, Inc.

 

Harte-Hanks GmbH

 

$

 2,500,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

HHMIX SAS

 

Harte Hanks, Inc.

 

$

 8,000,000

 

March 7, 2016

 

Federal Applicable Rate

 

7 years

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Deliver to Agent and each Lender each of the financial statements, reports, or
other items set forth below at the following times in form satisfactory to
Agent:

 

Monthly, as soon as available, but in any event within 30 days (45 days in the
case of a month that is the end of one of Administrative Borrower’s fiscal
quarters) after the end of each month during each of Administrative Borrower’s
fiscal years,

 

(a)        a report summarizing Recurring Revenues by type for (i) the prior
month, and (ii) the trailing twelve months on a monthly basis,

 

(b)        an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity
covering Administrative Borrower’s and its Subsidiaries’ operations during such
period and compared to the prior period and plan, together with an unaudited,
standalone income statement for Trillium in form substantially consistent with
income statements previously provided to Agent and a corresponding discussion
and analysis of results from management, and

 

(c)        a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA, Fixed Charge Coverage Ratio,
Leverage Ratio, Recurring Revenue and Capital Expenditures.

 

 

 

 

 

Quarterly (no later than the last day of the month 45 days following the end of
each fiscal quarter),

 

(d)        IP Reporting Certificate, and

 

(e)        a report detailing Recurring Revenue retention statistics for the
prior quarter and for the trailing four quarters, in form and methodology
consistent with what has been previously provided to Agent.

 

 

 

 

 

Annually, as soon as available, but in any event within 90 days after the end of
each of Administrative Borrower’s fiscal years,

 

(f)         consolidated and consolidating financial statements of
Administrative Borrower and its Subsidiaries for each such fiscal year, audited
by independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management),

 

(g)        a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA, Fixed Charge Coverage Ratio,
Leverage Ratio, Recurring Revenue, and Capital Expenditures,

 

 

1

--------------------------------------------------------------------------------


 

 

 

(h)        a detailed calculation of Excess Cash Flow, and

 

(i)         an updated Perfection Certificate.

 

 

 

 

 

Annually, as soon as available, but in any event within 30 days prior to the
start of each of Administrative Borrower’s fiscal years,

 

(j)         copies of Administrative Borrower’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 3 fiscal years, on a
quarter by quarter basis, certified by the chief financial officer of Borrower
as being such officer’s good faith estimate of the financial performance of
Administrative Borrower during the period covered thereby.

 

 

 

 

 

If and when filed by Administrative Borrower,

 

(k)        Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports, (l) any other filings made by Administrative Borrower with the
SEC, and (m) any other information that is provided by Administrative to its
shareholders generally.

 

 

 

 

 

Promptly, but in any event within 5 days after Administrative Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,

 

(n)        notice of such event or condition and a statement of the curative
action that Borrower proposes to take with respect thereto.

 

 

 

 

 

Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Administrative Borrower or any of
its Subsidiaries,

 

(o)        notice of all actions, suits, or proceedings brought by or against
Administrative Borrower or any of its Subsidiaries before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Effect.

 

 

 

 

 

Upon the request of Agent,

 

(p)        any other information reasonably requested relating to the financial
condition of Administrative Borrower or its Subsidiaries.

 

 

2

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Provide Agent and each Lender with each of the documents set forth below at the
following times in form satisfactory to Agent:

 

Monthly (no later than the 15th day of each month),

 

(a)        an executed Borrowing Base Certificate,



(b)        a detailed aging, by total, of Borrower’s billed and unbilled
Accounts (aged by reference to the empty date in respect of unbilled Accounts),
together with a reconciliation and supporting documentation for any reconciling
items noted (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting),



(c)        a detailed calculation of those Accounts that are not eligible for
the Borrowing Base, including but not limited to deferred revenue, customer
deposits and pre-paid postage accruals, if Borrower has not implemented
electronic reporting,



(d)        a listing of unbilled Accounts, in each case showing the date of the
service or order and the current status thereof,



(e)        notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to Administrative Borrower’s and its Subsidiaries’
Accounts,



(f)         a summary aging, by vendor, of Administrative Borrower’s and its
Subsidiaries’ accounts payable and any book overdraft (delivered electronically
in an acceptable format, if Borrower has implemented electronic reporting) and
an aging, by vendor, of any held checks, and



(g)        a detailed report regarding Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash.

 

 

 

Monthly (within 30 days (45 days in the case of a month that is the end of a
fiscal quarter) after the end of each month),

 

(h)        a reconciliation of Accounts and trade accounts payable from
Administrative Borrower’s general ledger accounts to its monthly financial
statements including any book reserves related to each category.

 

 

 

Quarterly (no later than the last day of the month 45 days following the end of
each fiscal quarter),

 

(i)         a report regarding Administrative Borrower’s and its Subsidiaries’
accrued, but unpaid, ad valorem taxes.

 

1

--------------------------------------------------------------------------------


 

Promptly upon any officer of a Loan Party becoming aware of any of the following
events, such Loan Party shall notify Agent in writing of such event and provide
the documentation listed with respect to each such event,

 

(j)         the occurrence of any Notification Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the IRC
in connection with any Pension Plan or any trust created thereunder, a written
notice signed by a chief financial officer of such Loan Party, specifying the
nature thereof, what action the Loan Party proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC or other governmental body with
respect thereto,



(k)        any notice from the PBGC setting forth an intention to terminate or
appoint a trustee to administer a Pension Plan, copies of any such notices and
any written correspondence from the Loan Party to the PBGC with respect thereto,



(l)         a request by any Loan Party or ERISA Affiliate for an estimate of
its Withdrawal Liability from any Multiemployer Plan or any estimate of
Withdrawal Liability is provided to any Loan Party, any such estimate and any
written communications related thereto received by, or delivered by, any Loan
Party with respect thereto,



(m)       any written notice to a Multiemployer Plan that a Loan Party or ERISA
Affiliate is withdrawing from such Multiemployer Plan, a copy of such notice;
and



(n)        any notification from a Multiemployer Plan, that such Multiemployer
Plan has incurred a mass withdrawal or that any withdrawal obligations of a Loan
Party are accelerated or increased, copies of such notification and any written
correspondence from the Loan Party with respect thereto.

 

 

 

Promptly after the filing thereof with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC,

 

(o)        copies of each annual and other report (including all attachments
thereto) with respect to each Pension Plan or any trust created thereunder.

 

 

 

Annually,

 

(p)        a detailed list of Administrative Borrower’s and its Subsidiaries’
customers, with address and contact information.

 

 

 

Upon request by Agent,

 

(q)        such other reports, including but not limited to a summary aging of
the Administrative Borrower’s Accounts, and a summary aging, by vendor, of
Borrower’s accounts payable, and any book overdrafts, and copies of purchase
orders and invoices for Equipment acquired by Borrower or its Subsidiaries, and
as to the Collateral or the financial condition of Administrative Borrower and
its Subsidiaries, as Agent may reasonably request.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------